     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 1 of 127   115




1                   IN THE UNITED STATES DISTRICT COURT

2                      FOR THE DISTRICT OF COLUMBIA

3    UNITED STATES OF AMERICA       .
                     Plaintiff,     .
4    vs.                            .       Docket No. 19-125
                                    .
5    GREGORY B. CRAIG,              .       Washington, D.C.
                                    .       Time: 2:00 P.M.
6                    Defendant.     .       August 12, 2019
     . . . . . . . . . . . . . . . .x
7

8            TRANSCRIPT OF JURY TRIAL - AFTERNOON SESSION

9           BEFORE THE HONORABLE JUDGE AMY BERMAN JACKSON

10                     UNITED STATES DISTRICT JUDGE

11   APPEARANCES:

12   For the Government:    Fernando Campoamor-Sanchez
                            Molly Gulland Gaston
13                          U.S. Attorney's Office for the
                            District of Columbia
14                          555 Fourth Street, NW
                            Washington, DC 20530
15
                            Jason Bradley Adam McCullough
16                          U.S. Department of Justice
                            950 Pennsylvania Avenue, NW
17                          Washington, DC 20530

18
     For the Defendant:     William James Murphy
19                          William W. Taylor, III
                            Adam B. Abelson
20                          Zuckerman Spaeder, LLP
                            100 East Pratt Street
21                          Suite 2440
                            Baltimore, MD 21202
22

23

24

25
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 2 of 127   116




1    APPEARANCES: [Cont'd]

2                           Paula M. Junghans
                            Ezra B. Marcus
3                           ZUCKERMAN SPAEDER, LLP
                            1800 M Street, NW
4                           Suite 1000
                            Washington, DC 20036
5

6

7    Court Reporter:    Cathryn J. Jones, RPR
                        Official Court Reporter
8                       Room 6521, U.S. District Court
                        333 Constitution Avenue, N.W.
9                       Washington, D.C. 20001

10

11

12

13
     Proceedings recorded by machine shorthand, transcript
14   produced by computer-aided transcription.

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 3 of 127     117




1                          P-R-O-C-E-E-D-I-N-G-S

2              THE DEPUTY CLERK:      Your Honor, recalling Criminal

3    Case 19-125, United States of America versus Gregory Craig.

4              THE COURT:    All right.      We have the next --

5              THE DEPUTY CLERK:      Yes.

6              [Thereupon, the Court and Deputy Clerk

7        conferred off the record.]

8              [Brief pause.]

9              THE COURT:    Okay, all right.

10             THE DEPUTY CLERK:      Your Honor, this is Juror

11   Number 0157.

12             [Thereupon, Juror No. 157 entered the

13       courtroom.]

14             THE COURT:    All right.      Good afternoon.    I have

15   your card in front of me, and for the record the numbers on

16   the back are 7, 8, 9, 10 and 12.

17             So question number 7, I asked you if you or a

18   close friend or family member worked in law enforcement.

19   What is your answer to that?

20             THE PROSPECTIVE JUROR:        I think for that and the

21   subsequent ones it was all from my fiancee who went to law

22   school, so works in that area.

23             THE COURT:    So she's law enforcement in federal

24   government and the law?

25             THE PROSPECTIVE JUROR:        She is all of those
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 4 of 127   118




1    things.   She went to law school and was subsequently barred

2    in Oregon.   She was inactive at the moment.        She did an

3    internship at the DOJ and now works for the Senate.

4               THE COURT:   Okay.    And do you know when she was at

5    DOJ, what area she worked in in particular?

6               THE PROSPECTIVE JUROR:      I'm almost certain it's

7    environmental law.

8               THE COURT:   And is that her specialty she's

9    working in --

10              THE PROSPECTIVE JUROR:      It is now, yeah.

11              THE COURT:   Is there anything about the fact that

12   your finance was affiliated with the Department of Justice

13   that would lead you to favor the Department of Justice

14   against the Defense --

15              THE PROSPECTIVE JUROR:      I didn't know her at the

16   time, so I've got no particular feelings either way.

17             THE COURT:    Okay.    And question number 10 was

18   about lobbying, does that also relate to your fiancee?

19             THE PROSPECTIVE JUROR:       One of her internships was

20   with an NGO -- kind of lobbying firm, and my company also

21   has a lobbying member.     Out of 8,000 people, it's one

22   person, but.

23             THE COURT:    And what is your company, what do you

24   do?

25             THE PROSPECTIVE JUROR:       I'm in Maxsa, we do space
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 5 of 127   119




1    imaging.

2               THE COURT:   Okay.    And then you mentioned number

3    12, you've been on a jury before?

4               THE PROSPECTIVE JUROR:      I have.

5               THE COURT:   Tell me about that?

6               THE PROSPECTIVE JUROR:      I was on a court case, a

7    civil court case two years ago, a year ago.         That was on a

8    traffic incident.

9               THE COURT:   Was it in this building or across the

10   street in the other building?

11              THE PROSPECTIVE JUROR:      Across the street, it was

12   D.C. Supreme Court.

13              THE COURT:   Well, that would be Superior Court.

14              THE PROSPECTIVE JUROR:      Superior Court, I'm sorry.

15              THE COURT:   Do you know if your jury was able to

16   reach a unanimous verdict?

17              THE PROSPECTIVE JUROR:      I do.

18              THE COURT:   How did it come out?

19              THE PROSPECTIVE JUROR:      It came out that the

20   defendant was not guilty.     And I think, I think we said it

21   was the defense not guilty and the -- both parties were --

22              THE COURT:   Negligent?

23              THE PROSPECTIVE JUROR:      -- negligent on the claim,

24   so it came out a wash.

25              THE COURT:   Okay.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 6 of 127   120




1              THE PROSPECTIVE JUROR:       So that the prosecution

2    did not win the case.

3              THE COURT:    Okay.    Was it a criminal case or was

4    it a civil case where somebody wanted money from the other

5    person?

6              THE PROSPECTIVE JUROR:       It was a civil case, it

7    was for medical expenses.

8              THE COURT:    Okay. So is there anything about that

9    experience that makes you feel that you can't be fair and

10   impartial in this case?

11             THE PROSPECTIVE JUROR:       No, I don't believe so.

12             THE COURT:    Okay.    And you understand that this

13   case, I'm going to instruct you that to find for the

14   government you have to find that they've proved their case

15   beyond a reasonable doubt, and that's a different standard

16   than what you will have to find in a civil case?

17             THE PROSPECTIVE JUROR:       I can.

18             THE COURT:    You can follow the law?

19             THE PROSPECTIVE JUROR:       I can follow the law as

20   you explain here.

21             THE COURT:    Anything from the government?

22             MR. CAMPOAMOR-SANCHEZ:       No, Your Honor.

23             THE PROSPECTIVE JUROR:       Anything from the defense?

24             MS. JUNGHANS:     No, Your Honor.

25             THE COURT:    You can step back out.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 7 of 127   121




1              [Thereupon, Juror No. 157 returned to

2        the jury room.]

3              THE DEPUTY CLERK:      Your Honor, this is Juror

4    Number 0851.

5              [Thereupon, Juror Number 851 approached

6        the bench.]

7              THE COURT:    Good afternoon.      You've got numbers 13

8    and 23 written on the back of your card, and I'm going to

9    take them in opposite order.

10             Number 23 was the one where I went through what

11   the trial schedule is and wanted to know if you'd have a

12   problem sitting.    Can you tell me about that?

13             THE PROSPECTIVE JUROR:       I have a pinched nerve,

14   which is also a strain.

15             THE COURT:    And where does it hurt?

16             THE PROSPECTIVE JUROR:       From here all the way down

17   [Indicating.]

18             THE COURT:    All the time?

19             THE PROSPECTIVE JUROR:       For the last week and a

20   half.

21             THE COURT:    And are you supposed to go see a

22   doctor about this --

23             THE PROSPECTIVE JUROR:       I have been twice.

24             THE COURT:    And they haven't helped?

25             THE PROSPECTIVE JUROR:       No, I'm on a regimen of
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 8 of 127   122




1    Motrin and Tylenol, that's it.

2              THE COURT:    And is it working?

3              THE PROSPECTIVE JUROR:       No, because it's nerves

4    and not a muscle.

5              THE COURT:    So with that, do you think that would

6    impede you from sitting on a schedule, on the schedule that

7    we have and listening to the evidence in this case?

8              THE PROSPECTIVE JUROR:       It's very, very cold in

9    here.

10             THE COURT:    It is?

11             THE PROSPECTIVE JUROR:       Really cold.

12             THE COURT:    Does that help or hurt?

13             THE PROSPECTIVE JUROR:       It hurts.

14             THE COURT:    Okay.    I do keep it cold in here, but

15   that's because of this thing, it's just horrible, it's very

16   hot under this robe.

17             All right.    Well, let me ask you just about the

18   other question that you had the answer to about whether

19   you've been accused of, a victim of or witness to a crime?

20             THE PROSPECTIVE JUROR:       Victim.

21             THE COURT:    Tell me about that?

22             THE PROSPECTIVE JUROR:       I was coming out the

23   parking lot at Lord and Taylor, Western Avenue, and a young

24   guy took a running leap and jumped up on my car and put his

25   foot through my windshield.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 9 of 127    123




1              THE COURT:    Did the police respond?

2              THE PROSPECTIVE JUROR:       Yes, they did.

3              THE COURT:    Did they catch him?

4              THE PROSPECTIVE JUROR:       Yes, they did, gave a good

5    description, yeah.

6              THE COURT:    Okay.    And as a result of that

7    experience, were you satisfied with how the law enforcement

8    handled it?

9              THE PROSPECTIVE JUROR:       Yeah, uh-huh.

10             THE COURT:    Is there anything about that that

11   makes you feel that you couldn't be fair and impartial to

12   both sides in this case?

13             THE PROSPECTIVE JUROR:       No, but you just asked, I

14   just told you.

15             THE COURT:    I appreciate that.

16             Any questions from the government?

17             MR. CAMPOAMOR-SANCHEZ:       Very briefly, ma'am.       Can

18   you tell us what you used to do before?        There's no

19   information about any prior employment.

20             THE PROSPECTIVE JUROR:       Oh, I work for Kaiser,

21   Kaiser Permanente for 29 years.

22             MR. CAMPOAMOR-SANCHEZ:       Thank you.

23             THE COURT:    And they can't help you with your arm?

24             THE PROSPECTIVE JUROR:       That's where I go.     They

25   trying, but it's a nerve.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 10 of 127   124




1               MS. JUNGHANS:     Could you tell us what you did for

2    -- and I'm sorry, I couldn't quite hear you.         Do you

3    currently work or you did work?

4               THE PROSPECTIVE JUROR:      No, I'm retired from

5    Kaiser Permanente.

6               MS. JUNGHANS:     And what did you do for them?

7               THE PROSPECTIVE JUROR:      I was a claims adjustor.

8               MS. JUNGHANS:     All right, thank you.

9               THE COURT:    All right.    So it's our job to put

10   together a jury that can be fair and impartial and for all

11   the other reasons you've be a perfectly fine juror in this

12   case, but I guess I'm trying to figure out how this problem,

13   if it would really affect you and make it so that you really

14   feel like you can't serve in this case?        And I want you to

15   be honest with about whether you think you could do it or

16   whether you don't think you can do it?

17              THE PROSPECTIVE JUROR:      No.   No, I don't think I

18   could do it.

19              THE COURT:    It's bothering you right now?

20              THE PROSPECTIVE JUROR:      It's very painful, yeah.

21              THE COURT:    Okay.

22              THE PROSPECTIVE JUROR:      And I haven't taken

23   anything since I've been here for it because I wanted to be

24   aware, you know.

25              THE COURT:    If you take Motrin or Tylenol,
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 11 of 127   125




1    whatever they gave you to take, does that knock you out?

2               THE PROSPECTIVE JUROR:      No, just makes me drowsy,

3    makes me very, very drowsy.

4               THE COURT:    Okay.   All right.    Well, why don't you

5    step back in the jury room?

6               THE PROSPECTIVE JUROR:      All right.

7               THE COURT:    Thank you.

8               [Thereupon, Juror No. 851 returned to

9         the jury room.]

10              MR. CAMPOAMOR-SANCHEZ:      Your Honor, I think we

11   would move for cause in light of her answers that she's

12   going to find it hard to pay attention in the trial.

13              THE COURT:    Do you have any --

14              MS. JUNGHANS:     No objection.

15              THE COURT:    Okay, all right.     She'll be excused

16   for cause.

17              Let's bring in the next juror.

18              THE DEPUTY CLERK:     Was she struck for cause?

19              THE COURT:    Yes.

20              THE DEPUTY CLERK:     Your Honor, this is Juror

21   Number 0590 -- I'm sorry, 1227.

22              [Thereupon, Juror No. 1227 approached

23        the bench.]

24              THE COURT:    That's correct.     All right.

25              You've written numbers 9 and 12 on the back of
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 12 of 127   126




1    your card.

2                Number 9 was whether you or someone close to you

3    worked in the legal profession?

4                THE PROSPECTIVE JUROR:     Yes.

5                THE COURT:   Tell me about that?

6                THE PROSPECTIVE JUROR:     Basically my relative or

7    cousin, she used to live with me maybe four years ago, and

8    she's a lawyer currently, but she got her law degree from

9    Michigan State, and she returned recently, well, before that

10   she used to work for the D.C. bar, but she returned maybe

11   about six months ago, and she's working at a private firm

12   right now, but she works in Maryland.

13               THE COURT:   Okay.   Do you know if she ever worked

14   in criminal law at all?

15               THE PROSPECTIVE JUROR:     I believe no, no, not

16   criminal.    Now she's kind of doing like healthcare, yeah.

17               THE COURT:   Okay.   So is there anything about that

18   relationship that makes you feel that you can't be fair and

19   impartial to both sides in this case?         Do you know anything

20   about this case?

21               THE PROSPECTIVE JUROR:     No.

22               THE COURT:   Okay.   And number 12, you've been on a

23   jury before?

24               THE PROSPECTIVE JUROR:     Yes, ma'am.

25               THE COURT:   Tell me about that?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 13 of 127   127




1               THE PROSPECTIVE JUROR:      I want to say it was a

2    couple times, not in this courthouse, but the other

3    courthouse, for the petit.       So one case, it was a while ago,

4    but it was two times, though, but it was both were like

5    criminal cases.

6               THE COURT:    Okay.    Do you remember if the juries

7    reached a verdict in either one of those cases?

8               THE PROSPECTIVE JUROR:      They did.

9               THE COURT:    What was it?

10              THE PROSPECTIVE JUROR:      Guilty.

11              THE COURT:    Both times?

12              THE PROSPECTIVE JUROR:      Both times.

13              THE COURT:    So, is there anything about that

14   experience that you bring with you here?         Can you be totally

15   fair and impartial and decide this case just based on the

16   facts and the law of this case as opposed to anything you

17   heard over there?

18              THE PROSPECTIVE JUROR:      Yes.

19              THE COURT:    Okay.

20              Anything, questions that the government wants to

21   ask?

22              MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

23              THE COURT:    Anything on your side?

24              MS. JUNGHANS:     No, thank you.

25              THE COURT:    Okay, thank you.     You can step back
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 14 of 127     128




1    into the jury room.

2                [Thereupon, Juror No. 1227 returned to

3         the jury room.]

4                THE DEPUTY CLERK:    Your Honor, this is Juror 0590.

5                [Thereupon, Juror No. 590 approached the

6         bench.]

7                THE COURT:   All right, sir, good afternoon.

8                THE PROSPECTIVE JUROR:     Hi.

9                THE COURT:   One of the numbers, you have numbers

10   5, 12 with a question mark, and 13 on the back of your card.

11   And 5 was where I asked if you've heard of anything about

12   the case.    Can you tell me what you heard or read about the

13   case?

14               THE PROSPECTIVE JUROR:     So a couple of weeks ago,

15   I got curious to see on what days I might have to report, so

16   I used the online calendar system to see what jury trials

17   were going to be over this two week period, and this trial

18   came up.    And then I put it into Google, then I decided I

19   probably shouldn't read anything about it, and Google just

20   told me that it was about the FARA, and that that was all I

21   found from Google.

22               And then my mom, I was with my mom last week, she

23   had a good idea to do the same thing, and she made a remark

24   to me that some charges had been dropped, at which point I

25   said, "Mom, I don't think you should tell me that."           That
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 15 of 127   129




1    was it.

2               THE COURT:    Okay.   So, as a result of your

3    explorations and your mother, do you, sitting here today,

4    have any opinion one way or the other about how this case

5    should come out?

6               THE PROSPECTIVE JUROR:      No.

7               THE COURT:    Do you understand what the -- besides

8    what I told you, do you even know what the charges are

9    against the defendant?

10              THE PROSPECTIVE JUROR:      No.   When I saw what came

11   up in the Google results, it just said FARA, and I'd heard

12   about FARA from the news and whatnot, but today was the

13   first day I heard anything about the charges you mentioned.

14              THE COURT:    So in what context have you heard

15   about the Foreign Agent Registration Act in the news?

16              THE PROSPECTIVE JUROR:      From the Mueller

17   investigation and all of the stuff with Gates and Manafort

18   and this, that and the other person who did or didn't

19   register as a foreign agent.      And there was something about

20   Turkey or Ukraine, of course, but nothing beyond the news

21   reports.

22              THE COURT:    Okay.   So having listened to the news

23   reports, if it turns out that the evidence will show that

24   this defendant was asked by Mr. Manafort to work on a

25   project in connection with the Ukraine, would that give you
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 16 of 127   130




1    thoughts one way or the other about whether he's guilty of

2    the charges brought against him in this case?

3               THE PROSPECTIVE JUROR:      No.

4               THE COURT:    So do you have any opinions one way or

5    the other about whether his law firm should have registered

6    or not or whether he told the truth or not?

7               THE PROSPECTIVE JUROR:      No.

8               THE COURT:    Okay.   So, and you understand right

9    now sitting here, he's presumed to be innocent and it's the

10   government's obligation to prove him guilty based on the

11   evidence you hear in the courtroom and not anything you read

12   outside?

13              THE PROSPECTIVE JUROR:      Yes.

14              THE COURT:    And if I tell you no more reading and

15   no more talking to your mother about what she reads, can you

16   abide by that instruction?

17              THE PROSPECTIVE JUROR:      Yes.

18              THE COURT:    All right.    Question number 12 was

19   about the prior jury service?

20              THE PROSPECTIVE JUROR:      Yeah, you mentioned ten

21   years, and I once served on a jury in Indiana, but I can't

22   remember if it was like ten years ago or 11 years ago, so I

23   just put it down.

24              THE COURT:    Okay.   What kind of case was that?

25              THE PROSPECTIVE JUROR:      It was a break-in case
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 17 of 127   131




1    where a gentleman claimed he was being chased by some other

2    gentleman and broke into this woman's house to get away from

3    this other gentleman.     I was an alternate on the jury, and

4    didn't have any input in the case or rendering the verdict.

5    I wasn't allowed to talk in the jury room.         But the jury

6    there found him guilty.

7               THE COURT:    And is there anything about that

8    experience that you think would make it difficult for you to

9    be fair and impartial in this case?

10              THE PROSPECTIVE JUROR:      No.

11              THE COURT:    And question number 13 was whether

12   you've been accused of, a victim of, or a witness to a

13   crime?

14              THE PROSPECTIVE JUROR:      Yes.   About two years I

15   was awaken by repeated banging outside my window in

16   Northeast D.C. on H Street, and looked out my window and

17   there are two people trying to steal jump bikes that were

18   locked up to like the bike stand.       So I called the police,

19   policeman came out, just one squad car.

20              I guess the people pretended like they were trying

21   to rent the bike because the officer then drove away, then

22   30 minutes later the banging resumed, so I called the police

23   again, and they come, there's like five squad cars up the

24   one-way street, take the individuals over across the street,

25   and I talked to the police because I had filmed them trying
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 18 of 127   132




1    to steal the bikes.

2               And the officer said, well, we can't really do

3    anything about the bikes, but did you see them go over to

4    this cooler that was on the side of the building.          I said,

5    no, I didn't see them.     He was like, do you have any video

6    of them?   Like, no, I don't have any video of that.

7               And eventually they told me they found a gun.           So

8    that I should feel good about myself for calling them

9    because they got a gun off the street.

10              And then I got a call from a district attorney,

11   maybe like six to nine months ago asking me for the videos

12   as well, so I guess the case was progressing.         So I sent him

13   the videos as well.     But I haven't heard anything about the

14   case since then.

15              THE COURT:    Is there anything about that

16   experience, how law enforcement handled it or didn't handle

17   it, how they responded, how you were treated that would lead

18   you to favor the defense or the government one way or the

19   other in this case?

20              THE PROSPECTIVE JUROR:      No.

21              THE COURT:    Any questions from the government?

22              MR. CAMPOAMOR-SANCHEZ:      Can you tell us what you

23   do as a consultant?

24              THE PROSPECTIVE JUROR:      Yes, so I am a consultant

25   in the Air Force right now.      And I help them with trial
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 19 of 127   133




1    strategy and transformation projects.        It's just designed to

2    help the Air Force better deal with analysts who suffer from

3    PTSD, TDI and other mental health disorders.

4               MR. CAMPOAMOR-SANCHEZ:      Thank you.

5               THE COURT:    Any questions?

6               MS. JUNGHANS:     No, nothing further, thank you.

7               THE COURT:    Okay.   Thank you very much.      You can

8    step back out into the jury room.

9               [Thereupon, Juror No. 590 returned to

10        the jury room.]

11              THE DEPUTY CLERK:     Your Honor, this is Juror 0817.

12              [Thereupon, Juror No. 817 approached the

13        bench.]

14              THE COURT:    Hi.   Good afternoon.

15              THE PROSPECTIVE JUROR:      Hi.

16              THE COURT:    Your card has numbers 9 and 13 on the

17   back of it.    Question 9 was where I asked whether you or any

18   close friend or family member worked in the legal provision.

19   Can you tell me the answer to that question.

20              THE PROSPECTIVE JUROR:      It was yes, because my

21   best friend is a case manager at Crowell Moring.

22              THE COURT:    And is that person a lawyer or --

23              THE PROSPECTIVE JUROR:      No, she's a case manager,

24   like a senior paralegal.

25              THE COURT:    Okay.   Do you know if she works on
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 20 of 127   134




1    criminal cases for that law firm?

2               THE PROSPECTIVE JUROR:      No.

3               THE COURT:    And then question 13 was whether you

4    or a close friend or family member were ever accused of or a

5    victim of or a witness to a crime, and tell me about that?

6               THE PROSPECTIVE JUROR:      So about a year ago I woke

7    up to find someone sleeping out on my patio.         So I called

8    the police and they tracked him down and ran the background,

9    you know, and so I don't think they got arrested, but, so

10   that was one interaction.

11              And probably about four months ago I witnessed a

12   hit and run, and then the driver walked off, and there were

13   several witnesses.     They called the police, and they tracked

14   her down as well.

15              THE COURT:    So in connection with both of those

16   incidents, do you have any lingering concerns about how it

17   was handled by the police?

18              THE PROSPECTIVE JUROR:      No.

19              THE COURT:    Is there anything about your role in

20   those cases that would lead you to about that impartial?

21              THE PROSPECTIVE JUROR:      No.

22              THE COURT:    Anything from the government?

23              MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

24              THE COURT:    Anything from the defense?

25              MS. JUNGHANS:     Yes, Your Honor.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 21 of 127   135




1               Could you just tell us what is Cogent

2    Communications, which I understand to be your employer, what

3    that is?

4               THE PROSPECTIVE JUROR:      So it's a global internet

5    company.   I am in finance so in corporate development, so

6    we're a public company.      So earnings calls, talking to

7    research, equity analysts, that's what I'm responsible for.

8               MS. JUNGHANS:     I understand, thank you.

9               THE PROSPECTIVE JUROR:      Uh-huh.

10              THE COURT:    Thank you very much.      You can step

11   back into the jury room as well.

12              [Thereupon, Juror No. 817 returned to

13        the jury room.]

14              THE DEPUTY CLERK:     Your Honor, this is Juror

15   Number 0279.

16              [Thereupon, Juror No. 279 approached the

17        bench.]

18              THE DEPUTY CLERK:     Your Honor, this is juror

19   number 0279.

20              [Thereupon, Juror No. 270 approaches the

21        bench.]

22              THE COURT:    Good afternoon.

23              THE PROSPECTIVE JUROR:      Good afternoon.

24              THE COURT:    I'm looking at the numbers on the back

25   of your card which are 7, 8, 9, 11, and 13.         Question number
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 22 of 127   136




1    7 was where I asked whether you, close friend, or family

2    member worked in law enforcement.       So can you tell me why

3    you answered that question?

4               THE PROSPECTIVE JUROR:      Sure.   My brother he

5    retired last year from the Littleton, Colorado police

6    department, and my father was also a police officer.

7               THE COURT:    So is there anything about the fact

8    that you have these police officer relatives that would lead

9    you to tend to favor law enforcement and the government in

10   this case as opposed to the defense?

11              THE PROSPECTIVE JUROR:      I think I can be fair.

12              THE COURT:    Question number 8 was about working

13   for the federal government.      Is that you or someone else in

14   your family?

15              THE PROSPECTIVE JUROR:      Yes, that's me.

16              THE COURT:    And what do you do there?

17              THE PROSPECTIVE JUROR:      I'm a communications

18   director for the Center Agriculture Committee.

19              THE COURT:    And so in that role you're dealing

20   mainly with public relations and media inquiries and that

21   sort of thing?

22              THE PROSPECTIVE JUROR:      Yes, that's correct.

23              THE COURT:    This case may involve public relations

24   efforts done potentially on behalf of the government of

25   Ukraine or the group that was working in this case.           Is
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 23 of 127   137




1    there anything about when you heard the list of names of all

2    the PR media firms, did anything of those ring a bell with

3    you?

4               THE PROSPECTIVE JUROR:      Not in my current

5    position, but in my previous job I worked with one of them.

6               THE COURT:    Where did you work previously?

7               THE PROSPECTIVE JUROR:      The National Pork

8    Producers Council.

9               THE COURT:    And which of the firms worked with

10   that group?

11              THE PROSPECTIVE JUROR:      FleishmanHillard.

12              THE COURT:    Did you work individually with anyone

13   in particular there?

14              THE PROSPECTIVE JUROR:      No, it was a team, but

15   that was like six years ago.      I don't recall exactly who I

16   worked with.    They were over-the-phone meetings.

17              THE COURT:    Somebody from that company and

18   somebody involved in this case or testifying can you fairly

19   analyze their testimony like you would any other witness?

20              THE PROSPECTIVE JUROR:      Yes.

21              THE COURT:    I think I asked if you knew somebody,

22   or if you worked in the legal profession.         Are you a lawyer?

23              THE PROSPECTIVE JUROR:      No, but my mom was a

24   paralegal and my sister-in-law is an attorney.

25              THE COURT:    And where do they work?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 24 of 127   138




1               THE PROSPECTIVE JUROR:      My mom worked in a law

2    firm in Dalton, Georgia, and my sister-in-law works in a law

3    firm in Littleton, Colorado.

4               THE COURT:    Do you know if either one of them is

5    involved in criminal law?

6               THE PROSPECTIVE JUROR:      No.

7               THE COURT:    No, you don't know, or no, they

8    aren't?

9               THE PROSPECTIVE JUROR:      She's a divorce attorney.

10   My mom, I don't know the cases she worked on.         She's no

11   longer there.

12              THE COURT:    Question 11 was work in the PR or

13   media world and so we talked about all that so far?

14              THE PROSPECTIVE JUROR:      Uh-huh.

15              THE COURT:    I just need you to say yes.       She's

16   taking down what you say.

17              THE PROSPECTIVE JUROR:      Yes.

18              THE COURT:    And question 13 is whether you've ever

19   been accused of, victim of or witness to a crime?

20              THE PROSPECTIVE JUROR:      Me, personally?

21              THE COURT:    You, close friend or family member?

22              THE PROSPECTIVE JUROR:      My dad in 2002.

23              THE COURT:    What happened to him?

24              THE PROSPECTIVE JUROR:      Do I have to say?

25              THE COURT:    Well, there's really -- the only
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 25 of 127   139




1    people in this courtroom are with our team and we're really

2    trying to explore whether there's anything about that that

3    can bear on your consideration here.

4               THE PROSPECTIVE JUROR:      Sure.   In 2002, he was

5    found guilty of statutory rape, that's all.

6               THE COURT:    I'm sorry.    I know this is very

7    painful for you, but as a result of that experience do you

8    think you can be fair to both the government and the defense

9    in this case?

10              THE PROSPECTIVE JUROR:      Yes.

11              THE COURT:    All right.    You have any questions?

12              MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

13              MS. JUNGHANS:     Did you just tell us have you

14   worked in any other PR or media kind of jobs prior to the

15   pork producers -- did I hear you right, pork producers,

16   okay, prior to the Pork Producers Association?

17              THE PROSPECTIVE JUROR:      Yes.    No, I came there

18   straight from grad school.

19              MS. JUNGHANS:     And what did you study in graduate

20   school if you don't mind my asking?

21              THE PROSPECTIVE JUROR:      Agriculture

22   communications.

23              MS. JUNGHANS:     I didn't know there was such a

24   thing.

25              THE COURT:    Thank you.    You can step back.      I know
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 26 of 127   140




1    this was hard.    Anything with respect to this juror?

2                [Thereupon, Juror returned to the

3         courtroom.

4                MR. CAMPOAMOR-SANCHEZ:     No, Your Honor.

5                MS. JUNGHANS:    No, Your Honor.

6                THE DEPUTY CLERK:    Your Honor, we have juror

7    number 0517.

8

9                [Thereupon, Juror 0517 approaches the

10        bench.]

11               THE COURT:   Good afternoon.     This juror has

12   numbers 9, 11 and 13 on the back of her card.         Question 9

13   was the question whether you or a close friend or family

14   member worked in the legal profession.         Can you answer that

15   question?

16               THE PROSPECTIVE JUROR:     Yes, my brother is a

17   lawyer in Louisiana.

18               THE COURT:   You know what kind of law he

19   practices?

20               THE PROSPECTIVE JUROR:     I think mostly tax.

21               THE COURT:   Okay.

22               THE PROSPECTIVE JUROR:     I think he's done like

23   some housing stuff, things like that.

24               THE COURT:   Do you know if he ever deals with

25   people charged with criminal offenses related to tax?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 27 of 127     141




1               THE PROSPECTIVE JUROR:      I'm not sure.

2               THE COURT:    Question number 11 was whether you or

3    someone close to you works in public relations or media.

4    What's the answer to that?

5               THE PROSPECTIVE JUROR:      Yes, so I worked in public

6    relations for National Geographic for three years.          I still

7    work there but in a different department, and my fiancee

8    also works for a public relations firm.

9               THE COURT:    And where does he work?

10              THE PROSPECTIVE JUROR:      It's called Scott Circle

11   Communications.    It's a local DC.     It's a small firm.         They

12   have various clients like working with the Chestnut

13   Foundation right now or something.        They've done like the

14   Washington Restaurant Association, some political thing.

15              THE COURT:    When I read the list of people that

16   might be witnesses or companies that might be involved in

17   this case, did you know any of those people or ever work

18   with any of those companies?

19              THE PROSPECTIVE JUROR:      So there's one name, the

20   last name was familiar, but I don't know if it's the same

21   last name as actually my fiancee's boss, but I don't know if

22   there's a relation.

23              THE COURT:    What was the name?

24              THE PROSPECTIVE JUROR:      Gross.

25              THE COURT:    I think that name was in the law area
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 28 of 127   142




1    was there any Gross in the PR area?        I don't think so.

2               MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

3               THE COURT:    And then I asked if anyone or close

4    friend or family member had been accused of or a victim of

5    or convicted of a crime?

6               THE PROSPECTIVE JUROR:      Yes, I was robbed once.     I

7    just have credit cards when I was working out.          I saw a

8    attack in front of my house a few years ago.         A guy attacked

9    another guy on a bicycle and he took off and ran behind our

10   house, and the cops came.      I don't know whatever came of it.

11   My mom was raped when she was younger.        Those are the

12   things.

13              THE COURT:    Any of those that have left you with

14   any feelings one way or the other about how law enforcement

15   went about handling them or the justice system handled them?

16              THE PROSPECTIVE JUROR:      I mean the DC police

17   didn't really do a very good job when I as robbed.          They

18   didn't do anything.     The guy went across the street with my

19   credit cards and went to CVS and used them.         It was kind of

20   like they didn't do anything.

21              THE COURT:    Can you put those feelings aside and

22   be fair if witnesses testify in this case who are law

23   enforcement?    Or would that feeling affect you one way or

24   the other in this case?

25              THE PROSPECTIVE JUROR:      It's hard to say
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 29 of 127   143




1    definitely, but I think I probably could.

2                 THE COURT:   Could be fair?

3                 THE PROSPECTIVE JUROR:    Yes.

4                 THE COURT:   What is making you hesitate?

5                 MR. CAMPOAMOR-SANCHEZ:    Just I don't know.      It's

6    hard when you feel like you were taken advantage of and

7    nobody, the people who are supposed to help don't help in

8    the way that you think they should.        I guess I am a little

9    hesitant.

10                THE COURT:   You have any questions?

11                MR. CAMPOAMOR-SANCHEZ:    No, Your Honor.

12                THE PROSPECTIVE JUROR:    I did want to mention one

13   other thing.     In my work at National Geographic I worked on

14   a show about Russia and Ukraine politics with the West.

15   It's a show anybody can go and see.        I'm trying to think

16   about if I recognize any of the Ukrainian names from that,

17   and I can't say for sure, but I've been trying to rack my

18   brain.   I just wanted to put that out there.

19                THE COURT:   Did you work on the substance or the

20   script for the show, or was it your job to --

21                THE PROSPECTIVE JUROR:    It was post production.

22   And it was basically a two hour show that I cut down to a

23   one hour show, so it was added a slight update with

24   narration.

25                THE COURT:   So do you have any opinion after
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 30 of 127   144




1    having worked on that show about either Ms. Tymoshenko or

2    any of the government factions that have come and gone in

3    the Ukraine?

4                THE PROSPECTIVE JUROR:     I wouldn't really say

5    opinions.    Just that I did a lot of research on it when I

6    was work on it.     I know like strong opinions on anything.

7                THE COURT:   If you hear that the case involves a

8    report being prepared on behalf of one government official

9    in Ukraine and it bore upon the fairness of how another one

10   was treated at some point is that going to trigger in your

11   mind oh, I know all about that?       Or do you feel like you

12   really don't know about that?

13               THE PROSPECTIVE JUROR:     It might trigger

14   something.

15               THE COURT:   Okay.

16               MR. CAMPOAMOR-SANCHEZ:     Can you tell us a little

17   bit about what the show was about and when was it?

18               THE PROSPECTIVE JUROR:     So it was a few years ago,

19   probably when I worked on it was probably two and a half,

20   three years ago.     And it was really just about relations

21   between Russia and the West and obviously that's going to

22   bring in Ukraine.     It went into mostly, it talked -- had to

23   do with the Bush administration and the Obama

24   administration.     I don't really remember all the details,

25   but --
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 31 of 127   145




1                MR. CAMPOAMOR-SANCHEZ:     So you said it was about

2    two to three years ago so it was looking back prior years

3    before that?

4                THE PROSPECTIVE JUROR:     The original show was done

5    a little bit earlier.       And so what I do or not do I cut, it

6    do a lot of re-purposing of shows.        So I was cutting it down

7    from a two hour show to a one hour show and also updating

8    what the current situation which I honestly don't remember

9    what it was at the time.

10               MR. CAMPOAMOR-SANCHEZ:     So you are in charge of

11   actually making it shorter, so deciding what to keep?

12               THE PROSPECTIVE JUROR:     And adding a little update

13   which I did in narration.

14               MR. CAMPOAMOR-SANCHEZ:     And so does the name

15   Tymoshenko or Yanukovych ring any bells?

16               THE PROSPECTIVE JUROR:     They do, but I don't

17   really remember a lot of details.

18               MR. CAMPOAMOR-SANCHEZ:     Thank you.

19               THE PROSPECTIVE JUROR:     Uh-huh.

20               MS. JUNGHANS:     Did the show take a position, you

21   know, was it sort of pro-Ukraine or anti-Ukraine?

22               THE PROSPECTIVE JUROR:     No, most of our shows are

23   pretty heavily researched, so it was usually pretty

24   unbiased.

25               MR. CAMPOAMOR-SANCHEZ:     And what was it about
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 32 of 127   146




1    Ukraine's relation to the West that was, the show was trying

2    to get at?

3                 THE PROSPECTIVE JUROR:    Yes, it was more Russia's

4    relationship and then in that the elections in Ukraine.            I

5    can't remember names, sorry.

6                 MS. JUNGHANS:   That's all right.     If you can't

7    remember names though, can you remember sort of issues?

8                 THE PROSPECTIVE JUROR:    It's been a few years

9    since I watched it or worked on it and I'm a little nervous.

10                MS. JUNGHANS:   That's all right.

11                THE COURT:   This isn't a test.     We're just trying

12   to find out if you're bringing a fresh slate into the

13   courtroom.

14                THE PROSPECTIVE JUROR:    That's why I wanted to

15   bring it up because I don't know of certain names will make

16   me think of that show.

17                THE COURT:   Was the point of the show that

18   Russia's relationship with Ukraine has been an issue between

19   Russia and the United States?

20                THE PROSPECTIVE JUROR:    It was more Russia and the

21   United States, and also either some about the UK as well.

22   And then I feel like there was a lot of Ukraine interwoven

23   with it.

24                THE COURT:   Do you remember from that if there was

25   some suggestion that Russia had a side that they preferred
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 33 of 127   147




1    in Ukrainian politics and who that might be?

2                 THE PROSPECTIVE JUROR:    I feel like it may have

3    been, but I don't remember specifics.

4                 THE COURT:    If I told you whatever you learned,

5    whatever you remember you have to put out of your mind in

6    this trial is what you hear in this courtroom could you

7    abide by that instruction?

8                 THE PROSPECTIVE JUROR:    I think so.

9                 MS. JUNGHANS:    I want to go back to a prior answer

10   if I might.     You explained about how you the victim of crime

11   and you didn't think the police did a very good job, and

12   that made you hesitate about, a little bit how you would

13   approach this case.       This is a very different kind of case.

14                THE PROSPECTIVE JUROR:    Definitely.

15                MS. JUNGHANS:    But why does it still make you

16   hesitate?

17                THE PROSPECTIVE JUROR:    I didn't really think

18   about it in relation to this case.         I just thought as far as

19   looking at how I view DC police after that it might be --

20                MS. JUNGHANS:    If you were called to be a juror in

21   a case like a stickup in DC that the police had responded to

22   that might affect you, but in this kind of case you think it

23   would not?

24                THE PROSPECTIVE JUROR:    I don't think it would.

25                MS. JUNGHANS:    Thank you.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 34 of 127   148




1               THE COURT:    Anything further from your side?

2               MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

3               THE COURT:    All right.    Okay.   You can step back

4    into the jury room.

5               [Thereupon, prospective juror returns to

6         the jury room.]

7               MR. CAMPOAMOR-SANCHEZ:      I know Ms. Junghans sort

8    of rehabilitated her at the end, but I do have some concerns

9    about how much hesitation there was.        And although clearly,

10   in fact some of the questions were leading questions, but

11   how she totally reacted to the idea that essentially the

12   government which she associates with being also here in DC,

13   the DC police failed her.      We have concerns about her

14   ability to keep that out.

15              THE COURT:    All right.    Let me hear from you.

16              MS. JUNGHANS:     Your Honor, I think we move to

17   strike for cause for a different reason.

18              THE COURT:    Tell me your reason.

19              MS. JUNGHANS:     But I can just say I concur.

20              THE COURT:    All right.    Well then that's that.      I

21   think you might need to go get another batch maybe not.

22              THE DEPUTY CLERK:     Your Honor, this is juror 0869.

23              THE COURT:    Good afternoon, sir.

24              THE PROSPECTIVE JUROR:      Good afternoon.

25              THE COURT:    Your card had numbers 8, 12, and 26 on
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 35 of 127       149




1    the back.     And I think I'm going to start with the last one

2    which was whether there was any other reason I hadn't asked

3    about that gave you pause about being fair and impartial in

4    this case?

5                 THE PROSPECTIVE JUROR:    And it's not a question of

6    being fair.     It was just additional information I wanted to

7    let you know about because of something that's come up since

8    I brought in my, since I sent in my juror information.             I

9    work for a very small company that contracts with the

10   government, and we lost one of our people.         And as a result,

11   I'm the only person who can conduct training which is

12   scheduled for the last week in August.        So if the trial went

13   in to the last week of August it would present a conflict

14   for me.

15                THE COURT:   When exactly that week is the training

16   supposed to start?

17                THE PROSPECTIVE JUROR:    I believe it's scheduled

18   for the 27th, but I would have to do a run through prior to

19   that.

20                THE COURT:   And if we were nearing the end of the

21   trial could it be moved or changed in any way if that's --

22                THE PROSPECTIVE JUROR:    I don't think so.      It's

23   been scheduled for the last week.

24                THE COURT:   Okay.   And -- all right.     And if you

25   were sitting here and it got close to the end of the week
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 36 of 127   150




1    before that take it you'd be distracted by that piece of

2    information?

3               THE PROSPECTIVE JUROR:      Possibly.

4               THE COURT:    Let me ask you about the other two

5    pieces of information.     I asked if you or a close friend or

6    family member worked for the federal government?

7               THE PROSPECTIVE JUROR:      Yes, my husband works for

8    the Environmental Protection Agency, and one of my close

9    friends is retired from the government, she used to work for

10   the Department of State and the Justice Department.

11              THE COURT:    Do you know what she did in the

12   Justice Department?

13              THE PROSPECTIVE JUROR:      She was working on, I

14   think she worked in some capacity in the Inspector General's

15   office.   I think she worked on border issues.        I know she

16   went to both of the borders to deal with certain issues.

17              THE COURT:    Is there anything about either one of

18   those relationships that would lead you to favor either the

19   government or the defense in this case?

20              THE PROSPECTIVE JUROR:      No.

21              THE COURT:    And question 12 was about whether you

22   have ever served as a juror before?

23              THE PROSPECTIVE JUROR:      Yes, I have.

24              THE COURT:    Tell me about that.

25              THE PROSPECTIVE JUROR:      I served in I think I've
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 37 of 127   151




1    been in two juries before.        One was a case of an armed

2    robbery.   That was many years, that was back in the 90s that

3    I did that.   I know I've been in another trial that had to

4    do with a drug deal that happened actually fairly close to

5    my neighborhood.    I was on both of those juries.        Those are

6    the only two I can remember serving on.

7               THE COURT:     Sure.    Do you remember if either one

8    of those reached a verdict?

9               THE PROSPECTIVE JUROR:       The first one was a hung

10   jury because of one juror.        The second one the jury came to

11   a conclusion that the person was guilty.

12              THE COURT:     And the one with the hung jury was

13   there anything about that experience or either experience

14   that you think you couldn't sit through another jury trial

15   and be fair and impartial to both sides here?

16              THE PROSPECTIVE JUROR:       No.

17              THE COURT:     Anything from the government?

18              MR. CAMPOAMOR-SANCHEZ:       No questions, Your Honor.

19              THE COURT:     Your side?

20              MS. JUNGHANS:     What company do you work for?

21              THE WITNESS:     Learning Systems International.

22              MS. JUNGHANS:     What does that do?

23              THE PROSPECTIVE JUROR:       It's contracted with a

24   number of agencies and many of them are government agencies

25   to do training, so we develop training.        We conduct training
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 38 of 127   152




1    for them often on software, and we do virtually everything

2    related to the training field with the people that we

3    contract with.     The people that I have worked with

4    specifically are the Veterans Administration and the CNCS,

5    which is Vesta and groups like that, the senior corp so

6    forth.    We've worked with the postal agency and there are

7    other government agencies as well.

8                 THE COURT:   You're training them how to use their

9    computer system?

10                THE PROSPECTIVE JUROR:    Yes.

11                MS. JUNGHANS:   Thank you.

12                THE COURT:   Thank you.   You can step back into the

13   jury room.

14                [Thereupon, prospective juror returned

15           to the jury room.]

16                MR. CAMPOAMOR-SANCHEZ:    Your Honor, in light of

17   his original answer I'm concerned he as we get into the next

18   week he would be very worried about his service and how long

19   deliberations could take or anything along those lines.

20   Particularly since it looks like we're going to have plenty

21   of jurors I would at least urge to move him towards the end

22   if not outright excusing him.

23                THE COURT:   I'm concerned as well.     I think we

24   would either strike him or least move him to the end of the

25   pile.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 39 of 127     153




1               MS. JUNGHANS:     May I have just a moment?      Your

2    Honor, I suggest we move him to the bottom of the list.

3               THE COURT:    We'll do that, that's fine.       I don't

4    think we're going to need him, so we'll move him to the

5    bottom.

6               THE DEPUTY CLERK:     Your Honor, this is juror 1266.

7               THE COURT:    Good afternoon.

8               THE PROSPECTIVE JUROR:      Good afternoon.

9               THE COURT:    Your card has number 9 and number 23

10   on the back, and 23 was the one where I asked about the

11   schedule and any medical issues.       Can you tell me why you

12   answered that question yes.

13              THE PROSPECTIVE JUROR:      I've been diagnosed with

14   depression.   I don't feel like it will be a problem, but in

15   order to be transparent I'd write it down.         I have trouble

16   getting up on time.     I am currently medicated for it, as

17   long as I stay on my meds it's pretty, not a huge problem

18   but I figure I would put it down just in case.

19              THE COURT:    I appreciate you mentioning that.         Are

20   you working a day job now?

21              THE PROSPECTIVE JUROR:      I'm actually between jobs.

22   I work in, my next job starts early September, and I work a

23   very physical like labor intensive job that helps me which

24   is why I would be a different situation.

25              THE COURT:    My question is when you had to get up
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 40 of 127     154




1    and get going since you started receiving treatment do you

2    think if you had an obligation to be here every morning that

3    you could get here?

4               THE PROSPECTIVE JUROR:      Yes.

5               THE COURT:    Does the medication make you drowsy in

6    any way?

7               THE PROSPECTIVE JUROR:      No, if I miss it I get

8    lightheaded which would kind of last for an hour.          So if I

9    did miss it that would be difficult, but I generally take it

10   when I first get up in the morning.

11              THE COURT:    Do you carry it with you just in case

12   you miss it?

13              THE PROSPECTIVE JUROR:      Yes.

14              THE COURT:    So given all that do you think that

15   that's an impediment to your being able to serve and be fair

16   and listen in this case?

17              THE PROSPECTIVE JUROR:      No.

18              THE COURT:    Well we appreciate your being

19   forthcoming with us.     I also, question number nine was

20   whether you or a close friend or family member have worked

21   in the legal profession.      And so why was your answer yes to

22   that question?

23              THE PROSPECTIVE JUROR:      My father was a lawyer.       I

24   think he was a tax lawyer, but it's been a couple years

25   since he was a lawyer and also a couple of years since I've
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 41 of 127      155




1    spoken to him.     Besides that that's the only link I have.

2               THE COURT:    And when he was practicing or you were

3    talking with him did he ever give any indication that he

4    worked in the field of criminal tax law?

5               THE PROSPECTIVE JUROR:       No.     I honestly knew very

6    little about what he did.        He was retired for most of what I

7    knew or most of my interactions with him.           I'm not sure if

8    he was in taxes, but I think that's the guess I had.

9               THE COURT:    Okay.     All right.     Any questions?

10              MR. CAMPOAMOR-SANCHEZ:       Can you tell us what you

11   were doing?   I think you just told us you were between jobs,

12   and what you are doing next?

13              THE PROSPECTIVE JUROR:       I work with horses.        I am

14   moving on to a kind of working student position where I will

15   work along side a woman who is big in the breeding industry

16   down in Georgia.

17              MR. CAMPOAMOR-SANCHEZ:       So you're leaving DC to

18   Georgia?

19              THE PROSPECTIVE JUROR:       Yes.

20              MR. CAMPOAMOR-SANCHEZ:       When in December do you

21   start your new job?

22              THE PROSPECTIVE JUROR:       I told them the first week

23   in September but I have a lot of flexibility which is why it

24   didn't seem to be a problem.

25              MR. CAMPOAMOR-SANCHEZ:       Okay.     Thank you.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 42 of 127   156




1                 THE COURT:   Any questions?

2                 MS. JUNGHANS:   No, Your Honor.

3                 THE COURT:   Thank you.    You can step back into the

4    jury room.

5                 [Thereupon, prospective jurors returns

6            to the jury room.]

7                 THE COURT:   Any motions with respect to this

8    juror?

9                 MS. JUNGHANS:   May I have a moment, Your Honor?

10   Your Honor, we would move to strike her for cause because in

11   spite of her best efforts I think she's indicated that her

12   ability to function may be impaired, and I don't think

13   somebody should be put under that stress.

14                THE COURT:   I really did not get that impression

15   from her answers.     I think she was trying to bend over

16   backwards to be complete in her answers, but she indicated

17   that she's medicated, that she takes medication, that she's

18   able to work on the medication.        And so I didn't see a basis

19   to strike her for cause.      I was certainly listening for

20   that.    Do you have any point of view?

21                MR. CAMPOAMOR-SANCHEZ:     We were initially

22   concerned about her answers, but she did say that she could

23   do it.    She can get here on time and it wouldn't affect her,

24   and that the medicine would make her drowsy, so I did not

25   see a basis for cause to strike.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 43 of 127   157




1               THE COURT:    I think to be fair there's a lot of

2    people walking around who we work with every day and who may

3    sit on juries and testify as witnesses who are being treated

4    for depression.    I'm not willing to rule that out unless the

5    person says it affects their ability to be here and she

6    didn't.   So I understand your concerns and I don't think

7    they were frivolous, but I don't think I'm going to strike

8    her.   Go on to the next one.

9               THE DEPUTY CLERK:     Your Honor, this is juror 0605.

10              THE COURT:    Good afternoon, sir.      You've wrote

11   numbers 6, 8, and 9 on the back of the card.         And six is

12   where I asked, I named lots of names and organizations and

13   ask whether you knew anybody.       So what was the name familiar

14   to you?

15              THE PROSPECTIVE JUROR:      A lot of the names sounded

16   familiar from the news, of course, but no personal

17   relationships there.     But my wife was a legal assistant at

18   Skadden about 15 years ago.

19              THE COURT:    And do you know who she worked with

20   while she was there?

21              THE PROSPECTIVE JUROR:      I do not.

22              THE COURT:    And you say she left there 15 years

23   ago?

24              THE PROSPECTIVE JUROR:      2004, I believe, five.

25              THE COURT:    Where is she working now?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 44 of 127   158




1                 THE PROSPECTIVE JUROR:    She works at the SEC.

2                 THE COURT:   So is there anything about the fact

3    she had an affiliation with Skadden that makes you feel that

4    you couldn't be fair and impartial in this case?

5                 THE PROSPECTIVE JUROR:    No, I just wrote it down

6    to disclose that.     It's seems like it's something you guys

7    would want to know about, I don't have any concerns

8    personally.

9                 THE COURT:   We appreciate that.     That's why we ask

10   all these questions.      We ask you to write the numbers down.

11   You mentioned some of the names sounded familiar to you from

12   the news.     Is there anything that you've heard about any of

13   those people that gives you an opinion just sitting about

14   whether they're credible or not, or anything that might

15   impinge on this case?

16                THE PROSPECTIVE JUROR:    No, only the names that

17   came up, Robert Mueller, Paul Manafort are in the news all

18   the time.     I've been very busy, so I haven't really had a

19   chance to dive into the news, so it's at a very high level.

20   It would not impact my ability to dive into this case more

21   deeply.

22                THE COURT:   And to the extent you heard anything

23   about any of those people could you put that aside and

24   decide this case based just on the evidence you hear in this

25   courtroom?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 45 of 127     159




1                 THE PROSPECTIVE JUROR:    Yes.

2                 THE COURT:   Question number 9 was whether you or a

3    family member worked in the legal profession.          Is that also

4    your wife who is the paralegal?

5                 THE PROSPECTIVE JUROR:    My wife, my father-in-law

6    is an attorney but in Florida.

7                 THE COURT:   Do you know what type of law he

8    practices?

9                 THE PROSPECTIVE JUROR:    Trusts and estates, I

10   believe.

11                THE COURT:   That makes sense in Florida.      Do you

12   have any questions?

13                MR. CAMPOAMOR-SANCHEZ:    Just point of

14   clarification, when your wife worked in Skadden was it here

15   in DC or elsewhere?

16                THE PROSPECTIVE JUROR:    It was DC.

17                MS. JUNGHANS:   Our information is that you work in

18   project management at something called the MITRE

19   Corporation; is that right?

20                THE PROSPECTIVE JUROR:    That's correct.

21                MS. JUNGHANS:   Can you tell us what that is?

22                THE PROSPECTIVE JUROR:    MITRE is a nonprofit

23   headquartered in McLean, Virginia.        They work in partnership

24   with a lot of federal agencies to improve in a impartial way

25   patterns, practices, capabilities of the federal government.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 46 of 127    160




1                 MS. JUNGHANS:   To make it more efficient?

2                 THE PROSPECTIVE JUROR:     Yes.

3                 THE COURT:   You can step back into the jury room.

4    Thank you.

5                 [Thereupon, prospective juror returns to

6            the jury room.]

7                 THE COURT:   Any causes with respect to this

8    gentleman?

9                 MR. CAMPOAMOR-SANCHEZ:     No, Your Honor.

10                MS. JUNGHANS:   No.

11                THE DEPUTY CLERK:     Your Honor, this is juror

12   number 0077.

13                THE COURT:   Good afternoon, sir.     On the back of

14   your card we've got numbers five, 6, 8, 10, 11, and 14 with

15   a question mark and perhaps a note to yourself.

16                THE PROSPECTIVE JUROR:     Yes.

17                THE COURT:   That I can't read.

18                THE PROSPECTIVE JUROR:     I think it says Macedonia.

19                THE COURT:   Macedonia, okay.     Let's start with the

20   number 5, which was what you heard or read about the case.

21   Can you give me a little synopsis of what you read about the

22   case?

23                THE PROSPECTIVE JUROR:     Just that a partner at

24   Skadden had I guess been caught up in I think the issues

25   that you had described earlier.        I probably read it on the
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 47 of 127   161




1    Law 360 or Washington Post or something.         I couldn't really

2    get into details beyond that.

3               THE COURT:    And when do you think you read that

4    article?

5               THE PROSPECTIVE JUROR:      Within the past year or

6    so.

7               THE COURT:    Not like this morning or the weekend?

8               THE PROSPECTIVE JUROR:      No.

9               THE COURT:    Is there anything being that

10   information that gives you a belief as you're sitting here

11   right now that would favor either the government or the

12   defense in this case?

13              THE PROSPECTIVE JUROR:      I don't think so.

14              THE COURT:    If I told you you have to decide this

15   case based solely on the evidence of this case, and you have

16   to put anything you read or heard before aside are you

17   capable of doing that?

18              THE PROSPECTIVE JUROR:      I think so.

19              THE COURT:    Question 6 was whether you knew any

20   individuals or firms in that list that I read?

21              THE PROSPECTIVE JUROR:      Yes.

22              THE COURT:    So who sounded familiar there to you?

23              THE PROSPECTIVE JUROR:      First, FTI Consulting.

24   I'm actually a managing director at FTI Consulting within

25   our funds litigation consulting practice.         Also worked with
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 48 of 127     162




1    Skadden on some of our matters.       And then I think, I guess

2    that was actually the most important two.

3                THE COURT:   That's pretty important.       So did you

4    know the names of the FTI individuals who I named in this

5    case?

6                THE PROSPECTIVE JUROR:     I think Lloyd

7    Malloch-Brown, but only by sort of recognition.          I think he

8    was at one point the leader of that strategic communications

9    practice.    I don't recall all the names that you named.

10               THE COURT:   Jonathan Hawker, do you know that

11   name?

12               THE PROSPECTIVE JUROR:     I don't think I do.

13               THE COURT:   Are you familiar from your work at FTI

14   about hearing any issues about FTI and whether FTI had to

15   register as a foreign agent?

16               THE PROSPECTIVE JUROR:     No.

17               THE COURT:   Do you know anything about the work

18   FTI may have done in connection with Paul Manafort?

19               THE PROSPECTIVE JUROR:     No.

20               THE COURT:   Are you in the same building as though

21   people?

22               THE PROSPECTIVE JUROR:     I believe Lloyd

23   Malloch-Brown is based in London.       I'm based here in DC, so

24   I don't think I've ever run across him.        Any others, I don't

25   recall.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 49 of 127      163




1                THE COURT:   There was a question about whether you

2    or close friend or family member worked for the federal

3    government.    Can you tell me about that?

4                THE PROSPECTIVE JUROR:     My wife is at the State

5    Department in the International Narcotics and Law

6    Enforcement practice or group, and has a portfolio that

7    covers Macedonia which was that question around the Ukraine

8    and just sort of rule of law still had influence in that

9    area of the Vault.

10               THE COURT:   Is there anything about that work that

11   makes you feel that you have kind of special knowledge or

12   background about the politics in the Ukraine?

13               THE PROSPECTIVE JUROR:     Not -- no, nothing

14   specific.

15               THE COURT:   Is there anything about her work for

16   the federal government in that region that makes you feel

17   that you would favor one side or the other in that case?

18               THE PROSPECTIVE JUROR:     I don't think so.

19               THE COURT:   Question 10 was about lobbying.           Have

20   you in your, been involved in lobbying or some other close

21   friend or family member?

22               THE PROSPECTIVE JUROR:     I read, I'm sorry I

23   answered it in the context of FTI because FTI does public

24   affairs and we do lobbying and so I was answering it as the

25   global firm.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 50 of 127      164




1                 THE COURT:   Okay.    We talked about this a little,

2    but 11 goes right to that which is your work in public

3    relations.     Can you explain to me again what the task your

4    unit is involved with are?

5                 THE PROSPECTIVE JUROR:     Yes.   My specialty is in

6    forensic and litigation consulting which is generally

7    speaking rather working with outside counsel defending them

8    against investigations or lawsuits, civil disputes.           A lot

9    of it is in the health care space, so it could be false

10   claims act investigations.        It can be, you know, disputes

11   between two health care companies, and it might be damages

12   calculations and in some cases expert testimony.

13                THE COURT:   All right.    Do you have any questions?

14                MR. CAMPOAMOR-SANCHEZ:     Just want to ask you and I

15   think we all like to know.        So if somebody that used to work

16   at FTI let's say in Europe somewhere were to testify here as

17   a witness, would you be able to be fair and impartial and

18   just his testimony based on who that person is as a

19   witnesses versus whatever affiliation he may have had with

20   FTI?

21                THE PROSPECTIVE JUROR:     I think so.

22                MR. CAMPOAMOR-SANCHEZ:     No more questions.     Thank

23   you.

24                MS. JUNGHANS:   Actually there was another name of

25   an individual associated with FTI on the list that I'm not
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 51 of 127   165




1    sure we covered specifically which is Ed Reilly.          Do you

2    know him or of him?

3               THE PROSPECTIVE JUROR:      I know of him, yes.

4               MS. JUNGHANS:     What do you know of him?

5               THE PROSPECTIVE JUROR:      Again, I believe Ed was,

6    he's in our strategic communications practices.          I'm not

7    sure if he's -- I don't believe he's currently the leader of

8    those strategic communications practices, but again, FTI,

9    5000 people or so, a couple billion in revenue.          It's tough

10   to -- I mean, these are names you know because they're in

11   leadership positions but that's the extent of it.

12              MS. JUNGHANS:     I understand.    And I think you said

13   that you did, if I wrote it down correctly, you personally

14   did a lot amount or some work anyway with Skadden?

15              THE PROSPECTIVE JUROR:      I have done some work with

16   Skadden.

17              MS. JUNGHANS:     Can you describe it?

18              THE PROSPECTIVE JUROR:      It was assisting a client,

19   so Skadden and FTI were both working on behalf of a client

20   who was -- it was a qui tam investigation, False Claims Act

21   investigation regarding Medicare reimbursements and helping

22   them to analyze the data that was discovered as part of that

23   case and then also come up with damages, alternative damage

24   models and help defend the company.

25              THE COURT:    Were you also helping to deal with
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 52 of 127   166




1    the, any public relations or media surrounding the

2    litigation?     Or were you really kind of number crunching to

3    help them deal with the case?

4                 THE PROSPECTIVE JUROR:    We were number crunching.

5    The team that I am aware and worked with would have been all

6    number crunching.     Would not have done my team or anyone

7    that I know of would not have done anything that was public

8    relations related.

9                 THE COURT:   So you don't do any of that work

10   personally?

11                THE PROSPECTIVE JUROR:    I don't, no.

12                MS. JUNGHANS:   You said you had read at least one

13   article in Law 360 about this case?        Do you read Law 360

14   every day?

15                THE PROSPECTIVE JUROR:    Mostly every day.

16                MS. JUNGHANS:   DO you think you've read more than

17   one article?

18                THE PROSPECTIVE JUROR:    I probably have, but I

19   think like when I'm reading Law 360 I'm reading usually

20   Health Law 360, and it's more focused on the health care

21   aspects of it.     I think either because I was working with

22   Skadden at the time or because this is something Skadden is

23   a larger firm if it popped up I might have clicked on it.

24                THE COURT:   And if I say out of abundance of

25   caution no Law 360 from today forward can you handle that?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 53 of 127    167




1               THE PROSPECTIVE JUROR:      I think I would be okay.

2               MS. JUNGHANS:     One last question.     There's going

3    to be a lot of testimony in this case not all of it positive

4    about the work that FTI did and, you know, as I said a lot

5    of it could be critical of FTI's work.         And I'd like you to

6    tell me if you can whether that might make you feel

7    defensive or somehow wanting to take the side of the firm

8    that you work for because you're still there.

9               THE PROSPECTIVE JUROR:      Yeah.

10              MS. JUNGHANS:     And I think that's going to be a

11   not insignificant part of the case.        Talk to us about that.

12              THE PROSPECTIVE JUROR:      I mean I think that it's

13   probably natural that I would feel a little bit offended

14   that somebody that I'm working with might not have done

15   something that I would have maybe done myself if it's

16   critical and its proven to be done in a certain way that it

17   wasn't appropriate.     But I think that I could probably, I

18   hope I would be able to weigh that evidence, and I think

19   that's where it comes down to is me weighing the evidence of

20   what it is in support of what they've done as opposed to

21   other things in the case and look at it critically.

22              MS. JUNGHANS:     Do you interact with the public

23   relations or I guess you call it strategic part of FTI?

24              THE PROSPECTIVE JUROR:      In the sense that we are

25   all located on the same floor, you know.         At least in our DC
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 54 of 127     168




1    office we have a single floor and so all of us are there.

2    There are some people that I know, but it's not something

3    where I have active engagements where I'm working with those

4    individuals on a daily basis.

5                MS. JUNGHANS:    May I have just a moment.

6                [Brief pause.]

7                MS. JUNGHANS:    The work that you did with Skadden

8    how recently was that?

9                THE PROSPECTIVE JUROR:     It was probably, I think

10   it was to my role because of just the way the litigation

11   went it was not as involved as others on my team.          My role

12   on it was probably concentrate to Q4 of last year.          Others

13   on my team had been working into 2019, and I think it just

14   probably recently wrapped up within the past couple months.

15               MS. JUNGHANS:    If I might have just one more, Your

16   Honor.   Since there are going to be -- there's going to be

17   testimony from one or possibly more people from FTI.           Do you

18   think you would give the testimony of a FTI employee more or

19   less weight than that of somebody who was not an FTI

20   employee?

21               THE PROSPECTIVE JUROR:     I don't think.     I hope

22   that I'd be able to look at them objectively.

23               MS. JUNGHANS:    Thank you.

24               THE COURT:   All right.    Thank you very much, sir,

25   you can step out.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 55 of 127       169




1                 [Thereupon, prospective juror returns to

2         jury room.]

3                 MS. JUNGHANS:   Your Honor, is it conceivable we

4    could ask the gentleman to return, I have some additional

5    questions?

6                 THE COURT:   Why don't you tell me what you want to

7    ask him because I --

8                 MS. JUNGHANS:   I think he said he finished working

9    with Skadden the last quarter of last year.         I believe

10   that's what he said, but I probably should have asked him

11   when he started.     You know, I asked him how he would react

12   to negative testimony about --

13                THE COURT:   Wait, are you making a motion for

14   cause?     Or were you talking whether you're going to ask him

15   more questions?     Let's do one first and then the other.         I

16   just want to know if we need to bring him back in and then

17   you can make your argument.

18                MS. JUNGHANS:   Yes, I think we should bring him

19   back in.

20                THE COURT:   All right.   And that's what you want

21   to ask him?     Or you want to ask more follow up about his

22   being fair?

23                MS. JUNGHANS:   I do, because --

24                THE COURT:   All right.   That's fine we'll bring

25   him back in.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 56 of 127       170




1                 [Thereupon, prospective juror returns to

2         the jury room.]

3                 THE COURT:   We have a few more followup questions.

4    One question I think is that we asked you and I think you

5    said your project was finished up in the fourth quarter of

6    last year.     Do you remember when it starts or how long it

7    lasted?

8                 THE PROSPECTIVE JUROR:    It was not long.     So what

9    happened is there are times when we sometimes work with

10   outside counsel in both a privileged consulting capacity,

11   but then also in a capacity where somebody on our, you know,

12   firm will take on a disclosed expert role.         And so we've had

13   a team that had been working with the company for quite some

14   time in a privileged consulting capacity.         And they thought

15   they might need to have an expert testify.         And so I was

16   brought on sort of as a firewall between the privileged team

17   and the testifying expert.      I was going to be maybe a

18   conduit and also help to prepare that expert report if and

19   when it happened.

20                It ultimately didn't really need to be done.          I

21   think there were other, the case took some twists and turns

22   that didn't require the expert disclosure.         So my work on it

23   was limited.     It was probably again, I think it started in

24   September of last year, and I don't believe that it went

25   beyond October.     And that would not have even been like
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 57 of 127       171




1    every single day.     It would have been couple of meetings, a

2    little bit of time spent developing a draft outline and that

3    was about it.

4                 THE COURT:   Okay.     Any other questions?

5                 MS. JUNGHANS:   Is that the only case you've done

6    with Skadden?

7                 THE PROSPECTIVE JUROR:      Yes.

8                 MS. JUNGHANS:   And you said that if there were

9    testimony that was critical of FTI you thought you could

10   separate subrogate yourself from it.            If the argument is

11   that FTI people were dishonest and unethical how would you

12   react to that?

13                THE COURT:   If the argument was?

14                MS. JUNGHANS:   Yes, your Honor.

15                THE COURT:   All right.     Can you listen to all the

16   evidence about FTI, and do you think if someone was saying

17   if based on that evidence what they did was unethical would

18   you be able to fairly assess that argument?            Or would that

19   argument be offensive to you as an FTI person so you would

20   reject it?

21                THE PROSPECTIVE JUROR:      I don't think that it

22   would be offensive to me.         I think again like there are

23   times that people make decisions at any large firm where I

24   don't feel that I'm not fully supportive of the decision

25   they make.     So I have to I think in that same vain look at
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 58 of 127       172




1    the evidence objectively and come to a conclusion.

2                MS. JUNGHANS:    Thank you.

3                THE COURT:   Any other followup questions before we

4    excuse him?

5                MS. JUNGHANS:    No, Your Honor.

6                THE COURT:   All right.     Thank you.

7                [Thereupon, prospective juror returns to

8         the jury room.]

9                MS. JUNGHANS:    Your Honor, notwithstanding his

10   professed impartiality I think it would put this juror in a

11   very difficult position to find his current employer subject

12   to the kind of critiques that I expect are going to occur,

13   and therefore, we would move to strike him for cause.

14               MR. CAMPOAMOR-SANCHEZ:      We oppose that.    I think

15   he very credibly answered those questions repeatedly.              I

16   asked him if he could be fair and impartial if somebody that

17   used to work at FTI would be a witness to my knowledge

18   nobody that is current FTI employee is going to be a

19   witness.    It is going to be Mr. Hawker, perhaps Mr. Reilly.

20   None of them are anymore at FTI.        And he said look, he's a

21   numbers guy.     That's what he does.     He's in healthcare and

22   he analyzes things and he helps prepare expert testimony.

23               He said I would be objective.      I would look at the

24   evidence.     In fact, he said at one point if I recall you

25   know I would kind of be ashamed if my firm did something
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 59 of 127     173




1    wrong, but I would have to look at it and be critical, so I

2    don't think there is a basis to find that this juror could

3    not be fair and impartial.

4               THE COURT:     I mean obviously my first thought when

5    I saw FTI on the jury list is that that juror -- do you want

6    to come to the bench?      You're welcome to do so.

7               MR. TAYLOR:     Yes, please.

8               THE COURT:     All right.     Mr. Taylor, do you just

9    want to say something about the juror?        Maybe that will be

10   faster than faster?

11              MR. TAYLOR:     Beg pardon?

12              THE COURT:     Do you want to make some argument

13   about the juror?     It might be faster than passing it to her

14   and then you -- so, go ahead.

15              MR. TAYLOR:     Your Honor, the attack on FTI his

16   employer will be that it behaved dishonesty, unethically,

17   and in a way that would be offensive to anybody.          In other

18   words, we're going to call FTI a liar.        We're going to call

19   Mr. Hawker a liar.      And this jury is not a matter of whether

20   he says he can be objective.      The question is when you are

21   calling the juror's company unethical and a lying that juror

22   cannot sit.   That's prejudicial per se.        It's not a question

23   of actual bias.

24              THE COURT:     Is it that you're going to say their

25   testimony is false or that what they did at the time was
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 60 of 127     174




1    unethical and lying?

2               MR. TAYLOR:    Both, both.

3               THE COURT:    All right.

4               MR. CAMPOAMOR-SANCHEZ:       Obviously, I'm nondefense.

5    I don't know what they are going to argue, but my

6    understanding of the evidence and the arguments that have

7    been previously made in the pleadings is that Mr. Hawker was

8    allegedly unethical, that Mr. Hawker allegedly lied.           And in

9    fact, Mr. Hawker will testify himself that he left FTI

10   shortly after within six months or so at the end of this

11   engagement as a result.

12              I'm not understanding how this defense has sort of

13   morph into FTI the company, and therefore, people that work

14   for FTI are unethical or they're improper in some way.             It's

15   really the act of Mr. Hawker.       In fact, the evidence is that

16   Mr. Craig complained about Mr. Hawker to his superiors.             And

17   if Mr. Reilly testifies he will say that, in fact, he was

18   complaining and he acted on that complaint.         So this is

19   really about Mr. Hawker not about the company as I

20   understand the defense.

21              And for that reason again, I don't think the

22   reasons that were buffered in light of his answers and how

23   clearly he answered that there's a reason to strike him for

24   cause.

25              THE COURT:    All right, sir.     I was concerned when
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 61 of 127   175




1    I saw his name on the list that he came from FTI.          It seems

2    to me there's enough people in the jury pool in the District

3    of Columbia to not have someone with an association with

4    Skadden or any of the other major players in the case.

5    While I cannot put my finger on any word he said in response

6    to any question that actually gives rise to cause to strike

7    him, and I'm not sure I entirely agree with Mr. Taylor

8    saying because they're going to attack FTI he is personally

9    disqualified as a matter of law.

10              However, I do believe in an abundance of caution

11   it makes little sense to have someone with an affiliation

12   with one of the key companies involved in the case in a jury

13   moving forward in this case, so I'm going to grant the

14   motion to strike him for cause.

15              THE DEPUTY CLERK:     Your Honor, this is 0628.

16              THE COURT:     Good afternoon and thank you for your

17   patience waiting for us.

18              THE PROSPECTIVE JUROR:      Good afternoon.

19              THE COURT:     You've got numbers 5 and 12 on the

20   back of your card.      Number five is whether you heard or read

21   anything about this case?

22              THE PROSPECTIVE JUROR:      Yes, I kind of recognized

23   him when I came in but I always mixed up, I mixed up his

24   name.

25              THE COURT:     You recognize the gentleman?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 62 of 127   176




1               THE PROSPECTIVE JUROR:       Yes, when I came in, yes.

2    Because I knew he was in both administrations and I'm sort

3    of a news junkie.     So you know it was discussed on you know

4    all the news station, CNN and MSNBC, et cetera.

5               THE COURT:    Okay.     So do you have an opinion based

6    on any work he did in connection with either

7    administrations?

8               THE PROSPECTIVE JUROR:       No.

9               THE COURT:    And do you know anything about what

10   he's charged with doing now or other than what I told you?

11              THE PROSPECTIVE JUROR:       Well, you kind of

12   reiterated what was said.        I knew some of it not as much

13   detail as you gave, but yes, I was aware of it.

14              THE COURT:    Well based on what you read and heard

15   and what you know about him do you have an opinion right now

16   sitting here about his guilt or innocence in this case?

17              THE PROSPECTIVE JUROR:       No, because I don't have

18   enough information.

19              THE COURT:    And do you feel like when the time

20   comes if you're in the jury box and I say you need to forget

21   everything you've read, everything you've heard, don't watch

22   anymore TV about this case and just decide this case based

23   on the evidence that you hear in this courtroom do you think

24   you can do that?

25              THE PROSPECTIVE JUROR:       I can.   Yeah, I do because
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 63 of 127    177




1    I believe there's a lot I don't know.

2               THE COURT:    Okay.   And you understand anything you

3    --

4               MR. CAMPOAMOR-SANCHEZ:      I didn't hear.

5               THE COURT:    She said I do because I believe

6    there's a lot I don't know.      Is that what you just said?

7               THE PROSPECTIVE JUROR:      Yes.

8               THE COURT:    And you understand that anything you

9    do know you don't necessarily know because the facts haven't

10   been presented to you, you heard it on TV?

11              THE PROSPECTIVE JUROR:      Right, exactly.

12              THE COURT:    Okay.   With all of that do you think

13   you can be fair to both sides in this case, and presume him

14   to be innocent and you can only find him guilty if the

15   government proves his guilt?      Do you understand those rules?

16              THE PROSPECTIVE JUROR:      I do.

17              THE COURT:    And you think you can follow them?

18              THE PROSPECTIVE JUROR:      I do.   I believe I can,

19   yes.

20              THE COURT:    Question number 12, you also checked

21   off, so you've been a juror in the past?

22              THE PROSPECTIVE JUROR:      Yes.

23              THE COURT:    Tell me about that.

24              THE PROSPECTIVE JUROR:      Petit juror.     I think I

25   was chosen two or three times to be a juror.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 64 of 127   178




1               THE COURT:    In what kind of cases?

2               THE PROSPECTIVE JUROR:      All of them basically were

3    petty drug cases in DC.

4               THE COURT:    Do you remember if you all reached a

5    verdict in any or all of them?

6               THE PROSPECTIVE JUROR:      In all of them, we did.

7               THE COURT:    How did they turn out?

8               THE PROSPECTIVE JUROR:      All but one was -- no, it

9    was -- I'm trying to think.      They were all kind of the same.

10   I would say I probably had three cases each time, two or

11   three cases each time for the period of time that I

12   participated, and I would say 60 percent guilty, 40 percent

13   not guilty.

14              THE COURT:    Okay.   Is there anything all that

15   trial experience that you bring to this courtroom today?           Or

16   can you -- is there anything about that it makes you feel

17   that you would favor the government or the defendant?

18              THE PROSPECTIVE JUROR:      No.   No, I don't.     It was

19   based on the evidence.     The decisions were based on the

20   evidence and it wasn't just my decision it was a group of

21   us.

22              THE COURT:    All right.    And any questions?

23              MR. CAMPOAMOR-SANCHEZ:      Very briefly.     Can you

24   tell us what you did for work?

25              THE PROSPECTIVE JUROR:      Initially I worked as an
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 65 of 127   179




1    administrator the base, the major part of my life as an

2    administrator for the National Academy of Sciences and then

3    I taught school for about 15 years.

4                 MR. CAMPOAMOR-SANCHEZ:    Great.    So you are retired

5    now?

6                 THE PROSPECTIVE JUROR:    Yes, I am.

7                 MR. CAMPOAMOR-SANCHEZ:    Congratulations.

8                 THE PROSPECTIVE JUROR:    Thank you.

9                 MR. CAMPOAMOR-SANCHEZ:    And then let me follow up

10   on something you said.     You said you knew Mr. Craig from the

11   administrations, is that from which -- when you say

12   "administrations," who are you referring to?

13                THE PROSPECTIVE JUROR:    As the judge said Clinton

14   and Obama.

15                MR. CAMPOAMOR-SANCHEZ:    And let me ask you do your

16   feelings about those administrations they sort of melt

17   together with Mr. Craig?      Do you associate those things with

18   him?

19                THE PROSPECTIVE JUROR:    Not really, no.

20                MR. CAMPOAMOR-SANCHEZ:    So are you able to sort of

21   put aside the fact of where he worked and what he did with

22   whatever the evidence is going to be in this case?

23                THE PROSPECTIVE JUROR:    I can because he's doing

24   something different now.      I mean he was doing something

25   different at that time.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 66 of 127      180




1               MR. CAMPOAMOR-SANCHEZ:      I mean, but I just want to

2    make sure you can sit there and discern the fact that where

3    he worked before and just render a verdict based upon the

4    evidence that you hear here regardless of who he worked for

5    before?

6               THE PROSPECTIVE JUROR:      I believe I can.

7               MR. CAMPOAMOR-SANCHEZ:      Thank you.

8               THE COURT:    All right.    Any questions by the

9    defense?

10              MS. JUNGHANS:     Nothing further, Your Honor.          Thank

11   you.

12              THE COURT:    Thank you.    You can step back out.

13              [Thereupon, prospective juror returned

14          to jury room.]

15              THE COURT:    Any motions with respect to this

16   juror?

17              MS. JUNGHANS:     No, Your Honor.

18              MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

19              THE COURT:    Let's bring the next one in.

20              THE DEPUTY CLERK:     Your Honor, we have juror

21   number 0145.

22              THE COURT:    Good afternoon, ma'am.

23              THE PROSPECTIVE JUROR:      Hello.

24              THE COURT:    I have your card here and you didn't

25   write any numbers on the back, so I just want to make sure
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 67 of 127     181




1    that that's because I didn't ask any questions that you had

2    to answer yes.

3                THE PROSPECTIVE JUROR:     That's correct.

4                THE COURT:   I just want to make sure that we

5    didn't forget to give you a pencil or some other problem,

6    that you understood all the questions I needed and didn't

7    have an answer?

8                THE PROSPECTIVE JUROR:     Yes.

9                THE COURT:   Okay.   Thank you.    You have any follow

10   up?

11               MR. CAMPOAMOR-SANCHEZ:     Very quickly, Your Honor.

12   Do you currently work at SunTrust as a bank teller?

13               THE PROSPECTIVE JUROR:     Yes.

14               MR. CAMPOAMOR-SANCHEZ:     How long have you been

15   doing that?

16               THE PROSPECTIVE JUROR:     I've been working at

17   SunTrust for, October will be four years.

18               MR. CAMPOAMOR-SANCHEZ:     And how about before that?

19               THE PROSPECTIVE JUROR:     Well, I've been in banking

20   for 13 years.

21               MR. CAMPOAMOR-SANCHEZ:     Thank you so much.

22               THE COURT:   All right.    Any further questions?

23               MS. JUNGHANS:    No, Your Honor.     Thank you.

24               THE COURT:   Okay.   Thank you very much.      You may

25   step out.     Let's bring in the last one.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 68 of 127      182




1               [Thereupon, prospective juror returns to

2         jury room.]

3               THE DEPUTY CLERK:     Your Honor, we have juror 0145.

4               THE PROSPECTIVE JUROR:      1142.

5               THE COURT:    He is 1142.    My index card with your

6    number on it you wrote numbers 8 and 9 on the back.           And 8

7    was whether you or a close friend or family member worked

8    for the federal government?      Can you tell me about that?

9               THE PROSPECTIVE JUROR:      Yes.    I have two brothers,

10   one is a twin and he just retired from the Foreign Service

11   and he was foreign ambassador to Serbia before retiring.

12   And I have another brother who's a lawyer and he was with

13   the FCC now he's in private practice.

14              THE COURT:    Okay.   And so, is he also your answer

15   to the next question about whether you or a close friend or

16   family member worked in the legal profession?

17              THE PROSPECTIVE JUROR:      Exactly.

18              THE COURT:    So is there anything about either one

19   of those experiences or the fact they worked for the

20   government that would lead you to favor the government over

21   the defendant in this case?

22              THE PROSPECTIVE JUROR:      No.

23              THE COURT:    And is there anything about your

24   brother's experience in the Foreign Service?         As he ever

25   worked in the Ukraine or in that part of the world?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 69 of 127       183




1               THE PROSPECTIVE JUROR:      No.

2               THE COURT:    Any questions?

3               MR. CAMPOAMOR-SANCHEZ:      No, Your Honor.

4               MS. JUNGHANS:     May I have a moment?

5               THE COURT:    Yes.

6               [Brief pause.]

7               MS. JUNGHANS:     Nothing further.

8               THE COURT:    Okay.   Thank you very much.

9               [Thereupon, prospective juror returned

10        to the jury room.]

11              THE COURT:    All right.    Before we get involved in

12   transporting people from room to room maybe we could just

13   take stock of where we are.      As I see it we have 27

14   qualified jurors and two that we moved to the bottom.              I

15   just want to make sure everybody's at that same place.

16              So it would be my goal to keep going and to try to

17   pick a jury today and still we could open tomorrow.           Mr.

18   Craig, I just want to let you know I can hear when you're

19   talking to counsel and you're absolutely entitled to talk to

20   lawyers, but you need to make sure -- I don't think you want

21   to be heard by the witness or the jurors in the box.           Mr.

22   Taylor, you have a question?

23              MR. TAYLOR:     Are we going to have an afternoon

24   break, Your Honor?

25              THE COURT:    Why don't while we bring the next 14
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 70 of 127     184




1    from whom we ought to get the rest picked while we bring

2    them in you can all be excused and just be back in ten

3    minutes.    So Mr. Haley, why don't you move people.        Yes,

4    sir?

5                MR. CAMPOAMOR-SANCHEZ:     In terms of the count I

6    believe we passed two to the end?

7                THE COURT:   Yes.

8                MR. CAMPOAMOR-SANCHEZ:     And so the court intends

9    to qualify how many, 35?

10               THE COURT:   My goal -- well, we need 32.       I wasn't

11   going to stop until we had 33.       And then once we have 33,

12   I'm going to let everybody but those 33 go.         And then what I

13   would do is line them up, and that unless barring some

14   disaster it's not going to include the two that we moved to

15   the end unless the next --

16               MR. CAMPOAMOR-SANCHEZ:     Oh, and that was my

17   question.    You're not counting in the 33?       You intend to

18   qualify the two that we passed?

19               THE COURT:   Correct.    They're literally at the

20   end after who's ever left on the list after these two.             When

21   we do this process I put them back in the courtroom in their

22   juror number in the same order they were before.          So the one

23   who's first on the list would be in seat number one, two,

24   three, four, and that way would go seven.         Then the next 14

25   and keep going in rows of seven.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 71 of 127     185




1                 You will then have your opportunity to exercise

2    your strikes.       You can exercise them against the first 14 in

3    the row.     You can exercise them against anybody you want in

4    the group.     After we have picked the 12 for the jurors then

5    we'll go on to the selection of alternates and striking of

6    the alternates.       But I never, I don't seat them in the box

7    and get up and walk out.          They're just going to sit there.

8                 We'll all keep a list and then when we know who

9    they are, we'll seat them in the box and everybody else will

10   be excused and they will go back to the jury room and get

11   their instructions to return the next morning.          We'll see

12   what time it is before we figure out whether I read them the

13   preliminary instructions or I do that first thing tomorrow

14   morning.

15                Yes?    No, Mr. Murphy had his hand up.

16                MR. MURPHY:    Will we know as the government makes

17   its strike will we know who that is?

18                THE COURT:    Yes.     They're going to look at their

19   list, they'll give you their list.          Then you give your list,

20   then you make your strike and you give it to Mr. Haley.

21   Anytime anybody -- you're first --

22                MR. CAMPOAMOR-SANCHEZ:       Will we not see their

23   strikes?

24                THE COURT:    They show it to you, and then they

25   give it to Mr. Haley, and then as far as we're concerned
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 72 of 127     186




1    those two are gone.     The paper gets circulated every time.

2    If anybody passes then they're done.        And I think the way we

3    have it is that you do one and they do two for the first

4    four, and then it's one, one, one, one and then we're done.

5               MR. CAMPOAMOR-SANCHEZ:      And will we have at least

6    another break before we begin the selection, so after we

7    have everybody qualified?

8               THE COURT:    It's going to take some time to move

9    everybody around anyway, so yes, you can confer.          I think

10   we'll be in a position to complete this today.          I hope.     All

11   right.   Thank you, everybody.

12              [Thereupon, recess taken at 3:35 p.m.,

13        resuming at 3:53 p.m.]

14              THE COURT:    I may go until we have an extra one or

15   two more people because given what time it is once we seat

16   the jury or pick our jurors, something happens tomorrow

17   morning and we're short more than one.        I don't want to do

18   the rest of the trial with only one alternate, so we might

19   have to pick a second alternate from the ones who are left.

20              So I may have a little bit of a buffer sitting in

21   the courtroom tomorrow before we get started.         I think what

22   I'll do is the people that have to return we'll have them

23   all return and come here, and then we can seat the jury.             I

24   thought we were going to do it today, but we might not have

25   time, so lets just see.      I think it might be useful to give
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 73 of 127        187




1    ourselves a little buffer in the alternate department.

2    We'll figure that out when we get there.

3               Let's go with the next person 46.

4               THE DEPUTY CLERK:     Your Honor, this is juror 0046.

5               THE COURT:    Good afternoon.     Thank you for hanging

6    in there with us.

7               THE PROSPECTIVE JUROR:      No problem.

8               THE COURT:    You have a number 12 only on the back

9    of your card, and that was the question about prior juror

10   service.

11              THE PROSPECTIVE JUROR:      Yes, ma'am.

12              THE COURT:    Can you tell us about that?

13              THE PROSPECTIVE JUROR:      I know you said about

14   within ten years or something, but I can't quite say the

15   last time I came here for juror duty.        It's been a minute.

16   It was like a trial with about an escalator.         Other than

17   that it's been a minute so.

18              THE COURT:    When you say it's been a minute?          Do

19   you mean it was recent or long ago?

20              THE PROSPECTIVE JUROR:      It was a long time ago,

21   yes.   Like ten years.    It's about, probably about that long.

22   It's been a minute.

23              THE COURT:    Okay.   And was it a case about a

24   crime, or was somebody asking for money because something

25   happened to them?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 74 of 127   188




1               THE PROSPECTIVE JUROR:      Yes, something happened on

2    an escalator, yes.

3               THE COURT:    Do you remember if the jury managed to

4    reach a verdict in that case?

5               THE PROSPECTIVE JUROR:      Yes, we did.

6               THE COURT:    And did you give her some money or

7    decide not to do that?

8               THE PROSPECTIVE JUROR:      I think we went with the

9    verdict, give the guy the money, yes.

10              THE COURT:    Okay.   So you understand that case was

11   a civil case?

12              THE PROSPECTIVE JUROR:      Yes, ma'am.

13              THE COURT:    And you were told that a certain party

14   had to prove what they had to prove by what's called a

15   preponderance of the evidence, whether it's more likely than

16   not.   But in this case you're going to be told that if the

17   government is going to prevail in this case they have to

18   prove their case beyond all reasonable doubt.

19              So can you sit through my trial and follow the

20   instructions that I give you about the law without

21   remembering back to what the law was in the last case?

22              THE PROSPECTIVE JUROR:      No problem.

23              THE COURT:    Okay.   Any further questions from the

24   government?

25              MS. GASTON:    Ma'am, would you mind just telling us
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 75 of 127      189




1    about your work?

2                THE PROSPECTIVE JUROR:        What I do?

3                MS. GASTON:     Yes, ma'am.

4                THE PROSPECTIVE JUROR:        I work for a foreign

5    exchange company.

6                MS. JUNGHANS:     I'm sorry, ma'am, I can't hear you.

7                THE PROSPECTIVE JUROR:        I work for a foreign

8    exchange company called call Tempus.         We buy and sell

9    currency.    We buy and sell currency.       It's a foreign

10   exchange company.

11               MS. GASTON:     Okay.   And what is your role there?

12               THE PROSPECTIVE JUROR:        I'm an operation

13   specialist.    I deal with the back office.        Like, accounts

14   receivable, accounts payable work.          I receive their money

15   and send transactions out.

16               THE COURT:    Anything further?

17               MS. JUNGHANS:     I hate to do this.       Could you

18   repeat that.    I had a hard time hearing you.

19               THE PROSPECTIVE JUROR:        I work for Tempus.       It's a

20   foreign exchange company.

21               MS. JUNGHANS:     I heard that part.

22               THE PROSPECTIVE JUROR:        I'm an operation

23   specialist.    I work in the back office.       What we do is I

24   collect the money and send out the transaction so it's like

25   accounts payable, accounts receivable work.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 76 of 127   190




1                MS. JUNGHANS:    I see.   Okay.    Thank you, ma'am.

2                THE PROSPECTIVE JUROR:      You're welcome.

3                THE COURT:   You can step back into the jury room.

4    Let's bring in the next.

5                THE DEPUTY CLERK:    This is juror 0936.

6                THE COURT:   All right.     Good afternoon.

7                THE PROSPECTIVE JUROR:      Good afternoon.

8                THE COURT:   You wrote numbers nine and 14 on the

9    back of your card, and nine was whether you or a close

10   friend or family member work in the legal profession?

11               THE PROSPECTIVE JUROR:      Yes.

12               THE COURT:   Is that you?

13               THE PROSPECTIVE JUROR:      My father, my brother and

14   my sister-in-law.

15               THE COURT:   And you know what kind of law they

16   practice?

17               THE PROSPECTIVE JUROR:      My father was a tax

18   attorney.    My brother was a law professor at Ohio State

19   University until he retired, and my sister-in-law still

20   teaches there.

21               THE COURT:   Okay.   Have any of them involved in

22   criminal law as far you know?

23               THE PROSPECTIVE JUROR:      Involved?   My

24   sister-in-law teaches evidence and defense and prosecution.

25               THE COURT:   Okay.   So anything about that you
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 77 of 127         191




1    would bring to the courtroom today about what the defense

2    and the prosecution are supposed to do?        Or what the

3    evidence is supposed to be?

4               THE PROSPECTIVE JUROR:      I don't believe so.

5               THE COURT:    And question number 14 was whether had

6    you any connections to or opinions about the Ukraine.              Can

7    you tell us me about that?

8               THE PROSPECTIVE JUROR:      Well I may be over

9    interpreting, but I figured that was for you to decide.

10   About the time of the events in this case took place my

11   fencing coach at the time was an ex-pat Ukrainian who had

12   very strong political opinions and talked to me about it a

13   lot.

14              THE COURT:    Your fencing coach?

15              THE PROSPECTIVE JUROR:      Yes.

16              THE COURT:    Okay.   And do you remember

17   generally -- and what time period was this?

18              THE PROSPECTIVE JUROR:      This would have been about

19   2012 to 2014.

20              THE COURT:    So he talked to you about the

21   Tymoshenko trial?

22              THE PROSPECTIVE JUROR:      Yes.

23              THE COURT:    And he talked to you about Yanukovych?

24              THE PROSPECTIVE JUROR:      Yes.

25              THE COURT:    And is there anything about his strong
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 78 of 127        192




1    opinions that gave you your own opinions?

2               THE PROSPECTIVE JUROR:      Not particularly other

3    than Ukrainian politics are a mess.

4               THE COURT:    Okay.   And is there anything about

5    that -- could put aside what you might have learned from him

6    and just decide this case based on the evidence that you

7    hear in this courtroom?

8               THE PROSPECTIVE JUROR:      I believe so.

9               THE COURT:    Any questions?

10              MS. GASTON:    Could you tell us what a futurist is?

11              THE PROSPECTIVE JUROR:      Basically I did graduate

12   work at the University of Houston, and futurists look at

13   what's going on in the world, trends and events.          And they

14   help sectors in my case, the regimen sector, think about

15   different ways the world could turn out in the future, not

16   one place you're sure to be born, but many different

17   possible futures.    How to factor that into your strategic

18   planning, and how to make decisions on what you can do as an

19   individual or an organization to end in the future you want

20   to live in.

21              MS. GASTON:    Very interesting.      And when your

22   fencing couch talked to you about Ukraine events did he, his

23   opinions which segment of the government you Ukraine did he

24   favor, if at all?

25              THE PROSPECTIVE JUROR:      He was pro-Russian.         He
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 79 of 127   193




1    was in fact a secularist which pretty much baffled me.

2                 MS. GASTON:     Thank you.

3                 MS. JUNGHANS:     Nothing further.

4                 THE COURT:    Okay.   Thank you very much.    Step out.

5                 [Thereupon, prospective juror returned

6         to jury room.]

7                 THE COURT:    I take it there's no motions with

8    respect to this juror?

9                 MS. JUNGHANS:     No, Your Honor.

10                THE COURT:    Okay.   Let's bring in the next one.

11                THE DEPUTY CLERK:     This is juror 0768, Your Honor.

12                THE COURT:    Good afternoon, sir.

13                THE PROSPECTIVE JUROR:       Hey.

14                THE COURT:    You got number 7, 8, 9, 11 and 12 on

15   your card.     Seven related to working in law enforcement was

16   that you or family member?

17                THE PROSPECTIVE JUROR:       That was me.

18                THE COURT:    Where did you work?

19                THE PROSPECTIVE JUROR:       DC Metropolitan Police

20   Department.

21                THE COURT:    And what was your assignment there?

22                THE PROSPECTIVE JUROR:       I was a patrol officer

23   basically.

24                THE COURT:    For which district?

25                THE PROSPECTIVE JUROR:       Fifth.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 80 of 127   194




1                THE COURT:    And are you retired from that now?

2                THE PROSPECTIVE JUROR:     Yes, ma'am.

3                THE COURT:    And I think I also asked about work

4    for the federal government was that also you or some family

5    member?

6                THE PROSPECTIVE JUROR:     My wife retired from the

7    federal government, and I also was a contract security guard

8    for the federal government after retiring from the

9    Metropolitan Police Department.

10               THE COURT:    And what agency did she work for?

11               THE PROSPECTIVE JUROR:     Department of Commerce.

12               THE COURT:    And where did you work?

13               THE PROSPECTIVE JUROR:     Immigration and Customs

14   Enforcement.

15               THE COURT:    Question number nine was a friend or

16   family member who worked in the legal profession?

17               THE PROSPECTIVE JUROR:     My late brother-in-law was

18   a lawyer, attorney.      He had his own practice, and my

19   father-in-law, they were attorneys.        He's late.    He's

20   deceased.

21               THE COURT:    Do you know what kind of law they did

22   practice?

23               THE PROSPECTIVE JUROR:     Civil and criminal law as

24   far as they were defense attorneys.

25               THE COURT:    All right.   So you've been on the
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 81 of 127       195




1    police department side.      You've had some relatives who

2    worked on the defense side.      Is there anything about any of

3    that that would lead you to favor the prosecution or the

4    defense in this case?

5               THE PROSPECTIVE JUROR:      I don't think so.

6               THE COURT:    Question number 11 was about work in

7    public relations or media consulting?

8               THE PROSPECTIVE JUROR:      That was one of my last

9    police positions on the DC police in Public Information

10   Office.

11              THE COURT:    And then question number 12 was

12   whether you've been on a jury before?

13              THE PROSPECTIVE JUROR:      Oh yes.    In DC I get

14   called often.

15              THE COURT:    We all know about that.

16              THE PROSPECTIVE JUROR:      Yes, ma'am.

17              THE COURT:    Being a judge doesn't stop them from

18   calling you up.    Have you served recently on any jury?

19              THE PROSPECTIVE JUROR:      No.

20              THE COURT:    Have you ever, do you ever get picked?

21   Yes.   And how did that trial work out?

22              THE PROSPECTIVE JUROR:      It worked out pretty good.

23   I didn't realize because I didn't work in that area.            It's

24   funny I live close to the area, but I was called in a

25   criminal case for I think we tried a auto theft and some
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 82 of 127     196




1    traffic violations.

2               THE COURT:    And do you remember if the jury

3    reached unanimous verdict in that case?

4               THE PROSPECTIVE JUROR:      I believe they did on at

5    least one or two counts.

6               THE COURT:    Do you remember if you found him

7    guilty or not guilty?

8               THE PROSPECTIVE JUROR:      Guilty.

9               THE COURT:    So anything about that experience that

10   makes you think you can't put that aside and be fair and

11   impartial in this case?

12              THE PROSPECTIVE JUROR:      No.

13              THE COURT:    All right.    Any questions?

14              MS. GASTON:     No, Your Honor.

15              THE COURT:    Anything?

16              MS. JUNGHANS:     May I have just a moment.      Nothing

17   judge, thank you.

18              THE COURT:    Thank you very much, sir.

19              THE PROSPECTIVE JUROR:      Thank you.

20              THE COURT:    All right.    Let's bring in the next

21   one.

22              THE DEPUTY CLERK:     This is juror 0905.

23              THE COURT:    Good afternoon, sir.       Your card says

24   6, 8, 11 and 13.    Question 6 was whether you knew any of the

25   names of the individuals or the companies listed in the case
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 83 of 127   197




1    so what triggered --

2               THE PROSPECTIVE JUROR:       Paul Manafort and James,

3    not James Comey.    The special --

4               THE COURT:    Mr. Mueller?

5               THE PROSPECTIVE JUROR:       Mr. Mueller, yes.

6               THE COURT:    Okay.     Do you know of either one of

7    them?

8               THE PROSPECTIVE JUROR:       I don't know them

9    personally, I just recognize the names from the news.

10              THE COURT:    If you were to hear that Mr. Manafort

11   had some association with this case would that affect your

12   ability to be fair and impartial in this case?

13              THE PROSPECTIVE JUROR:       I don't think so.     I would

14   hear everything about this case first, yes.

15              THE COURT:    And is there anything about the fact

16   that this case arose out of the Special Counsel's

17   investigation that would make it difficult for you to be

18   fair and impartial to both sides?

19              THE PROSPECTIVE JUROR:       I don't think so.

20              THE COURT:    And that may have just been a manner

21   of speaking, and you may be trying to be very carefully, but

22   do you have any hesitation about that?

23              THE PROSPECTIVE JUROR:       I have served on a jury

24   before, and I have been able to detach myself and look at

25   what is presented before.        I do not -- I do believe I could
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 84 of 127   198




1    be impartial.

2               THE COURT:    Do you have some views or concerns

3    either positive or negative about the Special Counsel's

4    investigation?

5               THE PROSPECTIVE JUROR:      I thought it was a good

6    idea that it like for all of the hubbub that it was given

7    around it by various sides.      I thought it was a good idea

8    just to find out what was going on.

9               THE COURT:    Okay.   Question number 8 ask if you or

10   a close friend or family member work for the federal

11   government.     Who would that be?

12              THE PROSPECTIVE JUROR:      I worked for NASA for a

13   short period of time.

14              THE COURT:    And what did you do there?

15              THE PROSPECTIVE JUROR:      I was a graphic designer.

16              THE COURT:    Is that your field?

17              THE PROSPECTIVE JUROR:      Yeah, I'm an art director

18   in marketing, UX designer, graphic designer.

19              THE COURT:    Okay.   What's UX?

20              THE PROSPECTIVE JUROR:      User experience.

21              THE COURT:    Okay.   So that brings us right up to

22   question 11, where I asked if you had any experience in

23   public relations or media consulting?

24              THE PROSPECTIVE JUROR:      That's hand in hand.

25              THE COURT:    So you help companies create their,
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 85 of 127   199




1    how they present themselves to the public on the Internet?

2                 THE PROSPECTIVE JUROR:     Mostly not companies per

3    se, but mostly their products.        And because a company has an

4    established brand identity we're always cognizant and

5    working to uphold that.      Everything we do should be in that

6    voice, so it's them by extension.

7                 THE COURT:   And do you ever work on the media

8    relations side of the thing, press releases or that kind of

9    thing?

10                THE PROSPECTIVE JUROR:     I do not.

11                THE COURT:   Question 13, was whether you've ever

12   been a victim of, a witness to or accused of a crime, you or

13   a close friend, or family member?

14                THE PROSPECTIVE JUROR:     I have witnessed an

15   attempted robbery of a delivery guy that I helped stop by

16   yelling out my window.      It was late at night and the punk

17   scattered.     I routinely see neighbors dealing drugs out of

18   their house which is not very pleasant.        I would think

19   that's the extent I witnessed.

20                THE COURT:   Is there anything about seeing what

21   you've seen or how those things are dealt with by the police

22   or by the justice system that lead you to have an opinion

23   one way or the other about the government or the defendant

24   in this case?

25                THE PROSPECTIVE JUROR:     No, the police have a
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 86 of 127    200




1    difficult job.    They do what they can like when they can,

2    whether they're timely enough in getting there to see what I

3    saw.   No, I do not think I would.

4                THE COURT:    You have any questions?

5                MS. GASTON:     Sir, did you mention that you

6    previously served on a jury?

7                THE PROSPECTIVE JUROR:       I did in Jersey City, New

8    Jersey.

9                MS. GASTON:     What kind of case was that?

10               THE PROSPECTIVE JUROR:       It was a breaking and

11   entering case of a store.

12               MS. GASTON:     And do you remember if the jury was

13   able to reach a verdict in that case?

14               THE PROSPECTIVE JUROR:       We did reach a verdict.

15               MS. GASTON:     And would you mind telling us what

16   that was?

17               THE PROSPECTIVE JUROR:       It was not guilty.    I

18   honestly believed that the defendant was guilty, but the

19   prosecutor failed to prove their case.

20               MS. GASTON:     Thank you.

21               MS. JUNGHANS:     I just want to go back, if I could,

22   to what Judge Jackson asked you about at the beginning.            And

23   that you said you were familiar with Special Counsel and

24   Mr. Manafort.    And then you said if I'm quoting you

25   correctly, I think you said something like, I think I could
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 87 of 127   201




1    detach myself from opinions or views that I have.

2                 Could you just -- I mean, do you have opinions not

3    just that the Special Counsel was a good idea, but about the

4    merits of the investigation?

5                 THE PROSPECTIVE JUROR:    There's, there is a lot

6    that hasn't been said in the media, so there's like a,

7    there's tremendous amounts of information that I know that

8    I'm not aware of.     So it's, it takes I think it takes a

9    moment to detach yourself from preconceptions like even if

10   you haven't heard any of the actual details.         So --

11                MS. JUNGHANS:    Right, and that's what I'm trying

12   to get to.     Because that suggests that there is a

13   preconception from which one must consciously disengage.

14                THE PROSPECTIVE JUROR:    Everybody has

15   preconceptions.     You cannot be a human being without like

16   having some gut feeling or initial --

17                MS. JUNGHANS:    Right, and what I'm trying to get

18   to what, do you have those gut feelings or preconceptions

19   about issues related to you know the whole Special Counsel

20   investigation, Mr. Manafort, et cetera, that you would have

21   to consciously say I can't think about that.         I have to

22   think just about the evidence.

23                THE WITNESS:    I don't like Paul Manafort.      I think

24   I -- I think he's -- from what, I don't know him personally,

25   but how he's been presented kind of a shady, sleazy guy.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 88 of 127     202




1               THE COURT:    If you heard that this defendant in

2    this case arose out of work Mr. Manafort hired Mr. Craig's

3    law firm to perform on behalf of Ukraine, would that color

4    your ability to be fair and impartial to this defendant and

5    to consider him and the charges that have been brought

6    against him?

7               THE PROSPECTIVE JUROR:      To be honest it would, I

8    would take some conscious effort to reign like, reign back

9    what I feel for somebody else in this instance.          I think it

10   does, it does impinge, but I think you can also with

11   presence of mind reset yourself.

12              THE COURT:    All right.    But it's fair to say

13   you're starting out with a little let's say guilt by

14   association, would that be fair?

15              THE PROSPECTIVE JUROR:      I don't even know.      I

16   mean, I don't even know.      I know that person A, not person

17   A, but Paul Manafort has been accused and I think found

18   guilty of something and that's him, and I don't like that.

19              THE COURT:    All right.    So assuming that he has

20   been found guilty of something I guess the question is does

21   that rub off on this defendant in your mind?

22              THE PROSPECTIVE JUROR:      I honestly don't know.

23              THE COURT:    And if I told you whatever you have

24   heard about Mr. Manafort you can't think about that.           You

25   have to decide this case based on the evidence presented in
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 89 of 127      203




1    this courtroom and only that.       Do you believe you can do

2    that?

3                 THE WITNESS:    I believe I can.     I mean I was going

4    back to the trial case in Jersey City.          That was something

5    that I could see, I could see one way but I could also see

6    that under the letter of the law the attorney did not do

7    their job.     The prosecuting attorney did not do their job to

8    make a like, beyond a reasonable doubt.          Like we were able

9    to like poke holes in that person's case.

10                I had my own personal feeling about what had

11   happened.     I felt the guy was guilty, but based on direction

12   couldn't find him as such because it was badly tried.              Does

13   --

14                MS. JUNGHANS:    Let me just, and I don't want to

15   belabor this.     It's fair to say, isn't it, I'm getting

16   you're not starting off at equipoise in this case.          You're

17   starting off with some whether you like it or not, some

18   preconceptions.     And you would have to be constantly

19   reminding yourself, and I appreciate your candor that you

20   think you can do that.       But you would be constantly

21   reminding yourself don't think about that just think about

22   this?

23                THE PROSPECTIVE JUROR:    Yes.

24                MS. JUNGHANS:    And in light that, you know, do you

25   think you're as good a juror as somebody who starts off --
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 90 of 127      204




1                 THE COURT:     I even think that's the question.

2                 MS. JUNGHANS:     I don't think that's a good way to

3    put it.

4                 THE COURT:     I think the question is the question I

5    asked him which and you can ask him if he can be fair and

6    impartial about it.        I don't think you ought to compare if

7    he would pick himself.

8                 MS. JUNGHANS:     I didn't phrase that very well.

9    But and I will take Judge Jackson's advice and ask you, do

10   you think in light of all of this you can be fair and

11   impartial?

12                THE PROSPECTIVE JUROR:      Yes.

13                THE COURT:     Any other questions?

14                MS. JUNGHANS:     No, thank you.

15                THE COURT:     Thank you, sir.     You can step back

16   into the jury room.

17                MS. JUNGHANS:     No motion, Your Honor.

18                THE COURT:     All right.   Have you any?

19                MS. GASTON:     No, Your Honor.

20                THE COURT:     Let's go on to the next.

21                THE DEPUTY CLERK:     Your Honor, juror number 0453.

22                THE COURT:     All right.   Good afternoon.    Thanks

23   for hanging with us this long day.         On the back of your card

24   there's numbers 6, 8, 9, 10, 11 and 12.           Let me start with

25   6, which was I read a bunch of names and names of
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 91 of 127    205




1    organizations so which one triggered your answer?

2    A    Arnold & Porter, FleishmanHillard and Mercury.           I can't

3    remember if it's Mercury Strategies or the Mercury Group.

4                 THE COURT:     Wait, the microphone.

5                 THE PROSPECTIVE JUROR:     Arnold & Porter,

6    FleishmanHillard and the Mercury Group or Mercury

7    Strategies.

8                 THE COURT:     And what is your affiliation or

9    knowledge of them?

10                THE PROSPECTIVE JUROR:     So I'm in-house AT&T.      I'm

11   a regulatory attorney, and Arnold and Porter is one of our

12   preferred firms, so we work with them a lot.         We also have

13   Fleishman Hillard.        They do PR for us.   And the Mercury

14   Group, I know -- I don't know if we have a consulting

15   agreement with them, but they've had employees embedded with

16   AT&T for years.

17                THE COURT:     Now one of the areas -- number 11, was

18   whether you personally or someone close to you had worked in

19   PR or media consulting.        So is that related to what you just

20   discussed?

21                THE PROSPECTIVE JUROR:     Yes.

22                THE COURT:     So part of your job is to deal with

23   that aspect of AT&T's kind of public?

24                THE PROSPECTIVE JUROR:     I have -- so I have areas

25   of expertise, and I have to review press releases, press
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 92 of 127   206




1    packets, PR statements in my issue areas and so I will work

2    with the Fleishman people.

3               THE COURT:     So if you heard that that firm or the

4    Mercury firm was involved in this case and if you heard

5    perhaps some of those individuals either handled something

6    the way they were supposed to or handled it the way they

7    weren't supposed to so anything about that association that

8    you would bring to the evidence?       Or could you decide

9    everything just based on what you hear in this courtroom?

10              THE PROSPECTIVE JUROR:      The latter.

11              THE COURT:     Question number 8 was work for the

12   federal government.

13              THE PROSPECTIVE JUROR:      Right.

14              THE COURT:     And did you do that as well?

15              THE PROSPECTIVE JUROR:      I did before AT&T.      I

16   worked at the FCC.      My husband is an enforcement attorney at

17   the SEC, Securities and Exchange Commission.

18              THE COURT:     And what did you do at the FCC?

19              THE PROSPECTIVE JUROR:      Their work is not

20   dissimilar to what I do with AT&T.        I handle certain areas,

21   wire line mostly.     I did some enforcement work.

22              THE COURT:     So is there anything about your

23   connection and your husband's connection to law enforcement

24   on the government side that makes you feel you'd favor one

25   side or the other in this case?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 93 of 127      207




1               THE PROSPECTIVE JUROR:      No.

2               THE COURT:    And there's a subsequent question

3    about work in the legal profession, is that the same answer

4    that we just talked about?

5               THE PROSPECTIVE JUROR:      Is it more broadly?         Yes,

6    I guess, yes.

7               THE COURT:    I just asked if you or a close friend

8    or family member was a lawyer at all?

9               THE PROSPECTIVE JUROR:      Yes, so close friends,

10   husband, me.

11              THE COURT:    Do you know anybody who's involved in

12   the criminal defense area or criminal prosecution area?

13              THE PROSPECTIVE JUROR:      Certainly no close

14   friends.

15              THE COURT:    Question 10 was about lobbying.           Tell

16   me about that?

17              THE PROSPECTIVE JUROR:      Well we have a small army

18   of lobbyist at AT&T, so I work with them a lot.

19              THE COURT:    And question 12 was whether you'd ever

20   served on a jury before?

21              THE PROSPECTIVE JUROR:      I have.

22              THE COURT:    Would that be in this building or

23   Superior Court?

24              THE PROSPECTIVE JUROR:      DC Superior Court.

25              THE COURT:    How many times do you think in the
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 94 of 127    208




1    past ten years?

2               THE PROSPECTIVE JUROR:       I guess just one, so I've

3    had two to be full disclosure.        The first one was a first

4    degree murder trial.     The first day we were to appear the

5    defendant pled to some lesser charge and we were dismissed.

6    The second one was a class action.        We heard half a day of

7    argument and the following morning a few hours and then the

8    judge declared a mistrial and we were dismissed.

9               THE COURT:    All right.     So is there anything about

10   either one of those experiences that you bring to this trial

11   or make it difficult for you to be fair and impartial here?

12              THE PROSPECTIVE JUROR:       No.

13              THE COURT:    All right.     Anything from the

14   government?

15              MS. GASTON:     No.

16              THE COURT:    Anything for your side?

17              MS. JUNGHANS:     No, Your Honor.       Thank you.

18              THE COURT:    Thank you very much.        You may step

19   back in the jury room.      Let's keep going.       Let's do the next

20   two.

21              THE DEPUTY CLERK:     Your Honor, this is juror 0419.

22              THE COURT:    Good afternoon.        How are you?

23              THE PROSPECTIVE JUROR:       Good.

24              THE COURT:    You've got one number on the back of

25   your card and it's number 12, so you've been on a jury
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 95 of 127       209




1    before?

2               THE PROSPECTIVE JUROR:       I have.

3               THE COURT:    Where was that?

4               THE PROSPECTIVE JUROR:       It was in DC, Moultrie

5    courthouse, Indiana Avenue.

6               THE COURT:    Okay.   Do you remember what kind of

7    case it was?

8               THE PROSPECTIVE JUROR:       Yes, assault.

9               THE COURT:    Do you remember if the jury reached

10   unanimous verdict or not?

11              THE PROSPECTIVE JUROR:       We did.

12              THE COURT:    What was it?

13              THE PROSPECTIVE JUROR:       Guilty.

14              THE COURT:    Is there anything about that

15   experience that would make it hard for you to be fair and

16   impartial and start with a completely clean slate in this

17   case?

18              THE PROSPECTIVE JUROR:       No.

19              THE COURT:    Any questions?

20              MS. GASTON:    Can you tell us quickly about your

21   work with the DC public library?

22              THE PROSPECTIVE JUROR:       I'm a branch manager.      I

23   manage a branch of the public library.        I've been with the

24   organization almost 11 years.       Moved here from North

25   Carolina for my job with the library.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 96 of 127     210




1                MS. GASTON:     Thank you.

2                THE COURT:    Any questions?

3                MS. JUNGHANS:     Can you tell us which branch you

4    man?

5                THE PROSPECTIVE JUROR:        I manage the Lamond Riggs

6    branch currently.    This is the fourth location that I've

7    managed since I've been here.

8                MS. JUNGHANS:     Thank you.

9                THE COURT:    Thank you very much.      You can step

10   back into the jury room.       We have one more person back

11   there, so we might as well hear from them, and then I think

12   we may be able to stop.       I have 33.     This could end us up

13   with 34, which I think would be where we could stop.           Okay.

14               THE DEPUTY CLERK:     Your Honor, juror number 0563.

15               THE COURT:    Good afternoon, sir.

16               THE PROSPECTIVE JUROR:        Good afternoon.

17               THE COURT:    I have your card and you've written a

18   number of numbers on the back, so I'm just going to tell

19   everybody what they are; five, 7, 8, 9, 10, 11, 12, 13, 15,

20   and 18.

21          So I think I want, I might jump around a little bit.            I

22   want to start with number five.          And if could explain what

23   you read and heard about this case already?

24               THE PROSPECTIVE JUROR:        Just what I read in this

25   morning's paper.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 97 of 127    211




1                 THE COURT:   Which paper did you read this morning?

2                 THE PROSPECTIVE JUROR:    The Post, the Washington

3    Post.

4                 THE COURT:   And based on what you read in the

5    paper have you formed an opinion one way or the other about

6    this case?     I want you to be honest.     That's why we're here.

7                 THE PROSPECTIVE JUROR:    Yeah, I have an opinion.

8                 THE COURT:   Can you tell me what it is?      I mean

9    there's no one sitting here who isn't a lawyer in this case

10   or a party in this case.      There's no member of the public

11   here, and your name is not in this transcript, just your

12   juror number.

13                THE PROSPECTIVE JUROR:    I have a problem I will

14   associate the case with Paul Manafort and all of those

15   presidings.

16                THE COURT:   Okay.   And this case does involve Paul

17   Manafort.     You will hear evidence that it was Paul Manafort

18   who brought Skadden and the defendant's law firm into this

19   project.     Would that fact lead you to have a feeling against

20   the defendant or in favor of the government or the other way

21   around in this case?

22                THE PROSPECTIVE JUROR:    It would probably be

23   leaning towards the government and against the defendant.

24                THE COURT:   So you have concerns about the fact

25   that he's associated with Paul Manafort in this case?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 98 of 127         212




1               THE PROSPECTIVE JUROR:      Correct, just by the name

2    association.

3               THE COURT:    And you also put number 15, which was

4    that you thought it would be difficult to be fair and

5    impartial because of the nature of the charges in this case.

6    Can you explain that to me also?

7               THE PROSPECTIVE JUROR:      I would just anticipate

8    somebody in that field knowing what the laws are, and

9    whether or not they would have to report those things

10   particularly based on what kind of work as a lobbyist and

11   having to disclose everything.       Now having worked for the

12   federal government having to file everything that you've

13   spoken to or spoken with for background work for my job.

14              THE COURT:    So where do you work as a lobbyist?

15              THE PROSPECTIVE JUROR:      I did at one point.

16              THE COURT:    You did at one point?

17              THE PROSPECTIVE JUROR:      I did at one point, yes.

18              THE COURT:    And where did you work as a lobbyist?

19              THE PROSPECTIVE JUROR:      Here in Washington for a

20   small boutique firm.

21              THE COURT:    And at that point were you involved in

22   registering under the Foreign Agent Registration Act?              Did

23   you ever have to do that?

24              THE PROSPECTIVE JUROR:      No, we just had to list

25   whatever clients we had, file with the various clerks.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 99 of 127     213




1                 THE COURT:    And did you follow the Manafort trial?

2    Are you familiar with what he was charged with?

3                 THE PROSPECTIVE JUROR:     I followed it just the

4    stories in the news.

5                 THE COURT:    Let me just ask you to step out for a

6    minute, and I'll find out if there are more questions we

7    need to ask you or not.

8                 THE PROSPECTIVE JUROR:     Sure.

9                 THE COURT:    Are you prepared to excuse this

10   gentleman?     Or do we think we need to ask him more

11   questions?

12                MS. JUNGHANS:     We're prepared to excuse him now.

13                THE COURT:    Well, I figured you were.     That's why

14   I was looking at them.

15                MS. GASTON:     We're fine with that.

16                THE COURT:    All right.   I don't think this is a

17   good juror for our case.        We're going to excuse him for

18   cause.   That as far as I can tell leaves us with 33 people.

19   We need 32 to pick a jury and have two alternates.          That's

20   certainly enough.     The question is should we get a few more

21   people just in case we might have to reselect an alternate

22   in the morning?

23                MR. CAMPOAMOR-SANCHEZ:     I would suggest that we

24   select at least two or three more.        That way we'll be sure

25   to have enough people to pick in the morning.          As it happen
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 100 of 127    214




1    many times somebody might be late or they'll come up with

2    something else they didn't tell us before and we'll lose

3    some people.     We're in danger of not having all 14.

4                THE COURT:    Okay.   You don't have the next clump

5    in there?    Do you have 14 or just those 14?

6                THE DEPUTY CLERK:     Just that 14.

7                THE COURT:    Can you bring the next row, the next

8    7, and you can take them back.

9                MR. TAYLOR:    Your Honor, may I address the Court

10   briefly?

11               THE COURT:    Yes, sure.

12               MR. TAYLOR:    I didn't interrupt the court.       The

13   evidence will not be that Mr. Manafort brought Mr. Craig

14   into the case.     The evidence will be that Mr. Schoen

15   selected Mr. Craig at the request of his client,

16   Mr. Pinchuk.     I'm not suggesting Mr. Manafort didn't have a

17   lot to do with the ultimate project, but it is not true

18   factually that Manafort picked Craig.

19               THE COURT:    All right.    I think my point was that

20   Manafort was heading up the project.        I will be more careful

21   if I have to say this again to someone else.          Thank you.

22               MR. TAYLOR:    Thank you.

23               [Brief pause.]

24               THE DEPUTY CLERK:     Your Honor, juror number 0843.

25               THE COURT:    All right.    Good afternoon.     Thank you
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 101 of 127   215




1    for still being here.      We've actually been working hard and

2    I know you've waiting for a long time.         There are two

3    numbers on the back of the card, 9 and 12.         Nine was whether

4    you or anybody in your family member worked in the legal

5    profession?    Tell me about that.

6               THE PROSPECTIVE JUROR:       I have two cousins or

7    three cousins by marriage that are lawyers.

8               THE COURT:     Okay.   Do you know what kind of law

9    they practice?

10              THE PROSPECTIVE JUROR:       No.

11              THE COURT:     Okay.   So you haven't talked to them

12   about their work in any detail?

13              THE PROSPECTIVE JUROR:       I think two of them they

14   work at GW law school, and the other one I don't know.

15              THE COURT:     Okay.   And number 12 was you've served

16   on a jury before?

17              THE PROSPECTIVE JUROR:       Yes.

18              THE COURT:     Tell me about that, was it in this

19   court or Superior Court?

20              THE PROSPECTIVE JUROR:       Both, several times.

21              THE COURT:     All right.    The one in this court, do

22   you remember was a civil case, criminal case?

23              THE PROSPECTIVE JUROR:       They've all been criminal.

24              THE COURT:     Did the jury reach a verdict in each

25   one?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 102 of 127   216




1                THE PROSPECTIVE JUROR:      Yes.     Some were, we didn't

2    reach a verdict.

3                THE COURT:    Okay.   So some were hung juries?

4                THE PROSPECTIVE JUROR:      Yes.

5                THE COURT:    And some were guilty?

6                THE PROSPECTIVE JUROR:      Yes.

7                THE COURT:    And some were not guilty?

8                THE PROSPECTIVE JUROR:      No.

9                THE COURT:    And is there anything about those

10   cases that you bring to the courtroom with you today, can

11   you listen to this one with a completely blank slate and

12   just decide it based on the evidence and the instructions I

13   give you in this case?

14               THE PROSPECTIVE JUROR:      Yes.

15               THE COURT:    Any questions?

16               MS. GASTON:     No, Your Honor.

17               THE COURT:    Any questions for you?

18               MS. JUNGHANS:     Yes, ma'am.      We don't have any

19   occupation listed for you on the sheet that we got.           Are you

20   employed?

21               THE PROSPECTIVE JUROR:      Unemployed?

22               MS. JUNGHANS:     Unemployed.      And have you

23   previously been employed.

24               THE PROSPECTIVE JUROR:      Yes.

25               MS. JUNGHANS:     What did you do?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 103 of 127     217




1                 THE PROSPECTIVE JUROR:      I worked for an

2    engineering work for 27 years.

3                 MS. JUNGHANS:     And when did that employment come

4    to an end?

5                 THE PROSPECTIVE JUROR:      Almost a year ago.     I was

6    a riffed.

7                 MS. JUNGHANS:     What did you do for them?

8                 THE PROSPECTIVE JUROR:      I was a secretary.

9                 MS. JUNGHANS:     Okay.   And just to clarify.     You

10   seem to have quite a number of jury experience.            Is it three

11   or is it more than three?

12                THE PROSPECTIVE JUROR:      More than three I'm sure.

13                MS. JUNGHANS:     Can you give us an estimate?

14                THE PROSPECTIVE JUROR:      Maybe seven or more.

15                THE COURT:     So when you came to DC superior Court,

16   it wasn't a one day, one trial, you sat there for two weeks?

17                THE WITNESS:     It was a month.   I had to call in

18   everyday to see.     If they needed me I came in, if not.

19                MS. JUNGHANS:     And when was the most recent one?

20                THE PROSPECTIVE JUROR:      One and a half years ago.

21   They call me every other year.

22                MS. JUNGHANS:     Thank you, ma'am.

23                THE COURT:     Thanks very much.   You can step out.

24   Let's bring in the next juror.

25                THE DEPUTY CLERK:     Your Honor, juror number 0017.
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 104 of 127   218




1                 THE COURT:   Good afternoon.     You wrote on the back

2    of your card 6, 9, 10 and 11.       Six was that long list of

3    names of people and organizations.        Do you remember who it

4    was that made you answer the question yes?

5                 THE PROSPECTIVE JUROR:     So they were both

6    organizations.     I have a close friend that worked for

7    Skadden from '14 to '16 -- no, '14 to '18, and a close

8    friend that worked for The Podesta Group from '12 to '14.

9                 THE COURT:   So the one that worked for Skadden was

10   that person a lawyer?

11                THE PROSPECTIVE JUROR:     Yes, they were an

12   associate.

13                THE COURT:   And do you know if that person ever

14   worked with the defendant, Mr. Craig?

15                THE PROSPECTIVE JUROR:     They were in the Los

16   Angeles office, so I don't believe so.         Most of their stuff

17   was focused on outside of the country.

18                THE COURT:   Okay.   Have you ever heard anything

19   about this case and Skadden and Mr. Craig?

20                THE PROSPECTIVE JUROR:     No.

21                THE COURT:   Is there anything about your

22   friendship with your friend that would make it hard for you

23   to be fair and impartial in this case?

24                THE PROSPECTIVE JUROR:     No.

25                THE COURT:   In connection with the person who
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 105 of 127   219




1    worked at the Podesta Group, what did they do there?

2                THE PROSPECTIVE JUROR:      They were a policy analyst

3    there at the Podesta Group.

4                THE COURT:    And do you know of what area of policy

5    they worked on?

6                THE PROSPECTIVE JUROR:      International is all that

7    I know from that time.      It was a couple of years ago.

8                THE COURT:    Question number 10 was about you or a

9    close friend working in lobbying.         Was that the same friend?

10               THE PROSPECTIVE JUROR:      No, that's me.    I'm a

11   lobbyist for the American Coatings Association.

12               THE COURT:    The American?

13               THE PROSPECTIVE JUROR:      Coatings Association.

14               THE COURT:    Coatings?

15               THE PROSPECTIVE JUROR:      Yes.

16               THE COURT:    Okay.   So that deals with

17   environmental things?

18               THE PROSPECTIVE JUROR:      Yes.

19               THE COURT:    And number 11 was you or a close

20   friend or family member working in PR or consulting, is that

21   also you?

22               THE PROSPECTIVE JUROR:      Yes, former career and

23   currently, yes.

24               THE COURT:    So that's what you do for the --

25               THE PROSPECTIVE JUROR:      Well, currently I do
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 106 of 127   220




1    lobbying work for them on behalf of the coatings industry,

2    but I used to work for a law firm that also did some PR

3    slash consulting work.

4                THE COURT:     And what law firm was that?

5                THE PROSPECTIVE JUROR:      Wiley Rein.

6                THE COURT:     And based on all those experiences is

7    there anything about that that makes you feel that you have

8    feelings one side or another about this case or you can't be

9    fair and impartial in this case?

10               THE PROSPECTIVE JUROR:      No.

11               THE COURT:     Any questions?

12               MS. GASTON:     Your Honor, I wonder if we could ask

13   the name of the friend at the Podesta Group just to make

14   sure it's not one that --

15               MS. JUNGHANS:     I can't hear you, I'm sorry.

16               MS. GASTON:     Okay.   I was just going to say

17   perhaps we should ask for the name of the Podesta friend.

18               THE COURT:     You can look at me.    She just didn't

19   hear you.    You weren't speaking in the microphone.         What is

20   the name of your friend from Podesta group?

21               THE WITNESS:     Kimberly Agard.

22               THE COURT:     Is that a name in this case in any

23   way?

24               MS. GASTON:     I don't believe so.

25               THE COURT:     Any questions on the defense side?
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 107 of 127     221




1               MS. JUNGHANS:     No, Your Honor.       Thank you.

2               THE COURT:     Okay.    Thank you.   You can step back

3    out.

4               THE PROSPECTIVE JUROR:       Awesome.

5               THE COURT:     We now have 35 qualified people and

6    I'm satisfied that that is enough to pick a jury and the

7    necessary alternates tomorrow morning even if there's some

8    attrition, so what I think we can do is excuse everyone

9    starting with juror number 1049 to the end of the jury list

10   and the two gentlemen that we moved to the bottom and.

11              THE DEPUTY CLERK:       We didn't bring in line juror

12   0952.

13              THE COURT:     Okay.    Beginning with 952 and

14   thereafter we don't need them tomorrow.         And so you can let

15   the jury office know that.        Everybody, and that includes

16   0869 and the other gentleman we moved down 0112.           And then

17   everyone else with the exception of the one, two, three,

18   four, five, six, seven, who've been struck for cause.

19   Everyone else needs to report wherever you need to tell them

20   to report to the jury office, and then we'll bring them down

21   and seat them in order that they'll listed on this paper and

22   begin the process from there of jury selection.

23              Okay.    I think may you guys to the, we're only

24   going to have 35 people to the back row so everybody can see

25   the jurors which is going to be important for them.             And so
     Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 108 of 127   222




1    I'll see everybody tomorrow morning at 9:30.          Thank you very

2    much.

3                 [Thereupon, the proceedings adjourned at

4            4:46 p.m.]

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                     0145 [2] 180/21 182/3                  29 [1] 123/21
          Case 1:19-cr-00125-ABJ 0157
                                  Document     95 Filed 08/13/19 2:00
                                      [1] 117/11
                                                                  Page    109 of 127
                                                                      [1] 115/5
MR. CAMPOAMOR-SANCHEZ: [55]
                                     0279 [2]   135/15 135/19
120/21 123/16 123/21 125/9 127/21                                           3
                                     0419 [1]   208/21
132/21 133/3 134/22 139/11 140/3
                                     0453 [1]   204/21                      30 [1] 131/22
142/1 143/4 143/10 144/15 144/25
                                     0517 [2]   140/7 140/9                 32 [2] 184/10 213/19
145/9 145/13 145/17 145/24 148/1
                                     0563 [1]   210/14                      33 [6] 184/11 184/11 184/12 184/17
148/6 151/17 152/15 155/9 155/16
                                     0590 [2]   125/21 128/4                 210/12 213/18
155/19 155/24 156/20 159/12 160/8
                                     0605 [1]   157/9                       333 [1] 116/8
164/13 164/21 172/13 174/3 177/3
                                     0628 [1]   175/15                      34 [1] 210/13
178/22 179/3 179/6 179/8 179/14
                                     0768 [1]   193/11                      35 [3] 184/9 221/5 221/24
179/19 179/25 180/6 180/17 181/10
                                     0817 [1]   133/11                      360 [6] 161/1 166/13 166/13 166/19
181/13 181/17 181/20 183/2 184/4
                                     0843 [1]   214/24                       166/20 166/25
184/7 184/15 185/21 186/4 213/22
                                     0851 [1]   121/4                       3:35 [1] 186/12
MR. MURPHY: [1] 185/15
                                     0869 [2]   148/22 221/16               3:53 [1] 186/13
MR. TAYLOR: [8] 173/6 173/10
                                     0905 [1]   196/22
173/14 174/1 183/22 214/8 214/11
                                     0936 [1]   190/5                       4
214/21                                                                      40 percent [1] 178/12
                                     0952 [1]   221/12
MS. GASTON: [21] 188/24 189/2                                               46 [1] 187/3
189/10 192/9 192/20 193/1 196/13     1                                      4:46 [1] 222/4
200/4 200/8 200/11 200/14 200/19
                                     10 [9] 117/16 118/17 160/14 163/19
204/18 208/14 209/19 209/25 213/14
                                      204/24 207/15 210/19 218/2 219/8      5
216/15 220/11 220/15 220/23                                                 5000 [1] 165/9
                                     100 [1] 115/20
MS. JUNGHANS: [91] 120/23 123/25                                            555 [1] 115/14
                                     1000 [1] 116/4
124/5 124/7 125/13 127/23 133/5                                             590 [2] 128/5 133/9
                                     1049 [1] 221/9
134/24 135/7 139/12 139/18 139/22
                                     11 [17] 130/22 135/25 138/12 140/12
140/4 145/19 146/5 146/9 147/8
                                      141/2 160/14 164/2 193/14 195/6
                                                                            6
147/14 147/19 147/24 148/15 148/18                                          60 [1] 178/12
                                      196/24 198/22 204/24 205/17 209/24
151/19 151/21 152/10 152/25 156/1                                           6521 [1] 116/8
                                      210/19 218/2 219/19
156/8 159/16 159/20 159/25 160/9
                                     1142 [2] 182/4 182/5                   8
164/23 165/3 165/11 165/16 166/11
                                     12 [21] 115/6 117/16 119/3 125/25
166/15 167/1 167/9 167/21 168/4                                             8,000 [1] 118/21
                                      126/22 128/10 130/18 148/25 150/21
168/6 168/14 168/22 169/2 169/7                                             817 [2] 133/12 135/12
                                      175/19 177/20 185/4 187/8 193/14
169/17 169/22 171/4 171/7 171/13                                            851 [2] 121/5 125/8
                                      195/11 204/24 207/19 208/25 210/19
172/1 172/4 172/8 180/9 180/16
                                      215/3 215/15                          9
181/22 183/3 183/6 189/5 189/16
                                     1227 [3] 125/21 125/22 128/2
189/20 189/25 193/2 193/8 196/15                                            90s [1] 151/2
                                     125 [2] 115/4 117/3
200/20 201/10 201/16 203/13 203/23                                          950 [1] 115/16
                                     1266 [1] 153/6
204/1 204/7 204/13 204/16 208/16                                            952 [1] 221/13
                                     13 [12] 121/7 128/10 131/11 133/16
210/2 210/7 213/11 216/17 216/21                                            9:30 [1] 222/1
                                      134/3 135/25 138/18 140/12 181/20
216/24 217/2 217/6 217/8 217/12
                                      196/24 199/11 210/19                  A
217/18 217/21 220/14 220/25
                                     14 [10] 160/14 183/25 184/24 185/2
THE COURT: [440]                      190/8 191/5 214/3 214/5 214/5 214/6   Abelson [1] 115/19
THE DEPUTY CLERK: [29] 117/1                                                abide [2] 130/16 147/7
                                     15 [5] 157/18 157/22 179/3 210/19
117/4 117/9 121/2 125/17 125/19                                             ability [6] 148/14 156/12 157/5 158/20
                                      212/3
128/3 133/10 135/13 135/17 140/5                                             197/12 202/4
                                     157 [2] 117/12 121/1
148/21 153/5 157/8 160/10 175/14                                            able [12] 119/15 154/15 156/18 164/17
                                     18 [1] 210/20
180/19 182/2 187/3 190/4 193/10                                              167/18 168/22 171/18 179/20 197/24
                                     1800 [1] 116/3
196/21 204/20 208/20 210/13 214/5                                            200/13 203/8 210/12
                                     19-125 [2] 115/4 117/3
214/23 217/24 221/10                                                        about [187]
THE PROSPECTIVE JUROR: [398]         2                                      absolutely [1] 183/19
THE WITNESS: [5] 151/20 201/22       20001 [1] 116/9                        abundance [2] 166/24 175/10
203/2 217/16 220/20                  2002 [2] 138/22 139/4                  Academy [1] 179/2
                                     20036 [1] 116/4                        accounts [4] 189/13 189/14 189/25
'                                                                            189/25
                                     2004 [1] 157/24
'12 [1]   218/8                                                             accused [7] 122/19 131/12 134/4
                                     2012 [1] 191/19
'14 [3]   218/7 218/7 218/8                                                  138/19 142/4 199/12 202/17
                                     2014 [1] 191/19
'16 [1]   218/7                                                             across [5] 119/9 119/11 131/24
                                     2019 [2] 115/6 168/13
'18 [1]   218/7                                                              142/18 162/24
                                     20530 [2] 115/14 115/17
                                     21202 [1] 115/21                       act [5] 129/15 164/10 165/20 174/15
.                                                                            212/22
                                     23 [4] 121/8 121/10 153/9 153/10
.x [1] 115/6                                                                acted [1] 174/18
                                     2440 [1] 115/21
                                                                            action [1] 208/6
0                                    26 [1] 148/25
                                                                            active [1] 168/3
0017 [1]   217/25                    27 [2] 183/13 217/2
                                     270 [1] 135/20                         actual [2] 173/23 201/10
0046 [1]   187/4                                                            actually [9] 141/21 145/11 151/4
0077 [1]   160/12                    279 [1] 135/16
                                     27th [1] 149/18                         153/21 161/24 162/2 164/24 175/6
0112 [1]   221/16                                                            215/1
A                                       196/13 196/20 198/6 202/12 202/19       anymore [2] 172/20 176/22
       Case 1:19-cr-00125-ABJ 204/10
                               Document     95 Filed
                                     204/18 204/22 207/808/13/19
                                                         208/9    Page 110 of 127
                                                                 anyone [3] 137/12 142/3 166/6
Adam [2] 115/15 115/19
                                         208/13 211/14 213/16 214/3 214/19      anything [73] 118/11 120/8 120/21
added [1] 143/23
                                         214/25 215/21 215/23 219/6 220/6        120/23 123/10 124/23 126/17 126/19
adding [1] 145/12
                                        allegedly [2] 174/8 174/8                127/13 127/16 127/20 127/23 128/11
additional [2] 149/6 169/4
                                        allowed [1] 131/5                        128/19 129/13 130/11 131/7 132/3
address [1] 214/9
                                        almost [3] 118/6 209/24 217/5            132/13 132/15 134/19 134/22 134/24
adjourned [1] 222/3
                                        along [2] 152/19 155/15                  136/7 137/1 137/2 139/2 140/1 142/18
adjustor [1] 124/7
                                        already [1] 210/23                       142/20 144/6 148/1 150/17 151/13
administration [3] 144/23 144/24
 152/4                                  also [28] 118/18 118/20 121/14 136/6     151/17 152/19 158/2 158/12 158/14
                                         141/8 145/7 146/21 148/12 154/19        158/22 161/9 161/16 162/17 163/10
administrations [5] 176/2 176/7
                                         154/25 159/3 161/25 165/23 165/25       163/15 166/7 175/21 176/9 177/2
 179/11 179/12 179/16
                                         170/11 170/18 177/20 182/14 194/3       177/8 178/14 178/16 182/18 182/23
administrator [2] 179/1 179/2
                                         194/4 194/7 202/10 203/5 205/12         189/16 190/25 191/25 192/4 195/2
advantage [1] 143/6
                                         212/3 212/6 219/21 220/2                196/9 196/15 197/15 199/20 206/7
advice [1] 204/9
                                        alternate [5] 131/3 186/18 186/19        206/22 208/9 208/13 208/16 209/14
affairs [1] 163/24
                                         187/1 213/21                            216/9 218/18 218/21 220/7
affect [5] 124/13 142/23 147/22
 156/23 197/11                          alternates [4] 185/5 185/6 213/19       Anytime [1] 185/21
                                         221/7                                  anyway [2] 165/14 186/9
affects [1] 157/5
                                        alternative [1] 165/23                  appear [1] 208/4
affiliated [1] 118/12
                                        although [1] 148/9                      APPEARANCES [2] 115/11 116/1
affiliation [4] 158/3 164/19 175/11
 205/8                                  always [2] 175/23 199/4                 appreciate [5] 123/15 153/19 154/18
                                        am [7] 132/24 135/5 143/8 153/16         158/9 203/19
after [8] 143/25 147/19 174/10 184/20
                                         155/13 166/5 179/6                     approach [1] 147/13
 184/20 185/4 186/6 194/8
                                        ambassador [1] 182/11                   approached [5] 121/5 125/22 128/5
afternoon [29] 115/8 117/14 121/7
 128/7 133/14 135/22 135/23 140/11      AMERICA [2] 115/3 117/3                  133/12 135/16
 148/23 148/24 153/7 153/8 157/10       American [2] 219/11 219/12              approaches [2] 135/20 140/9
 160/13 175/16 175/18 180/22 183/23     amount [1] 165/14                       appropriate [1] 167/17
 187/5 190/6 190/7 193/12 196/23        amounts [1] 201/7                       are [58] 117/16 121/21 129/8 131/17
 204/22 208/22 210/15 210/16 214/25     AMY [1] 115/9                            135/25 137/22 139/1 142/11 142/22
 218/1                                  analyst [1] 219/2                        143/7 145/10 145/22 151/5 151/24
                                        analysts [2] 133/2 135/7                 152/4 152/6 153/19 155/12 157/3
again [8] 131/23 164/3 165/5 165/8
 170/23 171/22 174/21 214/21            analyze [2] 137/19 165/22                158/17 161/16 162/13 162/20 164/4
                                        analyzes [1] 172/22                      165/10 167/24 168/1 168/2 168/16
against [9] 118/14 129/9 130/2 164/8
                                        Angeles [1] 218/16                       169/13 170/9 171/22 172/12 172/20
 185/2 185/3 202/6 211/19 211/23
                                        another [9] 142/9 144/9 148/21 151/3     173/20 174/5 174/14 179/4 179/12
Agard [1] 220/21
                                         151/14 164/24 182/12 186/6 220/8        179/20 183/13 183/23 185/9 186/1
agencies [4] 151/24 151/24 152/7
 159/24                                 answer [14] 117/19 122/18 133/19         186/19 191/2 192/3 194/1 199/21
                                         140/14 141/4 147/9 152/17 154/21        208/22 210/19 212/8 213/2 213/6
agency [3] 150/8 152/6 194/10
                                         181/2 181/7 182/14 205/1 207/3 218/4    213/9 215/2 215/7 216/19
agent [4] 129/15 129/19 162/15
 212/22                                 answered [5] 136/3 153/12 163/23        area [10] 117/22 118/5 141/25 142/1
                                         172/15 174/23                           163/9 195/23 195/24 207/12 207/12
ago [23] 119/7 119/7 126/7 126/11
 127/3 128/14 130/22 130/22 132/11      answering [1] 163/24                     219/4
 134/6 134/11 137/15 142/8 144/18       answers [5] 125/11 156/15 156/16        areas [4] 205/17 205/24 206/1 206/20
                                         156/22 174/22                          aren't [1] 138/8
 144/20 145/2 157/18 157/23 187/19
 187/20 217/5 217/20 219/7              anti [1] 145/21                         argue [1] 174/5
                                        anti-Ukraine [1] 145/21                 argument [7] 169/17 171/10 171/13
agree [1] 175/7
                                        anticipate [1] 212/7                     171/18 171/19 173/12 208/7
agreement [1] 205/15
                                        any [84] 123/16 123/19 125/13 129/4     arguments [1] 174/6
Agriculture [2] 136/18 139/21
                                         130/4 131/4 132/5 132/6 132/21 133/5   arm [1] 123/23
ahead [1] 173/14
                                         133/17 134/16 137/19 139/11 139/14     armed [1] 151/1
aided [1] 116/14
                                         141/17 141/18 142/1 142/13 142/14      army [1] 207/17
Air [2] 132/25 133/2
                                         143/10 143/16 143/25 144/2 145/15      Arnold [3] 205/2 205/5 205/11
all [95] 117/4 117/9 117/14 117/21
                                         149/2 149/21 153/11 154/6 155/3        arose [2] 197/16 202/2
 117/25 121/16 121/18 122/17 124/8
                                         155/9 156/1 156/7 156/20 158/7         around [6] 157/2 163/7 186/9 198/7
 124/9 124/10 125/4 125/6 125/15
                                         158/12 158/23 159/12 160/7 161/19       210/21 211/21
 125/24 126/14 128/7 128/20 129/17
                                         162/14 162/24 164/13 166/1 166/9       arrested [1] 134/9
 130/18 137/1 138/13 139/5 139/11
                                         171/4 171/23 172/3 175/4 175/5 175/6   art [1] 198/17
 144/11 144/24 146/6 146/10 148/3
                                         176/6 178/5 178/22 180/8 180/15        article [3] 161/4 166/13 166/17
 148/15 148/20 149/24 154/14 155/9
                                         180/25 181/1 181/9 181/22 183/2        as [67] 120/19 123/6 127/16 129/2
 158/10 158/17 162/9 164/13 164/15
                                         188/23 190/21 191/6 192/9 195/2         129/19 132/12 132/13 132/23 134/14
 166/5 167/3 167/25 168/1 168/24
                                         195/18 196/13 196/24 197/22 198/22      135/11 136/10 139/7 141/21 142/17
 169/20 169/24 171/15 171/15 172/6
                                         200/4 201/10 204/13 204/18 209/19       146/21 147/18 147/18 149/10 150/22
 173/8 174/3 174/25 176/4 177/12
                                         210/2 215/12 216/15 216/17 216/18       152/7 152/17 152/23 153/16 153/17
 178/2 178/4 178/5 178/6 178/8 178/9
                                         220/11 220/22 220/25                    157/3 161/10 162/15 162/20 163/24
 178/14 178/22 180/8 181/6 181/22
                                        anybody [8] 143/15 157/13 173/17         164/16 164/18 165/22 167/4 167/20
 183/11 184/2 185/8 186/10 186/23
                                         185/3 185/21 186/2 207/11 215/4         168/11 168/11 170/16 171/19 174/11
 188/18 190/6 192/24 194/25 195/15
A                                       backwards [1] 156/16                   bench [8] 121/6 125/23 128/6 133/13
       Case 1:19-cr-00125-ABJ badly
                               Document      95 Filed 08/13/19 135/17
                                    [1] 203/12
                                                                Page135/21
                                                                      111 of 127 173/6
                                                                           140/10
as... [28] 174/19 175/9 176/12 176/13
 178/25 179/1 179/13 181/12 182/24      baffled [1] 193/1                      bend [1] 156/15
 183/13 185/16 185/25 185/25 190/22     Baltimore [1] 115/21                   BERMAN [1] 115/9
                                        banging [2] 131/15 131/22              besides [2] 129/7 155/1
 192/18 194/23 194/24 203/12 203/25
                                        bank [1] 181/12                        best [2] 133/21 156/11
 203/25 206/14 210/11 212/10 212/14
                                        banking [1] 181/19                     better [1] 133/2
 212/18 213/18 213/18 213/25
                                        bar [1] 126/10                         between [6] 144/21 146/18 153/21
ashamed [1] 172/25
                                        barred [1] 118/1                       155/11 164/11 170/16
aside [6] 142/21 158/23 161/16 179/21
 192/5 196/10                           barring [1] 184/13                     beyond [6] 120/15 129/20 161/2
                                        base [1] 179/1                         170/25 188/18 203/8
ask [22] 122/17 127/21 150/4 157/13
 158/9 158/10 164/14 169/4 169/7        based [22] 127/15 130/10 158/24        bias [1] 173/23
                                        161/15 162/23 162/23 164/18 171/17     bicycle [1] 142/9
 169/14 169/21 169/21 179/15 181/1
                                        176/5 176/14 176/22 178/19 178/19      big [1] 155/15
 198/9 204/5 204/9 213/5 213/7 213/10
                                        180/3 192/6 202/25 203/11 206/9        bike [2] 131/18 131/21
 220/12 220/17
                                        211/4 212/10 216/12 220/6              bikes [3] 131/17 132/1 132/3
asked [21] 117/17 123/13 128/11
 129/24 133/17 136/1 137/21 142/3       basically [5] 126/6 143/22 178/2       billion [1] 165/9
                                        192/11 193/23                          bit [7] 144/17 145/5 147/12 167/13
 149/2 150/5 153/10 157/12 169/10
 169/11 170/4 172/16 194/3 198/22       basis [4] 156/18 156/25 168/4 173/2    171/2 186/20 210/21
 200/22 204/5 207/7                     batch [1] 148/21                       blank [1] 216/11
                                        be [123]                               border [1] 150/15
asking [3] 132/11 139/20 187/24
                                        bear [1] 139/3                         borders [1] 150/16
aspect [1] 205/23
                                        because [34] 122/3 122/15 124/23       bore [1] 144/9
aspects [1] 166/21
                                        131/21 131/25 132/9 133/20 146/15      born [1] 192/16
assault [1] 209/8
                                        149/7 151/10 156/10 163/23 165/10      boss [1] 141/21
assess [1] 171/18
                                        166/21 166/22 167/8 168/10 169/7       both [20] 119/21 123/12 126/19 127/4
assignment [1] 193/21
                                        169/23 175/8 176/2 176/17 176/25       127/11 127/12 134/15 139/8 150/16
assistant [1] 157/17
                                        177/5 177/9 179/23 181/1 186/15        151/5 151/15 165/19 170/10 174/2
assisting [1] 165/18
                                        187/24 195/23 199/3 201/12 203/12      174/2 176/2 177/13 197/18 215/20
associate [3] 179/17 211/14 218/12
                                        212/5                                  218/5
associated [2] 164/25 211/25
                                        been [54] 119/3 121/23 122/19 124/23   bothering [1] 124/19
associates [1] 148/12
                                        126/22 128/24 131/12 138/19 142/4      bottom [4] 153/2 153/5 183/14 221/10
association [9] 139/16 141/14 175/3
                                        143/17 146/8 146/18 147/3 149/23       boutique [1] 212/20
 197/11 202/14 206/7 212/2 219/11
                                        151/1 151/3 153/13 154/24 158/18       box [4] 176/20 183/21 185/6 185/9
 219/13
                                        160/24 163/20 166/5 168/13 170/13      Bradley [1] 115/15
assuming [1] 202/19
                                        170/25 171/1 174/7 177/10 177/21       brain [1] 143/18
attack [3] 142/8 173/15 175/8
                                        181/14 181/16 181/19 187/15 187/17     branch [4] 209/22 209/23 210/3 210/6
attacked [1] 142/8
                                        187/18 187/22 191/18 194/25 195/12     brand [1] 199/4
attempted [1] 199/15
                                        197/20 197/24 199/12 201/6 201/25      break [3] 130/25 183/24 186/6
attention [1] 125/12
                                        202/5 202/17 202/20 208/25 209/23      break-in [1] 130/25
attorney [10] 132/10 137/24 138/9
                                        210/7 215/1 215/23 216/23 221/18       breaking [1] 200/10
 159/6 190/18 194/18 203/6 203/7
 205/11 206/16                          before [28] 115/9 119/3 123/18 126/9   breeding [1] 155/15
                                        126/23 145/3 150/1 150/22 151/1        Brief [4] 117/8 168/6 183/6 214/23
Attorney's [1] 115/13
                                        161/16 172/3 180/3 180/5 181/18        briefly [3] 123/17 178/23 214/10
attorneys [2] 194/19 194/24
                                        182/11 183/11 184/22 185/12 186/6      bring [23] 125/17 127/14 144/22
attrition [1] 221/8
                                        186/21 195/12 197/24 197/25 206/15     146/15 169/16 169/18 169/24 178/15
August [3] 115/6 149/12 149/13
                                        207/20 209/1 214/2 215/16              180/19 181/25 183/25 184/1 190/4
auto [1] 195/25
                                        Beg [1] 173/11                         191/1 193/10 196/20 206/8 208/10
Avenue [4] 115/16 116/8 122/23 209/5
                                        begin [2] 186/6 221/22                 214/7 216/10 217/24 221/11 221/20
awaken [1] 131/15
                                        beginning [2] 200/22 221/13            bringing [1] 146/12
aware [4] 124/24 166/5 176/13 201/8
                                        behalf [5] 136/24 144/8 165/19 202/3   brings [1] 198/21
away [2] 131/2 131/21
                                        220/1                                  broadly [1] 207/5
Awesome [1] 221/4
                                        behaved [1] 173/16                     broke [1] 131/2
B                                       behind [1] 142/9                       brother [6] 136/4 140/16 182/12
back [55] 117/16 120/25 121/8 125/5     being [13] 131/1 144/8 148/12 149/3    190/13 190/18 194/17
125/25 127/25 128/10 133/8 133/17       149/6 154/15 154/18 157/3 161/9        brother's [1] 182/24
135/11 135/24 139/25 140/12 145/2       169/22 195/17 201/15 215/1             brother-in-law [1] 194/17
147/9 148/3 149/1 151/2 152/12          belabor [1] 203/15                     brothers [1] 182/9
153/10 156/3 157/11 160/3 160/13        belief [1] 161/10                      brought [6] 130/2 149/8 170/16 202/5
169/16 169/19 169/25 175/20 180/12      believe [24] 120/11 126/15 149/17      211/18 214/13
180/25 182/6 184/2 184/21 185/10        157/24 159/10 162/22 165/5 165/7       Brown [2] 162/7 162/23
187/8 188/21 189/13 189/23 190/3        169/9 170/24 175/10 177/1 177/5        buffer [2] 186/20 187/1
190/9 200/21 202/8 203/4 204/15         177/18 180/6 184/6 191/4 192/8 196/4   buffered [1] 174/22
204/23 208/19 208/24 210/10 210/10      197/25 203/1 203/3 218/16 220/24       building [5] 119/9 119/10 132/4
210/18 214/8 215/3 218/1 221/2          believed [1] 200/18                    162/20 207/22
221/24                                  bell [1] 137/2                         bunch [1] 204/25
background [3] 134/8 163/12 212/13      bells [1] 145/15                       Bush [1] 144/23
B                                     178/11 216/10                          comes [2] 167/19 176/20
       Case 1:19-cr-00125-ABJ catch
                               Document
                                    [1] 123/3
                                             95 Filed 08/13/19 Comey
                                                                Page[1]
                                                                     112  of 127
                                                                        197/3
busy [1] 158/18
                                      Cathryn [1] 116/7                      coming [1] 122/22
buy [2] 189/8 189/9
                                      caught [1] 160/24                      Commerce [1] 194/11
C                                     cause [14] 125/11 125/16 125/18        Commission [1] 206/17
calculations [1] 164/12                148/17 156/10 156/19 156/25 169/14    Committee [1] 136/18
calendar [1] 128/16                    172/13 174/24 175/6 175/14 213/18     communications [7] 135/2 136/17
call [7] 132/10 167/23 173/18 173/18 221/18                                   139/22 141/11 162/8 165/6 165/8
 189/8 217/17 217/21                  causes [1] 160/7                       companies [7] 141/16 141/18 164/11
called [11] 131/18 131/22 134/7       caution [2] 166/25 175/10               175/12 196/25 198/25 199/2
 134/13 141/10 147/20 159/18 188/14 Center [1] 136/18                        company [17] 118/20 118/23 135/5
 189/8 195/14 195/24                  certain [6] 118/6 146/15 150/16         135/6 137/17 149/9 151/20 165/24
calling [3] 132/8 173/21 195/18        167/16 188/13 206/20                   170/13 173/21 174/13 174/19 189/5
calls [1] 135/6                       certainly   [3] 156/19 207/13 213/20    189/8 189/10 189/20 199/3
came [16] 119/19 119/24 128/18        cetera  [2]   176/4 201/20             compare [1] 204/6
 129/10 131/19 139/17 142/10 142/10 chance [1] 158/19                        complained [1] 174/16
 151/10 158/17 175/1 175/23 176/1     changed [1] 149/21                     complaining [1] 174/18
 187/15 217/15 217/18                 charge [2] 145/10 208/5                complaint [1] 174/18
Campoamor [1] 115/12                  charged [3] 140/25 176/10 213/2        complete [2] 156/16 186/10
Campoamor-Sanchez [1] 115/12          charges [6] 128/24 129/8 129/13        completely [2] 209/16 216/11
can [99] 120/17 120/18 120/19 120/25 130/2 202/5 212/5                       computer [2] 116/14 152/9
 121/12 123/17 124/10 124/16 127/14 chased [1] 131/1                         computer-aided [1] 116/14
 127/25 128/12 130/15 132/22 133/7    checked [1] 177/20                     conceivable [1] 169/3
 133/19 135/10 136/2 136/11 137/18    Chestnut [1] 141/12                    concentrate [1] 168/12
 139/3 139/8 139/25 140/14 142/21     chosen [1] 177/25                      concerned [5] 152/17 152/23 156/22
 143/15 144/16 146/7 148/3 148/19     Circle [1] 141/10                       174/25 185/25
 149/11 151/6 152/12 153/11 155/10    circulated [1] 186/1                   concerns [7] 134/16 148/8 148/13
 156/3 156/23 159/21 160/3 160/21     City [2] 200/7 203/4                    157/6 158/7 198/2 211/24
 163/3 164/3 164/10 165/17 166/25     civil [8] 119/7 120/4 120/6 120/16     conclusion [2] 151/11 172/1
 167/6 168/25 169/17 171/15 173/20     164/8 188/11 194/23 215/22            concur [1] 148/19
 176/24 176/25 177/13 177/14 177/17 claim [1] 119/23                         conduct [2] 149/11 151/25
 177/18 178/16 178/23 179/23 180/2    claimed [1] 131/1                      conduit [1] 170/18
 180/6 180/12 182/8 183/18 184/2      claims [3] 124/7 164/10 165/20         confer [1] 186/9
 185/2 185/3 186/9 186/23 187/12      clarification [1] 159/14               conferred [1] 117/7
 188/19 190/3 191/6 192/18 200/1      clarify [1] 217/9                      conflict [1] 149/13
 200/1 202/10 203/1 203/3 203/20      class [1] 208/6                        Congratulations [1] 179/7
 204/5 204/5 204/10 204/15 209/20     clean [1] 209/16                       connection [7] 129/25 134/15 162/18
 210/3 210/9 211/8 212/6 213/18 214/7 clearly [2] 148/9 174/23                176/6 206/23 206/23 218/25
 214/8 216/10 217/13 217/23 220/18    Clerk [1] 117/6                        connections [1] 191/6
 221/2 221/8 221/14 221/24            clerks [1] 212/25                      conscious [1] 202/8
can't [18] 120/9 123/23 124/14 126/18 clicked [1] 166/23                     consciously [2] 201/13 201/21
 130/21 132/2 143/17 146/5 146/6      client [3] 165/18 165/19 214/15        consider [1] 202/5
 160/17 187/14 189/6 196/10 201/21    clients [2] 141/12 212/25              consideration [1] 139/3
 202/24 205/2 220/8 220/15            Clinton [1] 179/13                     constantly [2] 203/18 203/20
candor [1] 203/19                     close [30] 117/18 126/2 133/18 134/4   Constitution [1] 116/8
cannot [3] 173/22 175/5 201/15         136/1 138/21 140/13 141/3 142/3       consultant [2] 132/23 132/24
capabilities [1] 159/25                149/25 150/5 150/8 151/4 154/20       consulting [12] 161/23 161/24 161/25
capable [1] 161/17                     163/2 163/20 182/7 182/15 190/9        164/6 170/10 170/14 195/7 198/23
capacity [4] 150/14 170/10 170/11      195/24 198/10 199/13 205/18 207/7      205/14 205/19 219/20 220/3
 170/14                                207/9 207/13 218/6 218/7 219/9        Cont'd [1] 116/1
car [2] 122/24 131/19                  219/19                                context [2] 129/14 163/23
card [23] 117/15 121/8 126/1 128/10   clump   [1] 214/4                      contract [2] 152/3 194/7
 133/16 135/25 140/12 148/25 153/9    CNCS [1] 152/4                         contracted [1] 151/23
 157/11 160/14 175/20 180/24 182/5    CNN [1] 176/4                          contracts [1] 149/9
 187/9 190/9 193/15 196/23 204/23     coach [2] 191/11 191/14                convicted [1] 142/5
 208/25 210/17 215/3 218/2            coatings [4] 219/11 219/13 219/14      cooler [1] 132/4
cards [2] 142/7 142/19                 220/1                                 cops [1] 142/10
care [3] 164/9 164/11 166/20          Cogent    [1] 135/1                    corp [1] 152/5
career [1] 219/22                     cognizant    [1] 199/4                 corporate [1] 135/5
careful [1] 214/20                    cold  [3]  122/8  122/11 122/14        Corporation [1] 159/19
carefully [1] 197/21                  collect [1] 189/24                     correct [6] 125/24 136/22 159/20
Carolina [1] 209/25                   color [1] 202/3                         181/3 184/19 212/1
carry [1] 154/11                      Colorado [2] 136/5 138/3               correctly [2] 165/13 200/25
cars [1]  131/23                      COLUMBIA [3] 115/2 115/13 175/3        couch [1] 192/22
case [136]                            come [11] 119/18 129/5 131/23 144/2    could [37] 124/1 124/15 124/18 135/1
cases [11] 127/5 127/7 134/1 134/20    149/7 165/23 172/1 173/6 186/23        143/1 143/2 147/6 149/21 152/19
 138/10 164/12 178/1 178/3 178/10      214/1 217/3                            154/3 156/22 158/23 164/9 167/5
C                                        damage [1] 165/23                         137/12 139/13 139/15 139/19 141/17
        Case 1:19-cr-00125-ABJ damages
                                Document    95 Filed 08/13/19 143/12
                                       [2] 164/11 165/23
                                                               Page143/19
                                                                     113 of 127145/13 145/20
                                                                          144/5
could... [23] 167/17 169/4 171/9
 172/16 173/2 183/12 183/17 189/17     danger [1] 214/3                             147/11 150/11 151/3 154/9 155/3
                                       data  [1]   165/22                           155/6 156/14 156/22 156/24 162/3
 192/5 192/10 192/15 197/25 200/21
                                       day [10] 129/13 153/20 157/2 166/14 165/13 165/14 167/4 168/7 171/17
 200/25 201/2 203/5 203/5 203/5 206/8
                                       166/15 171/1 204/23 208/4 208/6              172/25 173/25 176/6 178/6 178/7
 210/12 210/13 210/22 220/12
                                       217/16                                       178/24 179/21 188/5 188/6 192/11
couldn't [6] 123/11 124/2 151/14
                                       days [1] 128/15                              192/22 192/23 193/18 194/10 194/12
 158/4 161/1 203/12
                                       DC  [22]    115/14 115/17 116/4 141/11       194/21 195/21 196/4 198/14 200/5
Council [1] 137/8
                                       142/16 147/19 147/21 148/12 148/13           200/7 200/14 203/6 203/7 206/14
counsel [6] 164/7 170/10 183/19
                                       155/17 159/15 159/16 162/23 167/25           206/15 206/18 206/21 209/11 211/1
 200/23 201/3 201/19
                                       178/3 193/19 195/9 195/13 207/24             212/15 212/16 212/17 212/18 212/22
Counsel's [2] 197/16 198/3
                                       209/4 209/21 217/15                          213/1 215/24 216/25 217/3 217/7
count [1] 184/5
                                       deal [7]    133/2 150/16 151/4 165/25        219/1 220/2
counting [1] 184/17
                                       166/3 189/13 205/22                          didn't  [30] 118/15 129/18 131/4 132/5
country [1] 218/17
                                       dealing    [2]    136/19 199/17              132/16 139/23 142/17 142/18 142/20
counts [1] 196/5
                                       deals [2] 140/24 219/16                      147/11 147/17 155/24 156/18 157/6
couple [8] 127/2 128/14 154/24
                                       dealt  [1]   199/21                          170/20 170/22 177/4 180/24 181/1
 154/25 165/9 168/14 171/1 219/7
                                       deceased      [1]     194/20                 181/5 181/6 195/23 195/23 204/8
course [2] 129/20 157/16
                                       December        [1]   155/20                 214/2 214/12 214/16 216/1 220/18
court [19] 115/1 116/7 116/7 116/8
                                       decide   [10]     127/15 158/24 161/14       221/11
 117/6 119/6 119/7 119/12 119/13
                                       176/22 188/7 191/9 192/6 202/25              different   [9] 120/15 141/7 147/13
 119/14 184/8 207/23 207/24 214/9
                                       206/8 216/12                                 148/17 153/24 179/24 179/25 192/15
 214/12 215/19 215/19 215/21 217/15
                                       decided [1] 128/18                           192/16
courthouse [3] 127/2 127/3 209/5
                                       deciding     [1]    145/11                   difficult [7] 131/8 154/9 172/11 197/17
courtroom [16] 117/13 130/11 139/1
                                       decision     [2]    171/24 178/20            200/1 208/11 212/4
 140/3 146/13 147/6 158/25 176/23
 178/15 184/21 186/21 191/1 192/7      decisions [3] 171/23 178/19 192/18           direction [1] 203/11
                                       declared     [1]    208/8                    director [3] 136/18 161/24 198/17
 203/1 206/9 216/10
                                       deeply   [1]    158/21                       disaster [1] 184/14
cousin [1] 126/7
                                       defend    [1]    165/24                      discern [1] 180/2
cousins [2] 215/6 215/7
                                       defendant       [16]    115/6 115/18 119/20 disclose [2] 158/6 212/11
covered [1] 165/1
                                       129/9 129/24 178/17 182/21 199/23            disclosed [1] 170/12
covers [1] 163/7
                                       200/18 202/1 202/4 202/21 208/5              disclosure [2] 170/22 208/3
CRAIG [11] 115/5 117/3 174/16
                                       211/20 211/23 218/14                         discovered [1] 165/22
 179/10 179/17 183/18 214/13 214/15
                                       defendant's [1] 211/18                       discussed [2] 176/3 205/20
 214/18 218/14 218/19
                                       defending [1] 164/7                          disengage [1] 201/13
Craig's [1] 202/2
                                       defense [19] 118/14 119/21 120/23            dishonest [1] 171/11
create [1] 198/25
                                       132/18 134/24 136/10 139/8 150/19            dishonesty [1] 173/16
credible [1] 158/14
                                       161/12 174/12 174/20 180/9 190/24            dismissed [2] 208/5 208/8
credibly [1] 172/15
                                       191/1 194/24 195/2 195/4 207/12              disorders [1] 133/3
credit [2] 142/7 142/19
                                       220/25                                       disputes [2] 164/8 164/10
crime [8] 122/19 131/13 134/5 138/19
                                       defensive      [1]    167/7                  disqualified [1] 175/9
 142/5 147/10 187/24 199/12
                                       definitely    [2]    143/1 147/14            dissimilar [1] 206/20
criminal [16] 117/2 120/3 126/14
                                       degree    [2]    126/8 208/4                 distracted [1] 150/1
 126/16 127/5 134/1 138/5 140/25
                                       deliberations        [1]  152/19             district [8] 115/1 115/2 115/10 115/13
 155/4 190/22 194/23 195/25 207/12
                                       delivery    [1]    199/15                    116/8 132/10 175/2 193/24
 207/12 215/22 215/23
                                       department        [14]   115/16 118/12       dive  [2] 158/19 158/20
critical [4] 167/5 167/16 171/9 173/1
                                       118/13 136/6 141/7 150/10 150/10             divorce   [1] 138/9
critically [1] 167/21
                                       150/12 163/5 187/1 193/20 194/9              do  [172]
critiques [1] 172/12
                                       194/11 195/1                                 Docket [1] 115/4
Crowell [1] 133/21
                                       depression        [2]   153/14 157/4         doctor [1] 121/22
crunching [3] 166/2 166/4 166/6
                                       Deputy    [1]    117/6                       does [16] 118/18 121/15 122/12 125/1
curious [1] 128/15
                                       describe     [1]    165/17                   141/9 145/14 147/15 151/22 154/5
currency [2] 189/9 189/9
                                       described      [1]    160/25                 163/23 172/21 202/10 202/10 202/20
current [4] 137/4 145/8 172/11 172/18
                                       description       [1]   123/5                203/12 211/16
currently [8] 124/3 126/8 153/16 165/7
                                       designed      [1]    133/1                   doesn't   [1] 195/17
 181/12 210/6 219/23 219/25
                                       designer     [3]    198/15 198/18 198/18     doing   [8]  126/16 155/11 155/12
Customs [1] 194/13
                                       detach   [3]     197/24 201/1 201/9          161/17 176/10 179/23 179/24 181/15
cut [2] 143/22 145/5
                                       detail [2] 176/13 215/12                     DOJ [2] 118/3 118/5
cutting [1] 145/6
                                       details  [4]    144/24 145/17 161/2 201/10 don't [82] 120/11 124/16 124/17 125/4
CVS [1] 142/19
                                       develop [1] 151/25                           128/25 132/6 134/9 137/15 138/7
D                                      developing [1] 171/2                         138/10 139/20 141/20 141/21 142/1
D.C [5] 115/5 116/9 119/12 126/10      development          [1] 135/5               142/10 143/5 143/7 144/12 144/24
 131/16                                diagnosed [1] 153/13                         145/8 145/16 146/15 147/3 147/24
dad [1] 138/22                         did [82]    118/2      119/18 120/2 123/1    149/22 153/3 153/14 156/12 157/6
daily [1] 168/4                        123/2   123/3      123/4   124/1 124/3 124/6 157/7 158/7 161/13 162/9 162/12
Dalton [1] 138/2                       127/8   129/18      132/3   137/2 137/6      162/24 162/24 163/18 165/7 166/9
D                             entitled [1] 183/19
       Case 1:19-cr-00125-ABJ environmental
                               Document 95         Filed 08/13/19 FPage 114 of 127
                                              [3] 118/7 150/8 219/17
don't... [43] 166/11 168/21 169/6                                              fact [15] 118/11 136/7 148/10 158/2
170/24 171/21 171/24 173/2 174/5      equipoise [1] 203/16                      172/24 174/9 174/15 174/17 179/21
174/21 176/17 176/21 177/1 177/6      equity [1] 135/7                          180/2 182/19 193/1 197/15 211/19
                                      escalator [2] 187/16 188/2
177/9 178/18 183/20 183/25 184/3                                                211/24
                                      essentially [1] 148/11
185/6 186/17 191/4 195/5 197/8                                                 factions [1] 144/2
                                      established [1] 199/4
197/13 197/19 201/23 201/24 202/15                                             factor [1] 192/17
                                      estates [1] 159/9
202/16 202/18 202/22 203/14 203/21                                             facts [2] 127/16 177/9
204/2 204/6 205/14 213/16 214/4       estimate [1] 217/13
                                                                               factually [1] 214/18
215/14 216/18 218/16 220/24 221/14    et [2] 176/4 201/20
                                                                               failed [2] 148/13 200/19
                                      Europe [1] 164/16
done [16] 136/24 140/22 141/13 145/4                                           fair [35] 120/9 123/11 124/10 126/18
162/18 165/15 166/6 166/7 167/14      even [7] 129/8 170/25 201/9 202/15        127/15 131/9 136/11 139/8 142/22
                                       202/16 204/1 221/7
167/15 167/16 167/20 170/20 171/5                                               143/2 149/3 149/6 151/15 154/15
186/2 186/4                           events [3] 191/10 192/13 192/22           157/1 158/4 164/17 169/22 172/16
                                      eventually [1] 132/7
doubt [3] 120/15 188/18 203/8                                                   173/3 177/13 196/10 197/12 197/18
                                      ever [18] 126/13 134/4 138/18 140/24
down [16] 121/16 130/23 134/8                                                   202/4 202/12 202/14 203/15 204/5
                                       141/17 150/22 155/3 162/24 182/24
134/14 138/16 143/22 145/6 153/15                                               204/10 208/11 209/15 212/4 218/23
                                       184/20 195/20 195/20 199/7 199/11
153/18 155/16 158/5 158/10 165/13                                               220/9
                                       207/19 212/23 218/13 218/18
167/19 221/16 221/20                                                           fairly [3] 137/18 151/4 171/18
                                      every [7] 154/2 157/2 166/14 166/15
draft [1] 171/2                                                                fairness [1] 144/9
                                       171/1 186/1 217/21
driver [1] 134/12                                                              false [3] 164/9 165/20 173/25
                                      everybody [10] 184/12 185/9 186/7
dropped [1] 128/24                                                             familiar [8] 141/20 157/13 157/16
                                       186/9 186/11 201/14 210/19 221/15
drove [1] 131/21                                                                158/11 161/22 162/13 200/23 213/2
                                       221/24 222/1
drowsy [4] 125/2 125/3 154/5 156/24                                            family [24] 117/18 133/18 134/4 136/1
                                      everybody's [1] 183/15
drug [2] 151/4 178/3                                                            136/14 138/21 140/13 142/4 150/6
                                      everyday [1] 217/18
drugs [1] 199/17                                                                154/20 159/3 163/2 163/21 182/7
                                      everyone [3] 221/8 221/17 221/19
duty [1] 187/15                                                                 182/16 190/10 193/16 194/4 194/16
                                      everything [8] 152/1 176/21 176/21        198/10 199/13 207/8 215/4 219/20
E                                      197/14 199/5 206/9 212/11 212/12
                                                                               far [6] 138/13 147/18 185/25 190/22
each [3] 178/10 178/11 215/24         evidence    [29] 122/7 129/23 130/11      194/24 213/18
earlier [2] 145/5 160/25               158/24  161/15  167/18 167/19 171/16
                                                                               FARA [3] 128/20 129/11 129/12
early [1] 153/22                       171/17  172/1  172/24 174/6 174/15
                                                                               faster [3] 173/10 173/10 173/13
earnings [1] 135/6                     176/23  178/19  178/20 179/22 180/4
                                                                               father [6] 136/6 154/23 159/5 190/13
East [1] 115/20                        188/15  190/24  191/3 192/6 201/22
                                                                                190/17 194/19
Ed [2] 165/1 165/5                     202/25 206/8 211/17 214/13 214/14
                                                                               father-in-law [2] 159/5 194/19
efficient [1] 160/1                    216/12
                                                                               favor [12] 118/13 132/18 136/9 150/18
effort [1] 202/8                      ex  [1] 191/11
                                                                                161/11 163/17 178/17 182/20 192/24
efforts [2] 136/24  156/11            ex-pat  [1] 191/11                        195/3 206/24 211/20
either [18] 118/16 127/7 138/4 144/1  exactly  [4] 137/15 149/15 177/11
                                                                               FCC [3] 182/13 206/16 206/18
 146/21 150/17 150/18 151/7 151/13     182/17
                                                                               federal [14] 117/23 136/13 150/6
 152/24 161/11 166/21 176/6 182/18    exception [1] 221/17                      159/24 159/25 163/2 163/16 182/8
 197/6 198/3 206/5 208/10             exchange [5] 189/5 189/8 189/10           194/4 194/7 194/8 198/10 206/12
elections [1] 146/4                    189/20 206/17
                                                                                212/12
else [7] 136/13 185/9 202/9 214/2     excuse   [5] 172/4 213/9 213/12 213/17
                                                                               feel [21] 120/9 123/11 124/14 126/18
 214/21 221/17 221/19                  221/8
                                                                                132/8 143/6 144/11 146/22 147/2
elsewhere [1] 159/15                  excused [3] 125/15 184/2 185/10           153/14 158/3 163/11 163/16 167/6
embedded [1] 205/15                   excusing [1] 152/22                       167/13 171/24 176/19 178/16 202/9
employed [2] 216/20 216/23            exercise [3] 185/1 185/2 185/3            206/24 220/7
employee [3] 168/18 168/20 172/18     expect [1] 172/12
                                                                               feeling [4] 142/23 201/16 203/10
employees [1] 205/15                  expenses [1] 120/7                        211/19
employer [3] 135/2 172/11 173/16      experience [15] 120/9 123/7 127/14
                                                                               feelings [6] 118/16 142/14 142/21
employment [2] 123/19 217/3            131/8 132/16 139/7 151/13 151/13
                                                                                179/16 201/18 220/8
end [13]   148/8 149/20 149/25 152/21  178/15 182/24 196/9 198/20 198/22
                                                                               felt [1] 203/11
 152/24 174/10 184/6 184/15 184/20     209/15 217/10
                                                                               fencing [3] 191/11 191/14 192/22
 192/19 210/12 217/4 221/9            experiences    [3] 182/19 208/10 220/6
                                                                               Fernando [1] 115/12
enforcement [14] 117/18 117/23        expert  [7]  164/12 170/12 170/15
                                                                               few [6] 142/8 144/18 146/8 170/3
 123/7 132/16 136/2 136/9 142/14       170/17 170/18 170/22 172/22
                                                                                208/7 213/20
 142/23 163/6 193/15 194/14 206/16    expertise [1] 205/25
                                                                               fiancee [3] 117/21 118/18 141/7
 206/21 206/23                        explain [4] 120/20 164/3 210/22 212/6
                                                                               fiancee's [1] 141/21
engagement [1] 174/11                 explained [1] 147/10
                                                                               field [4] 152/2 155/4 198/16 212/8
engagements [1] 168/3                 explorations [1] 129/3
                                                                               Fifth [1] 193/25
engineering [1] 217/2                 explore [1] 139/2
                                                                               figure [4] 124/12 153/18 185/12 187/2
enough [6] 175/2 176/18 200/2 213/20 extension [1] 199/6                       figured [2] 191/9 213/13
 213/25 221/6                         extent [3] 158/22 165/11 199/19
                                                                               file [2] 212/12 212/25
entered [1] 117/12                    extra [1] 186/14
                                                                               filmed [1] 131/25
entering [1] 200/11                   Ezra [1] 116/2
                                                                               finance [2] 118/12 135/5
entirely [1] 175/7                                                             find [12] 120/13 120/14 120/16 125/12
F                                       FTI's [1] 167/5                      got [13] 118/16 121/7 126/8 128/15
       Case 1:19-cr-00125-ABJ full
                                Document
                                   [1] 208/3
                                             95 Filed 08/13/19 132/9
                                                                Page132/10
                                                                      115 134/9
                                                                           of 127
                                                                                149/25 160/14
find... [8] 134/7 146/12 172/11 173/2
 177/14 198/8 203/12 213/6              fully [1] 171/24                      175/19 193/14 208/24 216/19
                                        function [1] 156/12                   government [47] 115/12 117/24
fine [4] 124/11 153/3 169/24 213/15
                                        funds [1] 161/25                      120/14 120/21 123/16 127/20 132/18
finger [1] 175/5
                                        funny [1] 195/24                      132/21 134/22 136/9 136/13 136/24
finished [2] 169/8 170/5
                                        further [8] 133/6 148/1 180/10 181/22 139/8 144/2 144/8 148/12 149/10
firewall [1] 170/16
                                         183/7 188/23 189/16 193/3            150/6 150/9 150/19 151/17 151/24
firm [21] 118/20 126/11 130/5 134/1
 138/2 138/3 141/8 141/11 163/25        future [2] 192/15 192/19              152/7 159/25 161/11 163/3 163/16
 166/23 167/7 170/12 171/23 172/25      futures [1] 192/17                    177/15 178/17 182/8 182/20 182/20
 202/3 206/3 206/4 211/18 212/20        futurist [1] 192/10                   185/16 188/17 188/24 192/23 194/4
 220/2 220/4                            futurists [1] 192/12                  194/7 194/8 198/11 199/23 206/12
                                                                              206/24 208/14 211/20 211/23 212/12
firms [4] 137/2 137/9 161/20 205/12     G                                     government's [1] 130/10
first [16] 129/13 151/9 154/10 155/22
                                        Gaston [1] 115/12                     grad [1] 139/18
 161/23 169/15 173/4 184/23 185/2
                                        Gates [1] 129/17                      graduate [2] 139/19 192/11
 185/13 185/21 186/3 197/14 208/3
                                        gave [5] 123/4 125/1 149/3 176/13     grant [1] 175/13
 208/3 208/4
                                         192/1                                graphic [2] 198/15 198/18
five [7] 131/23 157/24 160/14 175/20
                                        General's [1] 150/14                  Great [1] 179/4
 210/19 210/22 221/18
                                        generally [3] 154/9 164/6 191/17      GREGORY [2] 115/5 117/3
Fleishman [2] 205/13 206/2
                                        gentleman [8] 131/1 131/2 131/3       Gross [2] 141/24 142/1
FleishmanHillard [3] 137/11 205/2        160/8 169/4 175/25 213/10 221/16
 205/6                                                                        group [13] 136/25 137/10 163/6
                                        gentlemen [1] 221/10                  178/20 185/4 205/3 205/6 205/14
flexibility [1] 155/23
                                        Geographic [2] 141/6 143/13           218/8 219/1 219/3 220/13 220/20
floor [2] 167/25 168/1
                                        Georgia [3] 138/2 155/16 155/18       groups [1] 152/5
Florida [2] 159/6 159/11
                                        get [23] 131/2 146/2 148/21 152/17    guard [1] 194/7
focused [2] 166/20 218/17                153/25 154/1 154/3 154/7 154/10      guess [11] 124/12 131/20 132/12
follow [8] 120/18 120/19 169/21          156/14 156/23 161/2 183/11 184/1     143/8 155/8 160/24 162/1 167/23
 177/17 179/9 181/9 188/19 213/1
                                         185/7 185/10 186/21 187/2 195/13     202/20 207/6 208/2
followed [1] 213/3                       195/20 201/12 201/17 213/20          guilt [3] 176/16 177/15 202/13
following [1] 208/7
                                        gets [1] 186/1                        guilty [22] 119/20 119/21 127/10
followup [2] 170/3 172/3
                                        getting [3] 153/16 200/2 203/15       130/1 130/10 131/6 139/5 151/11
foot [1] 122/25
                                        give [15] 129/25 155/3 160/21 168/18 177/14 178/12 178/13 196/7 196/7
Force [2] 132/25 133/2                   181/5 185/19 185/19 185/20 185/25    196/8 200/17 200/18 202/18 202/20
foreign [11] 129/15 129/19 162/15        186/25 188/6 188/9 188/20 216/13     203/11 209/13 216/5 216/7
 182/10 182/11 182/24 189/4 189/7
                                         217/13                               Gulland [1] 115/12
 189/9 189/20 212/22
                                        given [3] 154/14 186/15 198/6         gun [2] 132/7 132/9
forensic [1] 164/6
                                        gives [3] 158/13 161/10 175/6         gut [2] 201/16 201/18
forget [2] 176/20 181/5
                                        global [2] 135/4 163/25               guy [9] 122/24 142/8 142/9 142/18
formed [1] 211/5
                                        go [16] 121/21 123/24 132/3 143/15    172/21 188/9 199/15 201/25 203/11
former [1] 219/22                        147/9 148/21 157/8 173/14 184/12     guys [2] 158/6 221/23
forth [1] 152/6                          184/24 185/5 185/10 186/14 187/3     GW [1] 215/14
forthcoming [1] 154/19                   200/21 204/20
forward [2] 166/25 175/13                                                     H
                                        goal [2] 183/16 184/10
found [7] 128/21 131/6 132/7 139/5
                                        goes [1] 164/2                        had [45] 122/18 128/23 128/24 131/25
 196/6 202/17 202/20
                                        going [48] 120/13 121/8 125/12        142/4 144/22 146/25 147/21 148/25
Foundation [1] 141/13                    128/17 144/10 144/21 149/1 152/20    151/3 153/25 154/2 155/8 158/3
four [6] 126/7 134/11 181/17 184/24      153/4 154/1 157/7 167/2 167/10       158/18 160/24 160/25 162/14 163/8
 186/4 221/18
                                         168/16 168/16 169/14 170/17 172/12   164/19 166/12 168/13 170/12 170/13
fourth [3] 115/14 170/5 210/6            172/18 172/19 173/18 173/18 173/24   178/10 181/1 184/11 185/15 188/14
fresh [1] 146/12                         174/5 175/8 175/13 179/22 183/16     188/14 189/18 191/5 191/11 194/18
friend [28] 117/18 133/18 133/21         183/23 184/11 184/12 184/14 184/25   195/1 197/11 198/22 203/10 203/10
 134/4 136/1 138/21 140/13 142/4
                                         185/7 185/18 186/8 186/24 188/16     205/15 205/18 208/3 212/24 212/25
 150/5 154/20 163/2 163/21 182/7
                                         188/17 192/13 198/8 203/3 208/19     217/17
 182/15 190/10 194/15 198/10 199/13
                                         210/18 213/17 220/16 221/24 221/25 hadn't [1] 149/2
 207/7 218/6 218/8 218/22 219/9 219/9
                                        gone [2] 144/2 186/1                  Haley [3] 184/3 185/20 185/25
 219/20 220/13 220/17 220/20
                                        good [40] 117/14 121/7 123/4 128/7    half [4] 121/20 144/19 208/6 217/20
friends [3] 150/9 207/9 207/14           128/23 132/8 133/14 135/22 135/23    hand [3] 185/15 198/24 198/24
friendship [1] 218/22                    140/11 142/17 147/11 148/23 148/24 handle [3] 132/16 166/25 206/20
frivolous [1] 157/7                      153/7 153/8 157/10 160/13 175/16     handled [6] 123/8 132/16 134/17
front [2] 117/15 142/8                   175/18 180/22 187/5 190/6 190/7      142/15 206/5 206/6
FTI [34] 161/23 161/24 162/4 162/13      193/12 195/22 196/23 198/5 198/7     handling [1] 142/15
 162/14 162/14 162/18 163/23 163/23
                                         201/3 203/25 204/2 204/22 208/22     hanging [2] 187/5 204/23
 164/16 164/20 164/25 165/8 165/19
                                         208/23 210/15 210/16 213/17 214/25 happen [1] 213/25
 167/4 167/23 168/17 168/18 168/19
                                         218/1                                happened [7] 138/23 151/4 170/9
 171/9 171/11 171/16 171/19 172/17
                                        Google [4] 128/18 128/19 128/21       170/19 187/25 188/1 203/11
 172/18 172/20 173/5 173/15 173/18
                                         129/11                               happens [1] 186/16
 174/9 174/13 174/14 175/1 175/8
H                                       156/23 157/5 159/14 161/10 162/23      208/22
       Case 1:19-cr-00125-ABJ 164/16
                               Document     95 Filed
                                     176/16 180/4 180/2408/13/19
                                                         186/23   Page 116 of 127
                                                                 However [1] 175/10
hard [8] 125/12 140/1 142/25 143/6
                                        187/15 208/11 209/24 210/7 211/6       hubbub [1] 198/6
189/18 209/15 215/1 218/22
                                        211/9 211/11 212/19 215/1              huge [1] 153/17
has [11] 118/21 133/16 140/11 146/18
                                        hesitant [1] 143/9                     huh [4] 123/9 135/9 138/14 145/19
153/9 163/6 174/12 199/3 201/14
                                        hesitate [3] 143/4 147/12 147/16       human [1] 201/15
202/17 202/19
                                        hesitation [2] 148/9 197/22            hung [3] 151/9 151/12 216/3
hasn't [1] 201/6
                                        Hey [1] 193/13                         hurt [2] 121/15 122/12
hate [1] 189/17
                                        Hi [3] 128/8 133/14 133/15             hurts [1] 122/13
have [167]
                                        high [1] 158/19                        husband [3] 150/7 206/16 207/10
haven't [7] 121/24 124/22 132/13
158/18 177/9 201/10 215/11              Hillard [1] 205/13                     husband's [1] 206/23
                                        him [53] 123/3 130/2 130/10 131/6
having [7] 129/22 144/1 201/16                                                 I
                                        132/12 134/8 138/23 152/21 152/22
212/11 212/11 212/12 214/3
                                        152/24 152/24 153/2 153/4 153/4        I'd [4] 129/11 153/15 167/5 168/22
Hawker [9] 162/10 172/19 173/19
                                        155/1 155/3 155/7 162/24 165/2 165/2   I'll [3] 186/22 213/6 222/1
174/7 174/8 174/9 174/15 174/16
                                        165/3 165/4 169/7 169/10 169/11        I'm [60] 118/6 118/25 119/14 120/13
174/19
                                        169/14 169/16 169/18 169/21 169/25      121/8 121/25 124/2 124/4 124/12
he [70] 130/6 131/1 132/5 136/4 139/4                                           125/21 135/7 135/24 136/17 139/6
                                        172/4 172/13 172/16 174/23 175/7
140/18 140/24 141/9 142/9 152/17
                                        175/14 175/23 176/15 177/13 177/14      141/1 143/15 146/9 149/1 149/11
152/18 154/24 154/25 155/2 155/3
                                        179/18 192/5 196/6 201/24 202/5         152/17 152/23 153/21 155/7 157/4
155/3 155/6 155/6 155/8 159/7 162/7
                                        202/6 202/18 203/12 204/5 204/5         157/7 161/24 162/23 163/22 164/25
164/19 169/8 169/8 169/10 169/11
                                        213/10 213/12 213/17                    165/6 166/19 166/19 167/14 168/3
169/11 172/15 172/16 172/20 172/21
                                        himself [2] 174/9 204/7                 171/24 174/4 174/12 175/7 175/13
172/22 172/22 172/23 172/24 173/20
                                        hired [1] 202/2                         176/2 178/9 184/12 189/6 189/12
173/20 174/9 174/17 174/17 174/18
                                        his [20] 122/24 130/5 152/17 152/18     189/22 198/17 200/24 201/8 201/11
174/23 175/1 175/5 175/8 176/2 176/6
                                        164/18 169/21 172/9 172/11 173/15       201/17 203/15 205/10 205/10 209/22
179/21 179/21 179/24 180/3 180/4
                                        174/16 174/22 175/1 175/23 176/16       210/18 214/16 217/12 219/10 220/15
182/5 182/10 182/11 182/12 182/14
                                        177/15 185/15 191/25 192/22 194/18      221/6
182/24 190/19 191/20 191/23 192/22
                                        214/15                                 I've [15] 118/16 124/23 143/17 150/25
192/23 192/25 192/25 194/18 202/19
                                        hit [1] 134/12                          151/3 153/13 154/25 158/18 162/24
204/5 204/7 213/2
                                        holes [1] 203/9                         181/16 181/19 208/2 209/23 210/6
he's [16] 130/1 130/9 140/22 165/6                                              210/7
165/7 165/7 172/20 172/21 176/10        honest [3] 124/15 202/7 211/6
                                        honestly [4] 145/8 155/5 200/18        idea [5] 128/23 148/11 198/6 198/7
179/23 182/13 194/19 194/19 201/24
                                        202/22                                  201/3
201/25 211/25
                                        Honor [65] 117/2 117/10 120/22         identity [1] 199/4
heading [1] 214/20
                                        120/24 121/3 125/10 125/20 127/22      III [1] 115/19
headquartered [1] 159/23
                                        128/4 133/11 134/23 134/25 135/14      imaging [1] 119/1
health [5] 133/3 164/9 164/11 166/20
                                        135/18 139/12 140/4 140/5 140/6        Immigration [1] 194/13
166/20
                                        142/2 143/11 148/2 148/16 148/22       impact [1] 158/20
healthcare [2] 126/16 172/21
                                        151/18 152/16 153/2 153/6 156/2        impaired [1] 156/12
hear [20] 124/2 130/11 139/15 144/7
                                        156/9 156/10 157/9 160/9 160/11        impartial [26] 120/10 123/11 124/10
147/6 148/15 158/24 176/23 177/4
                                        168/16 169/3 171/14 172/5 172/9         126/19 127/15 131/9 134/20 149/3
180/4 183/18 189/6 192/7 197/10
                                        173/15 175/15 180/10 180/17 180/18      151/15 158/4 159/24 164/17 172/16
197/14 206/9 210/11 211/17 220/15
                                        180/20 181/11 181/23 182/3 183/3        173/3 196/11 197/12 197/18 198/1
220/19
                                        183/24 187/4 193/9 193/11 196/14        202/4 204/6 204/11 208/11 209/16
heard [26] 127/17 128/11 128/12                                                 212/5 218/23 220/9
                                        204/17 204/19 204/21 208/17 208/21
129/11 129/13 129/14 132/13 137/1
                                        210/14 214/9 214/24 216/16 217/25      impartiality [1] 172/10
158/12 158/22 160/20 161/16 175/20
                                        220/12 221/1                           impede [1] 122/6
176/14 176/21 177/10 183/21 189/21
                                        HONORABLE [1] 115/9                    impediment [1] 154/15
201/10 202/1 202/24 206/3 206/4
                                        hope [3] 167/18 168/21 186/10          impinge [2] 158/15 202/10
208/6 210/23 218/18
                                        horrible [1] 122/15                    important [3] 162/2 162/3 221/25
hearing [2] 162/14 189/18
                                        horses [1] 155/13                      impression [1] 156/14
heavily [1] 145/23
                                        hot [1] 122/16                         improper [1] 174/14
Hello [1] 180/23
                                        hour [5] 143/22 143/23 145/7 145/7     improve [1] 159/24
help [11] 122/12 123/23 132/25 133/2
                                        154/8                                  in-house [1] 205/10
143/7 143/7 165/24 166/3 170/18
                                        hours [1] 208/7                        inactive [1] 118/2
192/14 198/25
                                        house [5] 131/2 142/8 142/10 199/18    incident [1] 119/8
helped [2] 121/24 199/15
                                        205/10                                 incidents [1] 134/16
helping [2] 165/21 165/25
                                        housing [1] 140/23                     include [1] 184/14
helps [2] 153/23 172/22
                                        Houston [1] 192/12                     includes [1] 221/15
her [23] 118/8 118/15 118/19 125/11
                                        how [35] 119/18 123/7 124/12 129/4     index [1] 182/5
126/8 134/14 140/12 148/8 148/13
                                        132/16 132/17 132/17 134/16 142/14     Indiana [2] 130/21 209/5
148/13 156/10 156/11 156/11 156/15
                                        144/9 147/10 147/12 147/19 148/9       indicated [2] 156/11 156/16
156/16 156/19 156/22 156/23 156/24
                                        148/11 152/8 152/18 168/8 169/11       Indicating [1] 121/17
157/8 163/15 173/13 188/6
                                        170/6 171/11 174/12 174/22 178/7       indication [1] 155/3
here [33] 120/20 121/16 122/9 122/14
                                        181/14 181/18 184/9 192/17 192/18      individual [2] 164/25 192/19
124/23 127/14 129/3 130/9 139/3
                                        195/21 199/1 199/21 201/25 207/25      individually [1] 137/12
148/12 149/25 151/15 154/2 154/3
I                                       Jason [1] 115/15                        213/5 213/21 214/5 214/6 216/12
       Case 1:19-cr-00125-ABJ Jersey
                               Document     95 Filed 08/13/19 217/9
                                     [3] 200/7 200/8 203/4
                                                               Page220/13
                                                                     117 220/16
                                                                          of 127220/18
individuals [6] 131/24 161/20 162/4
 168/4 196/25 206/5                     job [15] 124/9 137/5 142/17 143/20      justice [7] 115/16 118/12 118/13
                                         147/11 153/20 153/22 153/23 155/21      142/15 150/10 150/12 199/22
industry [2] 155/15 220/1
                                         200/1 203/7 203/7 205/22 209/25
influence [1] 163/8                                                             K
                                         212/13
information [10] 123/19 149/6 149/8
                                        jobs [3] 139/14 153/21 155/11           Kaiser [3] 123/20 123/21 124/5
 150/2 150/5 159/17 161/10 176/18
                                        Jonathan [1] 162/10                     keep [7] 122/14 145/11 148/14 183/16
 195/9 201/7
                                        Jones [1] 116/7                          184/25 185/8 208/19
initial [1] 201/16
                                        judge [8] 115/9 115/10 179/13 195/17    key [1] 175/12
initially [2] 156/21 178/25
                                         196/17 200/22 204/9 208/8              Kimberly [1] 220/21
innocence [1] 176/16
                                        jump [2] 131/17 210/21                  kind [27] 118/20 126/16 130/24 139/14
innocent [2] 130/9 177/14                                                        140/18 142/19 147/13 147/22 154/8
                                        jumped [1] 122/24
input [1] 131/4                                                                  155/14 163/11 166/2 172/12 172/25
                                        Junghans [2] 116/2 148/7
inquiries [1] 136/20                                                             175/22 176/11 178/1 178/9 190/15
                                        junkie [1] 176/3
insignificant [1] 167/11                                                         194/21 199/8 200/9 201/25 205/23
                                        juries [5] 127/6 151/1 151/5 157/3
Inspector [1] 150/14                                                             209/6 212/10 215/8
                                         216/3
instance [1] 202/9
                                        juror [76] 117/10 117/12 121/1 121/3    knew [9] 137/21 155/5 155/7 157/13
instruct [1] 120/13                                                              161/19 176/2 176/12 179/10 196/24
                                         121/5 124/11 125/8 125/17 125/20
instruction [2] 130/16 147/7
                                         125/22 128/2 128/4 128/5 133/9         knock [1] 125/1
instructions [4] 185/11 185/13 188/20
                                         133/11 133/12 135/12 135/14 135/16     know [91] 118/4 118/15 119/15 121/11
 216/12
                                         135/18 135/20 140/1 140/2 140/6         124/24 126/13 126/19 129/8 133/25
intend [1] 184/17                                                                134/9 138/4 138/7 138/10 139/6
                                         140/9 140/11 147/20 148/5 148/22
intends [1] 184/8                                                                139/23 139/25 140/18 140/24 141/17
                                         149/8 150/22 151/10 152/14 153/6
intensive [1] 153/23                                                             141/20 141/21 142/10 143/5 144/6
                                         156/8 157/9 160/5 160/11 169/1 170/1
interact [1] 167/22                                                              144/11 144/12 145/21 146/15 148/7
                                         172/7 172/10 173/2 173/5 173/9
interaction [1] 134/10                                                           149/7 150/11 150/15 151/3 157/19
                                         173/13 173/21 177/21 177/24 177/25
interactions [1] 155/7                                                           158/7 159/7 162/4 162/10 162/17
                                         180/13 180/16 180/20 182/1 182/3
interesting [1] 192/21                                                           164/10 164/15 165/2 165/3 165/4
                                         183/9 184/22 187/4 187/9 187/15
International [3] 151/21 163/5 219/6                                             165/10 166/7 167/4 167/25 168/2
                                         190/5 193/5 193/8 193/11 196/22
internet [2] 135/4 199/1                                                         169/11 169/16 170/11 172/25 174/5
                                         203/25 204/21 208/21 210/14 211/12
internship [1] 118/3                                                             176/3 176/3 176/9 176/15 177/1 177/6
                                         213/17 214/24 217/24 217/25 221/9
internships [1] 118/19                                                           177/9 177/9 183/18 185/8 185/16
                                         221/11
interpreting [1] 191/9                                                           185/17 187/13 190/15 190/22 194/21
                                        juror's [1] 173/21
interrupt [1] 214/12                                                             195/15 197/6 197/8 201/7 201/19
                                        jurors [7] 152/21 156/5 183/14 183/21
interwoven [1] 146/22                                                            201/24 202/15 202/16 202/16 202/22
                                         185/4 186/16 221/25
investigation [7] 129/17 165/20                                                  203/24 205/14 205/14 207/11 215/2
                                        jury [71] 115/8 119/3 119/15 121/2
 165/21 197/17 198/4 201/4 201/20
                                         124/10 125/5 125/9 126/23 128/1         215/8 215/14 218/13 219/4 219/7
investigations [2] 164/8 164/10                                                  221/15
                                         128/3 128/16 130/19 130/21 131/3
involve [2] 136/23 211/16
                                         131/5 131/5 133/8 133/10 135/11        knowing [1] 212/8
involved [13] 137/18 138/5 141/16
                                         135/13 148/4 148/6 151/10 151/10       knowledge [3] 163/11 172/17 205/9
 163/20 164/4 168/11 175/12 183/11
                                         151/12 151/14 152/13 152/15 156/4
 190/21 190/23 206/4 207/11 212/21
                                         156/6 160/3 160/6 169/2 170/2 172/8    L
involves [1] 144/7                                                              labor [1] 153/23
                                         173/5 173/19 175/2 175/12 176/20
is [168]                                                                        Lamond [1] 210/5
                                         180/14 182/2 183/10 183/17 185/10
isn't [3] 146/11 203/15 211/9                                                   large [1] 171/23
                                         186/16 186/23 188/3 190/3 193/6
issue [2] 146/18 206/1                                                          larger [1] 166/23
                                         195/12 195/18 196/2 197/23 200/6
issues [7] 146/7 150/15 150/16 153/11                                           last [20] 121/19 128/22 136/5 141/20
                                         200/12 204/16 207/20 208/19 208/25
 160/24 162/14 201/19                                                            141/21 149/1 149/12 149/13 149/23
                                         209/9 210/10 213/19 215/16 215/24
it [229]                                                                         154/8 167/2 168/12 169/9 169/9 170/6
                                         217/10 221/6 221/9 221/15 221/20
it's [57] 118/6 118/21 122/3 122/8                                               170/24 181/25 187/15 188/21 195/8
                                         221/22
 122/15 122/15 123/25 124/9 124/19                                              lasted [1] 170/7
 124/20 130/9 133/1 135/4 141/10        just [88] 122/15 122/17 123/13 123/14
                                         125/2 127/15 128/19 129/11 130/23      late [4] 194/17 194/19 199/16 214/1
 141/11 141/11 141/20 142/25 143/5                                              later [1] 131/22
                                         131/19 133/1 135/1 138/15 139/13
 143/15 146/8 149/5 149/17 149/22                                               latter [1] 206/10
                                         142/7 143/5 143/18 144/5 144/20
 151/23 153/17 154/24 158/6 158/6                                               law [59] 117/18 117/21 117/23 117/24
                                         146/11 147/18 148/19 149/6 153/1
 158/19 165/9 166/20 167/12 167/15                                               118/1 118/7 120/18 120/19 123/7
                                         153/18 154/11 155/11 158/5 158/13
 168/2 173/22 174/14 184/14 186/4                                                126/8 126/14 127/16 130/5 132/16
                                         158/24 159/13 160/23 163/8 164/14
 186/8 187/15 187/17 187/18 187/21                                               134/1 136/2 136/9 137/24 138/1 138/2
                                         164/18 168/5 168/10 168/13 168/15
 187/22 188/15 189/9 189/19 189/24                                               138/2 138/5 140/18 141/25 142/14
                                         169/16 173/8 176/22 177/6 178/20
 195/23 199/6 201/8 202/12 203/15                                                142/22 155/4 159/5 159/7 161/1 163/5
                                         180/1 180/3 180/25 181/4 182/10
 205/3 208/25 220/14                                                             163/8 166/13 166/13 166/19 166/20
                                         183/12 183/15 183/18 184/2 185/7
its [2] 167/16 185/17                                                            166/25 175/9 188/20 188/21 190/14
                                         186/25 188/25 192/6 196/16 197/9
J                                        197/20 198/8 200/21 201/2 201/3         190/15 190/18 190/19 190/22 190/24
                                         201/22 203/14 203/21 205/19 206/9       193/15 194/17 194/19 194/21 194/23
JACKSON [2] 115/9 200/22                                                         202/3 203/6 206/23 211/18 215/8
Jackson's [1] 204/9                      207/4 207/7 208/2 210/18 210/24
                                         211/11 212/1 212/7 212/24 213/3         215/14 220/2 220/4
James [3] 115/18 197/2 197/3
L                                        listened [1] 129/22                  Malloch-Brown [2] 162/7 162/23
       Case 1:19-cr-00125-ABJ listening
                                Document     95 Filed 08/13/19 man
                                        [2] 122/7 156/19
                                                                Page   118 of 127
                                                                   [1] 210/4
laws [1] 212/8
                                         literally [1] 184/19                  Manafort [21] 129/17 129/24 158/17
lawsuits [1] 164/8
                                         litigation [4] 161/25 164/6 166/2     162/18 197/2 197/10 200/24 201/20
lawyer [12] 126/8 133/22 137/22
                                          168/10                               201/23 202/2 202/17 202/24 211/14
 140/17 154/23 154/24 154/25 182/12
                                         little [16] 143/8 144/16 145/5 145/12 211/17 211/17 211/25 213/1 214/13
 194/18 207/8 211/9 218/10
                                          146/9 147/12 155/6 160/21 164/1      214/16 214/18 214/20
lawyers [2] 183/20 215/7
                                          167/13 171/2 175/11 186/20 187/1     manage [2] 209/23 210/5
lead [9] 118/13 132/17 134/20 136/8
                                          202/13 210/21                        managed [2] 188/3 210/7
 150/18 182/20 195/3 199/22 211/19
                                         Littleton [2] 136/5 138/3             management [1] 159/18
leader [2] 162/8 165/7
                                         live [3] 126/7 192/20 195/24          manager [3] 133/21 133/23 209/22
leadership [1] 165/11
                                         Lloyd [2] 162/6 162/22                managing [1] 161/24
leading [1] 148/10
                                         LLP [2] 115/20 116/3                  manner [1] 197/20
leaning [1] 211/23
                                         lobbying [9] 118/18 118/20 118/21     many [6] 151/2 151/24 184/9 192/16
leap [1] 122/24
                                          163/19 163/20 163/24 207/15 219/9    207/25 214/1
learned [2] 147/4 192/5
                                          220/1                                Marcus [1] 116/2
Learning [1] 151/21
                                         lobbyist [5] 207/18 212/10 212/14     mark [2] 128/10 160/15
least [7] 152/21 152/24 166/12 167/25
                                          212/18 219/11                        marketing [1] 198/18
 186/5 196/5 213/24
                                         local [1] 141/11                      marriage [1] 215/7
leaves [1] 213/18
                                         located [1] 167/25                    Maryland [1] 126/12
leaving [1] 155/17
                                         location [1] 210/6                    matter [2] 173/19 175/9
left [5] 142/13 157/22 174/9 184/20
 186/19                                  locked [1] 131/18                     matters [1] 162/1
                                         London [1] 162/23                     Maxsa [1] 118/25
legal [12] 126/3 133/18 137/22 140/14
 154/21 157/17 159/3 182/16 190/10       long [11] 152/18 153/17 170/6 170/8 may [21] 136/23 147/2 153/1 156/9
                                          181/14 187/19 187/20 187/21 204/23   156/12 157/2 162/18 164/19 168/5
 194/16 207/3 215/4
                                          215/2 218/2                          181/24 183/4 186/14 186/20 191/8
less [1] 168/19
                                         longer [1] 138/11                     196/16 197/20 197/21 208/18 210/12
lesser [1] 208/5
                                         look [10] 167/21 168/22 171/25 172/20 214/9 221/23
let [12] 122/17 148/15 149/7 150/4
                                          172/23 173/1 185/18 192/12 197/24    maybe [9] 126/7 126/10 132/11 148/21
 179/9 179/15 183/18 184/12 203/14
                                          220/18                               167/15 170/17 173/9 183/12 217/14
 204/24 213/5 221/14
                                         looked [1] 131/16                     McCullough [1] 115/15
let's [15] 125/17 160/19 164/16 169/15
 180/19 181/25 187/3 190/4 193/10        looking [4] 135/24 145/2 147/19       McLean [1] 159/23
                                          213/14                               MD [1] 115/21
 196/20 202/13 204/20 208/19 208/19
                                         looks [1] 152/20                      me [58] 117/15 119/5 121/12 122/17
 217/24
                                         Lord [1] 122/23                       122/21 125/2 125/3 126/5 126/7
lets [1] 186/25
                                         Los [1] 218/15                        126/25 128/12 128/20 128/24 128/25
letter [1] 203/6
                                         lose [1] 214/2                        132/7 132/11 133/19 134/5 136/2
level [1] 158/19
                                         lost [1] 149/10                       136/15 138/20 146/16 148/15 148/18
liar [2] 173/18 173/19
                                         lot [20] 122/23 144/5 145/6 145/17    149/14 150/4 150/24 153/11 153/23
library [3] 209/21 209/23 209/25
                                          146/22 155/23 157/1 157/15 159/24    160/21 163/3 164/3 167/6 167/19
lied [1] 174/8
                                          164/8 165/14 167/3 167/4 177/1 177/6 169/6 171/22 175/2 177/23 179/9
life [1] 179/1
                                          191/13 201/5 205/12 207/18 214/17    179/15 182/8 191/7 191/12 193/1
light [5] 125/11 152/16 174/22 203/24
 204/10                                  lots [1] 157/12                       193/17 203/14 204/24 207/10 207/16
                                         Louisiana [1] 140/17                  211/8 212/6 213/5 215/5 215/18
lightheaded [1] 154/8
                                         lying [2] 173/21 174/1                217/18 217/21 219/10 220/18
like [53] 124/14 126/16 127/4 130/22
 131/18 131/20 131/23 132/5 132/6                                              mean [11] 142/16 165/10 167/12 173/4
                                         M                                     179/24 180/1 187/19 201/2 202/16
 132/11 133/24 137/15 137/19 140/22
                                         ma'am [13] 123/17 126/24 180/22       203/3 211/8
 140/23 141/12 141/13 142/20 143/6
                                          187/11 188/12 188/25 189/3 189/6     media [11] 136/20 137/2 138/13
 144/6 144/11 146/22 147/2 147/21
                                          190/1 194/2 195/16 216/18 217/22     139/14 141/3 166/1 195/7 198/23
 152/5 152/20 153/14 153/23 158/6
                                         Macedonia [3] 160/18 160/19 163/7     199/7 201/6 205/19
 161/7 164/15 166/19 167/5 170/25
                                         machine [1] 116/13                    medical [2] 120/7 153/11
 171/22 176/19 187/16 187/21 189/13
                                         made [4] 128/23 147/12 174/7 218/4 Medicare [1] 165/21
 189/24 198/6 200/1 200/25 201/6
                                         mainly [1] 136/20                     medicated [2] 153/16 156/17
 201/9 201/15 201/23 202/8 202/18
                                         major [2] 175/4 179/1                 medication [3] 154/5 156/17 156/18
 203/8 203/8 203/9 203/17
                                         make [25] 124/13 131/8 146/15 147/15 medicine [1] 156/24
likely [1] 188/15                         154/5 156/24 160/1 167/6 169/17      meds [1] 153/17
limited [1] 170/23                        171/23 171/25 173/12 180/2 180/25    meetings [2] 137/16 171/1
line [3] 184/13 206/21 221/11             181/4 183/15 183/20 185/20 192/18    melt [1] 179/16
lines [1] 152/19                          197/17 203/8 208/11 209/15 218/22    member [25] 117/18 118/21 133/18
lingering [1] 134/16                      220/13                               134/4 136/2 138/21 140/14 142/4
link [1] 155/1
                                         makes [15] 120/9 123/11 125/2 125/3 150/6 154/20 159/3 163/2 163/21
list [16] 137/1 141/15 153/2 161/20       126/18 158/3 159/11 163/11 163/16    182/7 182/16 190/10 193/16 194/5
 164/25 173/5 175/1 184/20 184/23
                                          175/11 178/16 185/16 196/10 206/24   194/16 198/10 199/13 207/8 211/10
 185/8 185/19 185/19 185/19 212/24
                                          220/7                                215/4 219/20
 218/2 221/9
                                         making [3] 143/4 145/11 169/13        mental [1] 133/3
listed [3] 196/25 216/19 221/21
                                         Malloch [2] 162/7 162/23              mention [2] 143/12 200/5
listen [3] 154/16 171/15 216/11
M                                      214/13 214/14 214/15 218/14 218/19      213/7 213/10 213/19 221/14 221/19
       Case 1:19-cr-00125-ABJ Mr.
                               Document      95 Filed 08/13/19 Page 119 of 127
                                  [19] 129/24 172/19 172/19 173/19 needed [2] 181/6 217/18
mentioned [4] 119/2 129/13 130/20
                                       174/7 174/8 174/9 174/15 174/17       needs [1] 221/19
158/11
                                       174/19 185/15 197/10 200/24 201/20    negative [2] 169/12 198/3
mentioning [1] 153/19
                                       202/2 202/24 214/13 214/16 214/16     negligent [2] 119/22 119/23
Mercury [7] 205/2 205/3 205/3 205/6
                                       Mr. Hawker [7] 172/19 173/19 174/7    neighborhood [1] 151/5
205/6 205/13 206/4
                                       174/8 174/9 174/15 174/19             neighbors [1] 199/17
merits [1] 201/4
                                       Mr. Manafort [8] 129/24 197/10        nerve [2] 121/13 123/25
mess [1] 192/3
                                       200/24 201/20 202/2 202/24 214/13     nerves [1] 122/3
Metropolitan [2] 193/19 194/9
                                       214/16                                nervous [1] 146/9
Michigan [1] 126/9
                                       Mr. Murphy [1] 185/15                 never [1] 185/6
microphone [2] 205/4 220/19
                                       Mr. Pinchuk [1] 214/16                new [2] 155/21 200/7
might [25] 128/15 141/16 141/16
144/13 147/1 147/10 147/19 147/22      Mr. Reilly [2] 172/19 174/17          news [12] 129/12 129/15 129/20
148/21 158/14 164/11 166/23 167/6      Ms [1] 148/7                          129/22 157/16 158/12 158/17 158/19
167/14 168/15 170/15 173/13 186/18     Ms. [1] 144/1                         176/3 176/4 197/9 213/4
186/24 186/25 192/5 210/11 210/21      Ms. Tymoshenko [1] 144/1              next [22] 117/4 125/17 152/17 153/22
213/21 214/1                           MSNBC [1] 176/4                       155/12 157/8 180/19 182/15 183/25
                                       much [15] 133/7 135/10 148/9 168/24   184/15 184/24 185/11 187/3 190/4
mind [7] 139/20 144/11 147/5 188/25
                                       176/12 181/21 181/24 183/8 193/1      193/10 196/20 204/20 208/19 214/4
200/15 202/11 202/21
                                       193/4 196/18 208/18 210/9 217/23      214/7 214/7 217/24
minute [5] 187/15 187/17 187/18
                                       222/2                                 NGO [1] 118/20
187/22 213/6
                                       Mueller [4] 129/16 158/17 197/4 197/5 night [1] 199/16
minutes [2] 131/22 184/3
                                       murder [1] 208/4                      nine [6] 132/11 154/19 190/8 190/9
miss [3] 154/7 154/9 154/12
                                       Murphy [2] 115/18 185/15              194/15 215/3
mistrial [1] 208/8
                                       muscle [1] 122/4                      no [123]
MITRE [2] 159/18 159/22
                                       must [1] 201/13                       nobody [2] 143/7 172/18
mixed [2] 175/23 175/23
                                       my [84] 117/21 118/20 122/24 122/25   nondefense [1] 174/4
models [1] 165/24
                                       126/6 128/22 128/22 131/15 131/16     None [1] 172/20
Molly [1] 115/12
                                       133/20 134/7 136/4 136/6 137/4 137/5  nonprofit [1] 159/22
mom [7] 128/22 128/22 128/25 137/23
                                       137/23 137/24 138/1 138/2 138/10      North [1] 209/24
138/1 138/10 142/11
                                       138/22 139/20 140/16 141/7 141/21     Northeast [1] 131/16
moment [7] 118/2 153/1 156/9 168/5
                                       142/8 142/11 142/18 143/13 143/17     not [84] 119/20 119/21 120/2 122/4
183/4 196/16 201/9
                                       149/8 149/8 150/7 150/8 151/5 153/17  126/15 127/2 130/6 130/6 130/11
money [6] 120/4 187/24 188/6 188/9
                                       153/22 153/25 154/23 155/7 157/17     137/4 141/1 145/5 147/23 148/21
189/14 189/24
                                       158/20 159/5 159/5 163/4 164/5 166/6  149/5 152/22 153/17 155/7 156/14
month [1] 217/17
                                       168/10 168/11 168/11 168/13 170/22    156/24 157/4 157/21 158/14 158/20
months [5] 126/11 132/11 134/11
                                       172/17 172/25 173/4 174/5 175/5       161/7 163/13 164/25 165/6 166/6
168/14 174/10
                                       178/20 179/1 182/5 183/16 184/10      166/7 167/3 167/11 167/14 168/2
more [28] 130/14 130/15 146/3 146/20
                                       184/16 188/19 190/13 190/13 190/14    168/11 168/19 170/8 170/25 171/24
158/20 160/1 164/22 166/16 166/20
                                       190/17 190/18 190/19 190/23 191/10    173/3 173/19 173/22 174/12 174/19
168/15 168/17 168/18 169/15 169/21
                                       192/14 194/6 194/17 194/18 195/8      175/3 175/7 176/12 178/13 179/19
170/3 186/15 186/17 188/15 207/5
                                       199/16 203/10 206/1 206/16 209/25     184/14 184/17 185/22 186/24 188/7
210/10 213/6 213/10 213/20 213/24
                                       212/13 214/19                         188/16 192/2 192/15 196/7 197/3
214/20 217/11 217/12 217/14
                                       myself [4] 132/8 167/15 197/24 201/1  197/25 199/2 199/10 199/18 200/3
Moring [1] 133/21
                                                                             200/17 201/2 201/8 202/16 203/6
morning [12] 154/2 154/10 161/7        N                                     203/7 203/16 203/17 206/19 209/10
185/11 185/14 186/17 208/7 211/1
                                       N.W [1] 116/8                         211/11 212/9 213/7 214/3 214/13
213/22 213/25 221/7 222/1
                                       name [17] 141/19 141/20 141/21        214/16 214/17 216/7 217/18 220/14
morning's [1] 210/25                   141/23 141/25 145/14 157/13 162/11 note [1] 160/15
morph [1] 174/13                       164/24 175/1 175/24 211/11 212/1      nothing [7] 129/20 133/6 163/13
most [6] 145/22 155/6 155/7 162/2      220/13 220/17 220/20 220/22           180/10 183/7 193/3 196/16
217/19 218/16
                                       named [3] 157/12 162/4 162/9          notwithstanding [1] 172/9
mostly [6] 140/20 144/22 166/15
                                       names [17] 137/1 143/16 146/5 146/7 now [21] 118/3 118/10 124/19 126/12
199/2 199/3 206/21
                                       146/15 157/12 157/15 158/11 158/16    126/16 130/9 132/25 141/13 153/20
mother [2] 129/3 130/15                162/4 162/9 165/10 196/25 197/9       157/25 161/11 176/10 176/15 179/5
motion [3] 169/13 175/14 204/17        204/25 204/25 218/3                   179/24 182/13 194/1 205/17 212/11
motions [3] 156/7 180/15 193/7
                                       Narcotics [1] 163/5                   213/12 221/5
Motrin [2] 122/1 124/25
                                       narration [2] 143/24 145/13           number [58] 117/11 117/17 118/17
Moultrie [1] 209/4
                                       NASA [1] 198/12                       119/2 121/4 121/5 121/10 125/21
move [10] 125/11 148/16 152/21
                                       National [4] 137/7 141/6 143/13 179/2 126/2 126/22 130/18 131/11 135/15
152/24 153/2 153/4 156/10 172/13
                                       natural [1] 167/13                    135/19 135/25 136/12 140/7 141/2
184/3 186/8
                                       nature [1] 212/5                      151/24 153/9 153/9 154/19 159/2
moved [6] 149/21 183/14 184/14
                                       nearing [1] 149/20                    160/12 160/20 166/2 166/4 166/6
209/24 221/10 221/16
                                       necessarily [1] 177/9                 175/20 177/20 180/21 182/6 184/22
moving [2] 155/14 175/13
                                       necessary [1] 221/7                   184/23 187/8 191/5 193/14 194/15
Mr [19] 173/8 174/16 174/16 175/7
                                       need [14] 138/15 148/21 153/4 169/16 195/6 195/11 198/9 204/21 205/17
179/10 179/17 183/17 183/21 184/3
                                       170/15 170/20 176/20 183/20 184/10    206/11 208/24 208/25 210/14 210/18
185/20 185/25 197/4 197/5 202/2
N                                      215/21 215/25 216/11 217/16 217/16        pardon [1] 173/11
       Case 1:19-cr-00125-ABJ 217/19
                               Document     95 Filed
                                     217/20 218/9       08/13/19 parking
                                                  220/8 220/14    Page [1]
                                                                         120122/23
                                                                             of 127
number... [10] 210/22 211/12 212/3
                                       221/17                                    part [7] 165/22 167/11 167/23 179/1
214/24 215/15 217/10 217/25 219/8
219/19 221/9                           one-way [1] 131/24                        182/25 189/21 205/22
                                       ones [2] 117/21 186/19                    participated [1] 178/12
numbers [20] 117/15 121/7 125/25
                                       online [1] 128/16                         particular [3] 118/5 118/16 137/13
128/9 128/9 133/16 135/24 140/12
                                       only [12] 138/25 149/11 151/6 155/1       particularly [3] 152/20 192/2 212/10
148/25 157/11 158/10 160/14 172/21
                                       158/16 162/7 171/5 177/14 186/18          parties [1] 119/21
175/19 180/25 182/6 190/8 204/24
                                       187/8 203/1 221/23                        partner [1] 160/23
210/18 215/3
                                       open [1] 183/17                           partnership [1] 159/23
NW [3] 115/14 115/16 116/3
                                       operation [2] 189/12 189/22               party [2] 188/13 211/10
O                                      opinion [8] 129/4 143/25 158/13 176/5     passed [2] 184/6 184/18
Obama [2] 144/23 179/14                176/15 199/22 211/5 211/7                 passes [1] 186/2
objection [1] 125/14                   opinions  [10] 130/4 144/5 144/6 191/6    passing [1] 173/13
objective [2] 172/23 173/20            191/12  192/1  192/1 192/23 201/1         past [4] 161/5 168/14 177/21 208/1
objectively [2]  168/22 172/1          201/2                                     pat [1] 191/11
obligation [2] 130/10 154/2            opportunity [1] 185/1                     patience [1] 175/17
obviously [3] 144/21 173/4 174/4       oppose [1] 172/14                         patio [1] 134/7
occupation [1] 216/19                  opposed [3] 127/16 136/10 167/20          patrol [1] 193/22
occur [1] 172/12                       opposite [1] 121/9                        patterns [1] 159/25
October [2] 170/25 181/17              order [4] 121/9 153/15 184/22 221/21      Paul [9] 158/17 162/18 197/2 201/23
off [9] 117/7 132/9 134/12 142/9       Oregon [1] 118/2                          202/17 211/14 211/16 211/17 211/25
177/21 202/21 203/16 203/17 203/25 organization [2] 192/19 209/24                Paula [1] 116/2
offended [1] 167/13                    organizations [4] 157/12 205/1 218/3      pause [5] 117/8 149/3 168/6 183/6
offenses [1] 140/25                    218/6                                     214/23
offensive [3] 171/19 171/22 173/17     original [2] 145/4 152/17                 pay [1] 125/12
office [9]  115/13 150/15 168/1 189/13 other [42]   119/10 120/4 122/18 124/11   payable [2] 189/14 189/25
189/23 195/10 218/16 221/15 221/20     127/2  129/4  129/18 130/1 130/5 131/1    pencil [1] 181/5
officer [5] 131/21 132/2 136/6 136/8   131/3  132/19  133/3 137/19 139/14        Pennsylvania [1] 115/16
193/22                                 142/14  142/24   143/13 149/2 150/4       people [34] 118/21 131/17 131/20
official [2] 116/7 144/8               152/7  163/17  163/20  167/21 169/15      139/1 140/25 141/15 141/17 143/7
often [2] 152/1 195/14                 170/21  171/4  172/3  173/17 175/4        149/10 152/2 152/3 157/2 158/13
oh [4] 123/20 144/11 184/16 195/13     176/10  181/5  187/16  192/2 199/23       158/23 162/21 165/9 168/2 168/17
Ohio [1] 190/18                        204/13  206/25   211/5 211/20 215/14      171/11 171/23 174/13 175/2 183/12
okay [74] 117/9 118/4 118/17 119/2     217/21 221/16                             184/3 186/15 186/22 206/2 213/18
119/25 120/3 120/8 120/12 122/14       others [3] 162/24 168/11 168/12           213/21 213/25 214/3 218/3 221/5
123/6 124/21 125/4 125/15 126/13       ought [2] 184/1 204/6                     221/24
126/17 126/22 127/6 127/19 127/25      our [14] 124/9 139/1 142/9 145/22         per [2] 173/22 199/2
129/2 129/22 130/8 130/24 133/7        149/10 159/17 161/25 162/1 165/6          percent [2] 178/12 178/12
133/25 139/16 140/21 144/15 148/3      167/25 170/11 186/16 205/11 213/17        perfectly [1] 124/11
149/24 155/9 155/25 160/19 164/1       ourselves   [1] 187/1                     perform [1] 202/3
167/1 171/4 176/5 177/2 177/12         out [44] 118/21 119/18 119/19 119/24      perhaps [4] 160/15 172/19 206/5
178/14 181/9 181/24 182/14 183/8       120/25 122/22 124/12 125/1 129/5          220/17
187/23 188/10 188/23 189/11 190/1      129/23 131/16 131/19 133/8 134/7          period [4] 128/17 178/11 191/17
190/21 190/25 191/16 192/4 193/4       142/7 143/18 146/12 147/5 148/14          198/13
193/10 197/6 198/9 198/19 198/21       157/4 166/24 168/25 178/7 180/12          Permanente [2] 123/21 124/5
209/6 210/13 211/16 214/4 215/8        181/25 185/7 185/12 187/2 189/15          person [16] 118/22 120/5 129/18
215/11 215/15 216/3 217/9 218/18       189/24 192/15 193/4 195/21 195/22         133/22 149/11 151/11 157/5 164/18
219/16 220/16 221/2 221/13 221/23      197/16 198/8 199/16 199/17 202/2          171/19 187/3 202/16 202/16 210/10
once [4] 130/21 142/6 184/11 186/15 202/13 213/5 213/6 217/23 221/3              218/10 218/13 218/25
one [97] 118/19 118/21 121/10 127/3 outline [1] 171/2                            person's [1] 203/9
127/7 128/9 129/4 130/1 130/4 131/19 outright [1] 152/22                         personal [2] 157/16 203/10
131/24 132/18 134/10 137/5 138/4       outside [5] 130/12 131/15 164/7           personally [8] 138/20 158/8 165/13
141/19 142/14 142/23 143/12 143/23     170/10 218/17                             166/10 175/8 197/9 201/24 205/18
144/8 144/9 145/7 149/1 149/10 150/8   over [8] 127/17 128/17 131/24 132/3       petit [2] 127/3 177/24
150/17 151/1 151/7 151/9 151/10        137/16  156/15 182/20 191/8               petty [1] 178/3
151/10 151/12 153/10 157/8 162/8       over-the-phone [1] 137/16                 phone [1] 137/16
163/17 166/12 166/17 167/2 168/15      own [3] 192/1 194/18 203/10               phrase [1] 204/8
168/17 169/15 170/4 172/24 175/12                                                physical [1] 153/23
                                       P                                         pick [7] 183/17 186/16 186/19 204/7
178/8 180/19 181/25 182/10 182/18
                                       P-R-O-C-E-E-D-I-N-G-S [1] 117/1           213/19 213/25 221/6
184/22 184/23 186/3 186/4 186/4
                                       p.m [4] 115/5 186/12 186/13 222/4         picked [4] 184/1 185/4 195/20 214/18
186/4 186/4 186/14 186/17 186/18
                                       packets [1] 206/1                         piece [1] 150/1
192/16 193/10 195/8 196/5 196/21
197/6 199/23 201/13 203/5 205/1        painful [2] 124/20 139/7                  pieces [1] 150/5
205/11 205/17 206/24 208/2 208/3       paper [5] 186/1 210/25 211/1 211/5        pile [1] 152/25
                                       221/21                                    pinched [1] 121/13
208/6 208/10 208/24 210/10 211/5
211/9 212/15 212/16 212/17 215/14      paralegal  [3] 133/24 137/24 159/4        Pinchuk [1] 214/16
P                                        prevail [1] 188/17                      134/3 135/25 136/3 136/12 138/12
       Case 1:19-cr-00125-ABJ previous
                               Document     95 Filed 08/13/19 138/18
                                       [1] 137/5
                                                               Page140/12
                                                                     121 of 127 140/15 141/2
                                                                          140/13
place [3] 183/15 191/10 192/16
                                         previously [4] 137/6 174/7 200/6        149/5 150/21 153/12 153/25 154/19
Plaintiff [1] 115/3
                                         216/23                                  154/22 159/2 160/15 161/19 163/1
planning [1] 192/18
                                         prior [8] 123/19 130/19 139/14 139/16   163/7 163/19 167/2 170/4 173/20
players [1] 175/4
                                         145/2 147/9 149/18 187/9                173/22 175/6 177/20 182/15 183/22
pleadings [1] 174/7
                                         private [2] 126/11 182/13               184/17 187/9 191/5 194/15 195/6
pleasant [1] 199/18
                                         privileged [3] 170/10 170/14 170/16     195/11 196/24 198/9 198/22 199/11
please [1] 173/7
                                         pro [2] 145/21 192/25                   202/20 204/1 204/4 204/4 206/11
pled [1] 208/5
                                         pro-Russian [1] 192/25                  207/2 207/15 207/19 213/20 218/4
plenty [1] 152/20
                                         pro-Ukraine [1] 145/21                  219/8
Podesta [6] 218/8 219/1 219/3 220/13
220/17 220/20                            probably [17] 128/19 134/11 143/1       questions [40] 123/16 127/20 132/21
                                         144/19 144/19 160/25 166/18 167/13      133/5 139/11 143/10 148/10 148/10
point [12] 128/24 144/10 146/17
                                         167/17 168/9 168/12 168/14 169/10       151/18 155/9 156/1 158/10 159/12
156/20 159/13 162/8 172/24 212/15
                                         170/23 178/10 187/21 211/22             164/13 164/22 169/5 169/15 170/3
212/16 212/17 212/21 214/19
                                         problem [9] 121/12 124/12 153/14        171/4 172/3 172/15 178/22 180/8
poke [1] 203/9
                                         153/17 155/24 181/5 187/7 188/22        181/1 181/6 181/22 183/2 188/23
police [22] 123/1 131/18 131/22
                                         211/13                                  192/9 196/13 200/4 204/13 209/19
131/25 134/8 134/13 134/17 136/5
136/6 136/8 142/16 147/11 147/19         proceedings [2] 116/13 222/3            210/2 213/6 213/11 216/15 216/17
147/21 148/13 193/19 194/9 195/1         process [2] 184/21 221/22               220/11 220/25
195/9 195/9 199/21 199/25                produced [1] 116/14                     qui [1] 165/20
                                         producers [4] 137/8 139/15 139/15       quickly [2] 181/11 209/20
policeman [1] 131/19
                                         139/16                                  quite [4] 124/2 170/13 187/14 217/10
policy [2] 219/2 219/4
                                         production [1] 143/21                   quoting [1] 200/24
political [2] 141/14 191/12
                                         products [1] 199/3
politics [4] 143/14 147/1 163/12 192/3                                           R
                                         professed [1] 172/10
pool [1] 175/2
                                         profession [10] 126/3 137/22 140/14     rack [1] 143/17
popped [1] 166/23
                                         154/21 159/3 182/16 190/10 194/16       ran [2] 134/8 142/9
pork [4] 137/7 139/15 139/15 139/16
                                         207/3 215/5                             rape [1] 139/5
Porter [3] 205/2 205/5 205/11
                                         professor [1] 190/18                    raped [1] 142/11
portfolio [1] 163/6
                                         progressing [1] 132/12                  rather [1] 164/7
position [5] 137/5 145/20 155/14
                                         project [6] 129/25 159/18 170/5         re [1] 145/6
172/11 186/10
                                         211/19 214/17 214/20                    re-purposing [1] 145/6
positions [2] 165/11 195/9
                                         projects [1] 133/1                      reach [6] 119/16 188/4 200/13 200/14
positive [2] 167/3 198/3                                                          215/24 216/2
                                         prosecuting [1] 203/7
possible [1] 192/17
                                         prosecution [5] 120/1 190/24 191/2      reached [5] 127/7 151/8 178/4 196/3
possibly [2] 150/3 168/17                                                         209/9
                                         195/3 207/12
post [4] 143/21 161/1 211/2 211/3
                                         prosecutor [1] 200/19                   react [2] 169/11 171/12
postal [1] 152/6
                                         prospective [11] 148/5 152/14 156/5     reacted [1] 148/11
potentially [1] 136/24
                                         160/5 169/1 170/1 172/7 180/13 182/1    read [24] 128/12 128/19 130/11
PR [9] 137/2 138/12 139/14 142/1                                                  141/15 160/17 160/20 160/21 160/25
                                         183/9 193/5
205/13 205/19 206/1 219/20 220/2
                                         Protection [1] 150/8                     161/3 161/16 161/20 163/22 166/12
practice [8] 161/25 162/9 163/6                                                   166/13 166/16 175/20 176/14 176/21
182/13 190/16 194/18 194/22 215/9        prove [5] 130/10 188/14 188/14
                                         188/18 200/19                            185/12 204/25 210/23 210/24 211/1
practices [5] 140/19 159/8 159/25                                                 211/4
165/6 165/8                              proved [1] 120/14
                                         proven [1] 167/16                       reading [3] 130/14 166/19 166/19
practicing [1] 155/2
                                         proves [1] 177/15                       reads [1] 130/15
Pratt [1] 115/20
                                         provision [1] 133/18                    realize [1] 195/23
preconception [1] 201/13
                                         PTSD [1] 133/3                          really [21] 122/11 124/13 124/13 132/2
preconceptions [4] 201/9 201/15                                                   138/25 139/1 142/17 144/4 144/12
201/18 203/18                            public [19] 135/6 136/20 136/23 141/3
                                         141/5 141/8 163/23 164/2 166/1 166/7     144/20 144/24 145/17 147/17 156/14
preferred [2] 146/25 205/12                                                       158/18 161/1 166/2 170/20 174/15
                                         167/22 195/7 195/9 198/23 199/1
prejudicial [1] 173/22                                                            174/19 179/19
                                         205/23 209/21 209/23 211/10
preliminary [1] 185/13
                                         punk [1] 199/16                         reason [5] 148/17 148/18 149/2
prepare [2] 170/18 172/22                                                         174/21 174/23
                                         purposing [1] 145/6
prepared [3] 144/8 213/9 213/12
                                         put [19] 122/24 124/9 128/18 130/23     reasonable [3] 120/15 188/18 203/8
preponderance [1] 188/15
                                         142/21 143/18 147/5 153/18 156/13       reasons [2] 124/11 174/22
presence [1] 202/11
                                         158/23 161/16 172/10 175/5 179/21       recall [4] 137/15 162/9 162/25 172/24
present [2] 149/13 199/1
                                         184/21 192/5 196/10 204/3 212/3         recalling [1] 117/2
presented [4] 177/10 197/25 201/25
                                                                                 receivable [2] 189/14 189/25
202/25                                   Q                                       receive [1] 189/14
presidings [1] 211/15
                                         Q4 [1] 168/12                           receiving [1] 154/1
press [3] 199/8 205/25 205/25
                                         qualified [3] 183/14 186/7 221/5        recent [2] 187/19 217/19
presume [1] 177/13
                                         qualify [2] 184/9 184/18                recently [4] 126/9 168/8 168/14
presumed [1] 130/9
                                         quarter [2] 169/9 170/5                  195/18
pretended [1] 131/20
                                         question [59] 117/17 118/17 122/18      recess [1] 186/12
pretty [6] 145/23 145/23 153/17 162/3    128/10 130/18 131/11 133/17 133/19      recognition [1] 162/7
193/1 195/22
R                                       result [5] 123/6 129/2 139/7 149/10     same [10] 128/23 141/20 162/20
       Case 1:19-cr-00125-ABJ 174/11
                               Document 95 Filed 08/13/19 167/25
                                                           Page171/25
                                                                 122 of 127183/15 184/22
                                                                      178/9
recognize [3] 143/16 175/25 197/9
                                        results [1] 129/11                    207/3 219/9
recognized [1] 175/22
                                        resumed [1] 131/22                   Sanchez [1] 115/12
record [2] 117/7 117/15
                                        resuming [1] 186/13                  sat [1] 217/16
recorded [1] 116/13
                                        retired [9] 124/4 136/5 150/9 155/6  satisfied [2] 123/7 221/6
referring [1] 179/12
                                         179/4 182/10 190/19 194/1 194/6     saw [5] 129/10 142/7 173/5 175/1
regarding [1] 165/21
                                        retiring [2] 182/11 194/8             200/3
regardless [1] 180/4
                                        return [4] 169/4 185/11 186/22 186/23say [27] 127/1 138/15 138/16 138/24
regimen [2] 121/25 192/14
                                        returned [12] 121/1 125/8 126/9       142/25 143/17 144/4 148/19 156/22
region [1] 163/16
                                         126/10 128/2 133/9 135/12 140/2      157/22 164/16 166/24 173/9 173/24
register [2] 129/19 162/15
                                         152/14 180/13 183/9 193/5            174/17 176/20 178/10 178/12 179/11
registered [1] 130/5
                                        returns [7] 148/5 156/5 160/5 169/1   187/14 187/18 201/21 202/12 202/13
registering [1] 212/22
                                         170/1 172/7 182/1                    203/15 214/21 220/16
Registration [2] 129/15 212/22
                                        revenue [1] 165/9                    saying [2] 171/16 175/8
regulatory [1] 205/11
                                        review [1] 205/25                    says [4] 157/5 160/18 173/20 196/23
rehabilitated [1] 148/8
                                        riffed [1] 217/6                     scattered [1] 199/17
reign [2] 202/8 202/8
                                        Riggs [1] 210/5                      schedule [4] 121/11 122/6 122/6
Reilly [3] 165/1 172/19 174/17
                                        right [63] 117/4 117/9 117/14 122/17  153/11
reimbursements [1] 165/21
                                         124/8 124/9 124/19 125/4 125/6      scheduled [3] 149/12 149/17 149/23
Rein [1] 220/5
                                         125/15 125/24 126/12 128/7 130/8    Schoen [1] 214/14
reiterated [1] 176/12
                                         130/18 132/25 139/11 139/15 141/13  school [6] 117/22 118/1 139/18
reject [1] 171/20
                                         146/6 146/10 148/3 148/15 148/20     139/20 179/3 215/14
relate [1] 118/18
                                         149/24 155/9 159/19 161/11 164/2    Sciences [1] 179/2
related [6] 140/25 152/2 166/8 193/15
                                         164/13 168/24 169/20 169/24 171/15  Scott [1] 141/10
 201/19 205/19
                                         172/6 173/8 174/3 174/25 176/15     script [1] 143/20
relation [3] 141/22 146/1 147/18
                                         177/11 178/22 180/8 181/22 183/11   se [2] 173/22 199/3
relations [13] 136/20 136/23 141/3
                                         186/11 190/6 194/25 196/13 196/20   seat [6] 184/23 185/6 185/9 186/15
 141/6 141/8 144/20 164/3 166/1 166/8
                                         198/21 201/11 201/17 202/12 202/19   186/23 221/21
 167/23 195/7 198/23 199/8
                                         204/18 204/22 206/13 208/9 208/13   SEC [2] 158/1 206/17
relationship [3] 126/18 146/4 146/18
                                         213/16 214/19 214/25 215/21         second [3] 151/10 186/19 208/6
relationships [2] 150/18 157/17
                                        ring [2] 137/2 145/15                secretary [1] 217/8
relative [1] 126/6
                                        rise [1] 175/6                       sector [1] 192/14
relatives [2] 136/8 195/1
                                        robbed [2] 142/6 142/17              sectors [1] 192/14
releases [2] 199/8 205/25
                                        robbery [2] 151/2 199/15             secularist [1] 193/1
remark [1] 128/23
                                        robe [1] 122/16                      Securities [1] 206/17
remember [25] 127/6 130/22 144/24
                                        Robert [1] 158/17                    security [1] 194/7
 145/8 145/17 146/5 146/7 146/7
 146/24 147/3 147/5 151/6 151/7 170/6   role [6] 134/19 136/19 168/10 168/11 see [21] 121/21 128/15 128/16 132/3
                                         170/12 189/11                        132/5 143/15 156/18 156/25 183/13
 178/4 188/3 191/16 196/2 196/6
 200/12 205/3 209/6 209/9 215/22        room [33] 116/8 121/2 125/5 125/9     185/11 185/22 186/25 190/1 199/17
                                         128/1 128/3 131/5 133/8 133/10       200/2 203/5 203/5 203/5 217/18
 218/3
                                         135/11 135/13 148/4 148/6 152/13     221/24 222/1
remembering [1] 188/21
                                         152/15 156/4 156/6 160/3 160/6 169/2seeing [1] 199/20
reminding [2] 203/19 203/21
                                         170/2 172/8 180/14 182/2 183/10     seem [2] 155/24 217/10
render [1] 180/3
                                         183/12 183/12 185/10 190/3 193/6    seems [2] 158/6 175/1
rendering [1] 131/4
                                         204/16 208/19 210/10                seen [1] 199/21
rent [1] 131/21
                                        routinely [1] 199/17                 segment [1] 192/23
repeat [1] 189/18
                                        row [3] 185/3 214/7 221/24           select [1] 213/24
repeated [1] 131/15
                                        rows [1] 184/25                      selected [1] 214/15
repeatedly [1] 172/15
                                        RPR [1] 116/7                        selection [3] 185/5 186/6 221/22
report [6] 128/15 144/8 170/18 212/9
 221/19 221/20                          rub [1] 202/21                       sell [2] 189/8 189/9
                                        rule [2] 157/4 163/8                 Senate [1] 118/3
Reporter [2] 116/7 116/7
                                        rules [1] 177/15                     send [2] 189/15 189/24
reports [2] 129/21 129/23
                                        run [3] 134/12 149/18 162/24         senior [2] 133/24 152/5
request [1] 214/15
                                        running [1] 122/24                   sense [3] 159/11 167/24 175/11
require [1] 170/22
                                        Russia [5] 143/14 144/21 146/19      sent [2] 132/12 149/8
research [2] 135/7 144/5
                                         146/20 146/25                       separate [1] 171/10
researched [1] 145/23
                                        Russia's [2] 146/3 146/18            September [3] 153/22 155/23 170/24
reselect [1] 213/21
                                        Russian [1] 192/25                   Serbia [1] 182/11
reset [1] 202/11
                                                                             serve [2] 124/14 154/15
respect [5] 140/1 156/7 160/7 180/15    S
 193/8                                                                       served [8] 130/21 150/22 150/25
                                        said [28] 119/20 128/25 129/11 132/2 195/18 197/23 200/6 207/20 215/15
respond [1] 123/1                        132/4 145/1 165/12 166/12 167/4     service [5] 130/19 152/18 182/10
responded [2] 132/17 147/21              169/8 169/10 170/5 171/8 172/20      182/24 187/10
response [1] 175/5                       172/23 172/24 175/5 176/12 177/5    serving [1] 151/6
responsible [1] 135/7                    177/6 179/10 179/10 179/13 187/13   SESSION [1] 115/8
rest [2] 184/1 186/18                    200/23 200/24 200/25 201/6          seven [5] 184/24 184/25 193/15
Restaurant [1] 141/14
S                                       software [1] 152/1                   160/3 168/25 180/12 181/25 190/3
       Case 1:19-cr-00125-ABJ solely
                               Document      95 Filed 08/13/19 193/4
                                     [1] 161/15
                                                                Page204/15
                                                                      123 208/18
                                                                           of 127210/9 213/5
seven... [2] 217/14 221/18
                                        some [46] 128/24 131/1 140/23 141/14 217/23 221/2
several [2] 134/13 215/20
                                         144/10 146/21 146/25 148/8 148/10    stickup [1] 147/21
shady [1] 201/25
                                         150/14 158/11 162/1 163/20 164/12    still [7] 141/6 147/15 163/8 167/8
she [44] 117/25 118/1 118/2 118/2
                                         165/14 165/15 168/2 169/4 170/13      183/17 190/19 215/1
 118/4 118/5 125/18 126/7 126/8 126/9
                                         170/21 173/12 174/14 176/12 181/5    stock [1] 183/13
 126/10 126/10 126/12 126/13 128/22
                                         184/13 186/8 188/6 194/4 195/1       stop [5] 184/11 195/17 199/15 210/12
 128/23 130/15 133/25 138/10 142/11
                                         195/25 197/11 198/2 201/16 202/8      210/13
 148/11 148/12 150/9 150/11 150/13
                                         203/17 203/17 206/5 206/21 208/5     store [1] 200/11
 150/14 150/15 150/15 156/15 156/16
                                         214/3 216/1 216/3 216/5 216/7 220/2 stories [1] 213/4
 156/17 156/22 156/22 156/23 157/5
                                         221/7                                straight [1] 139/18
 157/19 157/20 157/22 157/25 158/1
 158/3 177/5 194/10 220/18              somebody [15] 120/4 137/17 137/18 strain [1] 121/14
                                         137/21 156/13 164/15 167/14 168/19 strategic [5] 162/8 165/6 165/8 167/23
She'll [1] 125/15
                                         170/11 172/16 187/24 202/9 203/25     192/17
she's [13] 117/23 118/8 125/11 126/8
                                         212/8 214/1                          Strategies [2] 205/3 205/7
 126/11 126/16 133/23 138/9 138/10
 138/15 156/11 156/17 156/17            somehow [1] 167/7                     strategy [1] 133/1
                                        someone [9] 126/2 134/7 136/13        street [10] 115/14 115/20 116/3
sheet [1] 216/19
                                         141/3 171/16 175/3 175/11 205/18      119/10 119/11 131/16 131/24 131/24
short [2] 186/17 198/13
                                         214/21                                132/9 142/18
shorter [1] 145/11
                                        something [25] 129/19 141/13 144/14 stress [1] 156/13
shorthand [1] 116/13
                                         149/7 158/6 159/18 161/1 166/22      strike [12] 148/17 152/24 156/10
shortly [1] 174/10
                                         167/15 168/2 172/25 173/9 179/10      156/19 156/25 157/7 172/13 174/23
should [11] 128/25 129/5 130/5 132/8
                                         179/24 179/24 186/16 187/14 187/24    175/6 175/14 185/17 185/20
 143/8 156/13 169/10 169/18 199/5
                                         188/1 200/25 202/18 202/20 203/4     strikes [2] 185/2 185/23
 213/20 220/17
                                         206/5 214/2                          striking [1] 185/5
shouldn't [1] 128/19
                                        sometimes [1] 170/9                   strong [3] 144/6 191/12 191/25
show [16] 129/23 143/14 143/15
 143/20 143/22 143/23 144/1 144/17      somewhere [1] 164/16                  struck [2] 125/18 221/18
 145/4 145/7 145/7 145/20 146/1         sorry [8] 119/14 124/2 125/21 139/6   student [1] 155/14
                                         146/5 163/22 189/6 220/15            study [1] 139/19
 146/16 146/17 185/24
                                        sort [11] 136/21 145/21 146/7 148/7   stuff [3] 129/17 140/23 218/16
shows [2] 145/6 145/22
                                         162/7 163/8 170/16 174/12 176/2      subject [1] 172/11
side [16] 127/23 132/4 146/25 148/1
                                         179/16 179/20                        subrogate [1] 171/10
 151/19 155/15 163/17 167/7 195/1
                                        sounded [3] 157/15 158/11 161/22      subsequent [2] 117/21 207/2
 195/2 199/8 206/24 206/25 208/16
                                        space [2] 118/25 164/9                subsequently [1] 118/1
 220/8 220/25
                                        Spaeder [2] 115/20 116/3              substance [1] 143/19
sides [6] 123/12 126/19 151/15 177/13
                                        speaking [3] 164/7 197/21 220/19      such [2] 139/23 203/12
 197/18 198/7
                                        special [7] 163/11 197/3 197/16 198/3 suffer [1] 133/2
since [11] 124/23 132/14 146/9 149/7
                                         200/23 201/3 201/19                  suggest [2] 153/2 213/23
 149/8 152/20 154/1 154/25 154/25
 168/16 210/7                           specialist [2] 189/13 189/23          suggesting [1] 214/16
                                        specialty [2] 118/8 164/5             suggestion [1] 146/25
single [2] 168/1 171/1
                                        specific [1] 163/14                   suggests [1] 201/12
sir [13] 128/7 148/23 157/10 160/13
 168/24 174/25 184/4 193/12 196/18      specifically [2] 152/4 165/1          Suite [2] 115/21 116/4
 196/23 200/5 204/15 210/15             specifics [1] 147/3                   SunTrust [2] 181/12 181/17
                                        spent [1] 171/2                       superior [6] 119/13 119/14 207/23
sister [5] 137/24 138/2 190/14 190/19
 190/24                                 spite [1] 156/11                       207/24 215/19 217/15
                                        spoken [3] 155/1 212/13 212/13        superiors [1] 174/16
sister-in-law [5] 137/24 138/2 190/14
 190/19 190/24                          squad [2] 131/19 131/23               support [1] 167/20
                                        stand [1] 131/18                      supportive [1] 171/24
sit [6] 151/14 157/3 173/22 180/2
 185/7 188/19                           standard [1] 120/15                   supposed [7] 121/21 143/7 149/16
                                        start [7] 149/1 149/16 155/21 160/19   191/2 191/3 206/6 206/7
sitting [10] 121/12 122/6 129/3 130/9
                                         204/24 209/16 210/22                 Supreme [1] 119/12
 149/25 158/13 161/10 176/16 186/20
 211/9                                  started [4] 154/1 169/11 170/23       sure [20] 136/4 139/4 141/1 143/17
                                         186/21                                151/7 155/7 165/1 165/7 175/7 180/2
situation [2] 145/8 153/24
                                        starting [4] 202/13 203/16 203/17      180/25 181/4 183/15 183/20 192/16
six [7] 126/11 132/11 137/15 157/11
                                         221/9                                 213/8 213/24 214/11 217/12 220/14
 174/10 218/2 221/18
                                        starts [3] 153/22 170/6 203/25        surrounding [1] 166/1
Skadden [18] 157/18 158/3 159/14
 160/24 162/1 165/14 165/16 165/19      State [4] 126/9 150/10 163/4 190/18   synopsis [1] 160/21
 166/22 166/22 168/7 169/9 171/6        statements [1] 206/1                  system [4] 128/16 142/15 152/9
 175/4 211/18 218/7 218/9 218/19        STATES [6] 115/1 115/3 115/10 117/3 199/22
                                         146/19 146/21                        Systems [1] 151/21
slash [1] 220/3
                                        station [1] 176/4
slate [3] 146/12 209/16 216/11                                                T
                                        statutory [1] 139/5
sleazy [1] 201/25
                                        stay [1] 153/17                       T's [1] 205/23
sleeping [1] 134/7
                                        steal [2] 131/17 132/1                take [16] 121/9 124/25 125/1 131/24
slight [1] 143/23                                                              145/20 150/1 152/19 154/9 167/7
                                        step [21] 120/25 125/5 127/25 133/8
small [4] 141/11 149/9 207/17 212/20                                           170/12 183/13 186/8 193/7 202/8
                                         135/10 139/25 148/3 152/12 156/3
so [173]
T                                        148/20 149/7 149/21 153/3 154/15        123/23 123/24 125/1 127/8 131/20
       Case 1:19-cr-00125-ABJ 155/1
                               Document     95 159/20
                                    155/8 158/9  Filed162/3
                                                       08/13/19 131/23
                                                                 Page132/7
                                                                       124 132/7
                                                                           of 127132/9 132/17
take... [2] 204/9 214/8
                                          165/11 167/10 167/19 169/10 169/20      134/8 134/9 134/13 134/13 137/16
taken [3] 124/22 143/6 186/12
                                          169/24 172/21 173/22 181/1 181/3        137/25 138/7 141/11 142/17 142/20
takes [3] 156/17 201/8 201/8
                                          198/24 199/19 201/11 202/18 204/1       143/8 145/16 146/25 157/7 159/23
taking [1] 138/16
                                          204/2 211/6 213/13 213/19 219/10        170/14 170/15 171/17 171/25 173/25
talk [3] 131/5 167/11 183/19
                                          219/24                                  174/5 178/7 178/9 179/16 182/19
talked [10] 131/25 138/13 144/22
                                         theft [1] 195/25                         184/22 185/9 185/10 185/24 185/24
 164/1 191/12 191/20 191/23 192/22
 207/4 215/11                            their [21] 120/14 137/19 152/8 157/5     186/3 188/14 188/17 190/15 192/13
                                          173/24 184/21 185/11 185/18 185/19      194/19 194/21 194/24 196/4 199/1
talking [5] 130/15 135/6 155/3 169/14
                                          185/22 188/18 189/14 198/25 199/3       200/1 200/1 200/1 205/13 206/6 206/6
 183/19
                                          199/18 200/19 203/7 203/7 206/19        210/19 212/9 214/2 215/9 215/13
tam [1] 165/20
                                          215/12 218/16                           217/18 217/21 218/5 218/11 218/15
task [1] 164/3
                                         them [57] 121/9 124/6 131/25 132/3       219/1 219/2 219/5
taught [1] 179/3
                                          132/5 132/6 132/8 132/25 137/5 138/4   they'll [3] 185/19 214/1 221/21
tax [5] 140/20 140/25 154/24 155/4
                                          142/15 142/15 142/19 151/24 152/1      they're [9] 158/14 165/10 174/14
 190/17
                                          152/8 155/22 164/7 165/22 166/3         175/8 184/19 185/7 185/18 186/2
taxes [1] 155/8
                                          168/22 172/20 177/17 178/2 178/5        200/2
Taylor [5] 115/19 122/23 173/8 175/7
                                          178/6 184/2 184/13 184/21 185/2        they've [5] 120/14 141/13 167/20
 183/22
                                          185/3 185/6 185/9 185/12 186/22         205/15 215/23
TDI [1] 133/3
                                          187/25 190/21 195/17 197/7 197/8       thing [9] 122/15 128/23 136/21 139/24
teaches [2] 190/20 190/24
                                          199/6 205/9 205/12 205/15 207/18        141/14 143/13 185/13 199/8 199/9
team [8] 137/14 139/1 166/5 166/6
                                          210/11 213/14 214/8 215/11 215/13      things [9] 118/1 140/23 142/12 167/21
 168/11 168/13 170/13 170/16
                                          217/7 220/1 221/14 221/19 221/20        172/22 179/17 199/21 212/9 219/17
tell [41] 119/5 121/12 122/21 123/18
                                          221/21 221/25                          think [138]
 124/1 126/5 126/25 128/12 128/25
 130/14 132/22 133/19 134/5 135/1        themselves [1] 199/1                    this [163]
 136/2 139/13 144/16 148/18 150/24       then [42] 119/2 128/18 128/18 128/22    those [35] 117/25 127/7 134/15
                                          131/21 131/21 132/10 132/14 134/3       134/20 137/2 141/17 141/18 142/11
 153/11 155/10 159/21 163/3 167/6
                                          134/12 142/3 146/4 146/22 148/20        142/13 142/21 150/18 151/5 151/5
 169/6 177/23 178/24 182/8 187/12
                                          162/1 165/23 169/15 169/16 170/11       151/8 152/19 158/13 158/23 165/8
 191/7 192/10 207/15 209/20 210/3
                                          173/14 179/2 179/9 184/11 184/12        168/3 172/15 177/15 179/16 179/17
 210/18 211/8 213/18 214/2 215/5
                                          184/24 185/1 185/4 185/8 185/19         182/19 184/12 186/1 199/21 201/18
 215/18 221/19
                                          185/20 185/24 185/25 186/2 186/4        206/5 208/10 211/14 212/9 214/5
teller [1] 181/12
                                          186/4 186/23 195/11 200/24 208/7        216/9 220/6
telling [2] 188/25 200/15
                                          210/11 221/16 221/20                   though [3] 127/4 146/7 162/20
Tempus [2] 189/8 189/19
                                         there [84] 118/11 120/8 123/10 126/17   thought [8] 147/18 170/14 171/9
ten [6] 130/20 130/22 184/2 187/14
                                          127/13 127/17 129/19 131/6 131/7        173/4 186/24 198/5 198/7 212/4
 187/21 208/1
                                          131/17 132/15 134/12 134/19 136/7      thoughts [1] 130/1
tend [1] 136/9
                                          136/16 137/1 137/13 138/11 139/17      three [13] 141/6 144/20 145/2 177/25
terms [1] 184/5
                                          139/23 141/7 142/1 143/18 146/22        178/10 178/11 184/24 213/24 215/7
test [1] 146/11
                                          146/24 148/9 149/2 150/17 151/13        217/10 217/11 217/12 221/17
testifies [1] 174/17
                                          152/6 157/17 157/20 157/22 158/2       through [5] 121/10 122/25 149/18
testify [5] 142/22 157/3 164/16 170/15
                                          158/12 161/9 161/22 163/1 163/10        151/14 188/19
 174/9
                                          163/15 164/24 167/8 168/1 168/2        time [30] 115/5 118/16 121/18 145/9
testifying [2] 137/18 170/17
                                          168/16 170/9 170/21 171/8 171/22        153/16 156/23 158/18 166/22 170/14
testimony [10] 137/19 164/12 164/18
                                          173/2 178/14 178/16 180/2 182/18        171/2 173/25 176/19 178/10 178/11
 167/3 168/17 168/18 169/12 171/9
                                          182/23 185/7 187/2 187/6 189/11         178/11 179/25 185/12 186/1 186/8
 172/22 173/25
                                          190/20 191/25 192/4 193/21 195/2        186/15 186/25 187/15 187/20 189/18
than [12] 120/16 166/16 168/19
                                          197/15 198/14 199/20 200/2 201/5        191/10 191/11 191/17 198/13 215/2
 173/10 173/13 176/10 186/17 187/16
                                          201/12 206/22 208/9 209/14 210/11       219/7
 188/15 192/3 217/11 217/12
                                          213/6 214/5 215/2 216/9 217/16         timely [1] 200/2
thank [56] 123/22 124/8 125/7 127/24
                                          218/21 219/1 219/3 220/7 221/22        times [10] 127/2 127/4 127/11 127/12
 127/25 133/4 133/6 133/7 135/8
 135/10 139/25 145/18 147/25 152/11      there's [22] 123/18 131/23 138/25        170/9 171/23 177/25 207/25 214/1
                                          139/2 141/19 141/22 157/1 167/2         215/20
 152/12 155/25 156/3 160/4 164/22
                                          168/16 174/23 175/2 177/1 177/6        today [9] 129/3 129/12 166/25 178/15
 168/23 168/24 172/2 172/6 175/16
                                          193/7 201/5 201/6 201/7 204/24 207/2    183/17 186/10 186/24 191/1 216/10
 179/8 180/7 180/10 180/12 181/9
                                          211/9 211/10 221/7                     together [2] 124/10 179/17
 181/21 181/23 181/24 183/8 186/11
 187/5 190/1 193/2 193/4 196/17          thereafter [1] 221/14                   told [13] 123/14 128/20 129/8 130/6
 196/18 196/19 200/20 204/14 204/15      therefore [2] 172/13 174/13              132/7 147/4 155/11 155/22 161/14
 208/17 208/18 210/1 210/8 210/9         Thereupon [28] 117/6 117/12 121/1        176/10 188/13 188/16 202/23
                                          121/5 125/8 125/22 128/2 128/5 133/9   tomorrow [7] 183/17 185/13 186/16
 214/21 214/22 214/25 217/22 221/1
                                          133/12 135/12 135/16 135/20 140/2       186/21 221/7 221/14 222/1
 221/2 222/1
                                          140/9 148/5 152/14 156/5 160/5 169/1   took [4] 122/24 142/9 170/21 191/10
Thanks [2] 204/22 217/23
                                          170/1 172/7 180/13 182/1 183/9         totally [2] 127/14 148/11
that [466]
                                          186/12 193/5 222/3                     tough [1] 165/9
that's [44] 120/15 122/1 122/15
                                         these [4] 136/8 158/10 165/10 184/20    towards [2] 152/21 211/23
 123/24 125/24 135/7 136/15 136/22
 139/5 144/21 146/6 146/10 146/14        they [73] 121/24 123/2 123/3 123/4      tracked [2] 134/8 134/13
T                                       unanimous [3] 119/16 196/3 209/10      view [2] 147/19 156/20
       Case 1:19-cr-00125-ABJ unbiased
                               Document     95 Filed 08/13/19 views
                                       [1] 145/24
                                                               Page   125 of 127
                                                                    [2] 198/2 201/1
traffic [2] 119/8 196/1
                                        under [4] 122/16 156/13 203/6 212/22   violations [1] 196/1
training [7] 149/11 149/15 151/25
 151/25 151/25 152/2 152/8              understand [12] 120/12 129/7 130/8     Virginia [1] 159/23
                                        135/2 135/8 157/6 165/12 174/20        virtually [1] 152/1
transaction [1] 189/24
                                        177/2 177/8 177/15 188/10              voice [1] 199/6
transactions [1] 189/15
                                        understanding [2] 174/6 174/12
transcript [3] 115/8 116/13 211/11                                             W
                                        understood [1] 181/6
transcription [1] 116/14
                                        Unemployed [2] 216/21 216/22         Wait [2] 169/13 205/4
transformation [1] 133/1
                                        unethical [6] 171/11 171/17 173/21   waiting [2] 175/17 215/2
transparent [1] 153/15
                                        174/1 174/8 174/14                   walk [1] 185/7
transporting [1] 183/12
                                        unethically [1] 173/16               walked [1] 134/12
treated [3] 132/17 144/10 157/3
                                        unit [1] 164/4                       walking [1] 157/2
treatment [1] 154/1
                                        UNITED [6] 115/1 115/3 115/10 117/3  want [27] 124/14 127/1 143/12 147/9
tremendous [1] 201/7                                                         158/7 164/14 169/6 169/16 169/20
                                        146/19 146/21
trends [1] 192/13                                                            169/21 173/5 173/9 173/12 180/1
                                        University [2] 190/19 192/12
trial [21] 115/8 121/11 125/12 128/17                                        180/25 181/4 183/15 183/18 183/20
 132/25 147/6 149/12 149/21 151/3       unless [3] 157/4 184/13 184/15
                                        until [3] 184/11 186/14 190/19       185/3 186/17 192/19 200/21 203/14
 151/14 178/15 186/18 187/16 188/19
                                        up [30] 122/24 128/18 129/11 131/18  210/21 210/22 211/6
 191/21 195/21 203/4 208/4 208/10
                                        131/23 134/7 146/15 149/7 153/16     wanted [6] 120/4 121/11 124/23
 213/1 217/16
                                        153/25 154/10 158/17 160/24 165/23   143/18 146/14 149/6
trials [1] 128/16
                                        166/23 168/14 169/21 170/5 175/23    wanting [1] 167/7
tried [2] 195/25 203/12
                                        175/23 179/9 181/10 184/13 185/7     wants [1] 127/20
trigger [2] 144/10 144/13
                                        185/15 195/18 198/21 210/12 214/1    was [266]
triggered [2] 197/1 205/1
                                        214/20                               wash [1] 119/24
trouble [1] 153/15
                                        update [2] 143/23 145/12             Washington [9] 115/5 115/14 115/17
true [1] 214/17                                                              116/4 116/9 141/14 161/1 211/2
                                        updating [1] 145/7
Trusts [1] 159/9                                                             212/19
                                        uphold [1] 199/5
truth [1] 130/6
                                        upon [2] 144/9 180/3                 wasn't [5] 131/5 167/17 178/20 184/10
try [1] 183/16                                                               217/16
                                        urge [1] 152/21
trying [15] 123/25 124/12 131/17
                                        us [30] 123/18 124/1 132/22 135/1    watch [1] 176/21
 131/20 131/25 139/2 143/15 143/17
                                        139/13 144/16 154/19 155/10 155/11   watched [1] 146/9
 146/1 146/11 156/15 178/9 197/21
                                        159/21 167/11 168/1 175/17 178/21    way [28] 118/16 121/16 129/4 130/1
 201/11 201/17
                                        178/24 187/6 187/12 188/25 191/7     130/4 131/24 132/18 142/14 142/23
Turkey [1] 129/20                                                            143/8 149/21 154/6 159/24 167/16
                                        192/10 198/21 200/15 204/23 205/13
turn [2] 178/7 192/15                                                        168/10 173/17 174/14 184/24 186/2
                                        209/20 210/3 210/12 213/18 214/2
turns [2] 129/23 170/21                                                      199/23 203/5 204/2 206/6 206/6 211/5
                                        217/13
TV [2] 176/22 177/10                                                         211/20 213/24 220/23
                                        use [1] 152/8
twice [1] 121/23
                                        used [9] 123/18 126/7 126/10 128/16  ways [1] 192/15
twin [1] 182/10
                                        142/19 150/9 164/15 172/17 220/2     we [125]
twists [1] 170/21
                                        useful [1] 186/25                    we'll [13] 153/3 153/4 169/24 185/5
two [37] 119/7 127/4 128/17 131/14                                           185/8 185/9 185/11 186/10 186/22
 131/17 143/22 144/19 145/2 145/7       User [1] 198/20
                                        usually [2] 145/23 166/19            187/2 213/24 214/2 221/20
 150/4 151/1 151/6 162/2 164/11
                                        UX [2] 198/18 198/19                 we're [17] 135/6 139/1 146/11 152/20
 177/25 178/10 182/9 183/14 184/6
                                                                             153/4 173/18 173/18 185/25 186/4
 184/14 184/18 184/20 184/23 186/1   V                                       186/17 199/4 211/6 213/12 213/15
 186/3 186/15 196/5 208/3 208/20
                                     vain [1] 171/25                         213/17 214/3 221/23
 213/19 213/24 215/2 215/6 215/13
                                     various [3] 141/12 198/7 212/25         we've [4] 152/6 160/14 170/12 215/1
 217/16 221/10 221/17
                                     Vault [1] 163/9                         week [10] 121/19 128/17 128/22
Tylenol [2] 122/1 124/25
                                     verdict [14] 119/16 127/7 131/4 151/8 149/12 149/13 149/15 149/23 149/25
Tymoshenko [3] 144/1 145/15 191/21    178/5 180/3 188/4 188/9 196/3 200/13 152/18 155/22
type [1] 159/7                        200/14 209/10 215/24 216/2             weekend [1] 161/7
U                                    versus   [2]  117/3 164/19              weeks [2] 128/14 217/16
                                     very [37]   122/8 122/8 122/15 123/17 weigh [1] 167/18
U.S [3] 115/13 115/16 116/8
                                      124/20 125/3 125/3 133/7 135/10        weighing [1] 167/19
uh [4] 123/9 135/9 138/14 145/19
                                      139/6 142/17 147/11 147/13 149/9       weight [1] 168/19
uh-huh [4] 123/9 135/9 138/14 145/19
                                      152/18 153/23 155/5 158/18 158/19      welcome [2] 173/6 190/2
UK [1] 146/21
                                      168/24 172/11 172/15 178/23 181/11 well [26] 119/13 122/17 125/4 126/9
Ukraine [19] 129/20 129/25 136/25
                                      181/24 183/8 191/12 192/21 193/4       132/2 132/12 132/13 134/14 135/11
143/14 144/3 144/9 144/22 145/21
                                      196/18 197/21 199/18 204/8 208/18      138/25 146/21 148/20 152/7 152/23
145/21 146/4 146/18 146/22 163/7
                                      210/9 217/23 222/1                     154/18 176/11 176/14 181/19 184/10
163/12 182/25 191/6 192/22 192/23
                                     Vesta [1] 152/5                         191/8 204/8 206/14 207/17 210/11
202/3
                                     Veterans [1] 152/4                      213/13 219/25
Ukraine's [1] 146/1
                                     victim  [8]  122/19 122/20 131/12 134/5 went [12] 117/21 118/1 121/10 142/15
Ukrainian [4] 143/16 147/1 191/11
                                      138/19 142/4 147/10 199/12             142/18 142/19 144/22 149/12 150/16
192/3
                                     video  [2]   132/5 132/6                168/11 170/24 188/8
ultimate [1] 214/17
                                     videos   [2]  132/11 132/13             were  [55] 119/21 123/7 127/4 128/17
ultimately [1] 170/20
W                                       why [14] 125/4 136/2 146/14 147/15      219/9 219/20
       Case 1:19-cr-00125-ABJ 153/11
                               Document     95 Filed
                                     153/24 154/21      08/13/19
                                                   155/23 158/9   Page 126 of 127
                                                                 works [9] 117/22 118/3 126/12 133/25
were... [51] 131/17 131/20 132/17
                                        169/6 183/25 184/3 211/6 213/13         138/2 141/3 141/8 150/7 158/1
134/4 134/12 137/16 143/6 147/20
148/10 149/20 149/25 155/2 155/11       wife [6] 157/17 159/4 159/5 159/14      world [4] 138/13 182/25 192/13
                                        163/4 194/6                             192/15
155/11 156/21 157/7 164/16 165/19
                                        Wiley [1] 220/5                         worried [1] 152/18
165/25 166/2 166/4 169/14 170/21
                                        will [25] 120/16 129/23 146/15 153/14   would [94] 118/13 119/13 122/5
171/8 171/11 174/22 178/2 178/9
                                        155/14 170/12 173/9 173/16 174/9        124/13 125/11 129/25 131/8 132/17
178/19 184/22 186/24 188/13 194/19
                                        174/17 181/17 185/1 185/9 185/10        134/20 136/8 137/19 142/23 147/12
194/24 197/10 200/23 203/8 206/6
                                        185/16 185/17 185/22 186/5 204/9        147/23 147/24 149/13 149/18 150/18
208/4 208/5 208/8 212/21 213/13
                                        206/1 211/13 211/17 214/13 214/14       152/18 152/21 152/24 153/18 153/24
216/1 216/3 216/5 216/7 218/5 218/11
                                        214/20                                  154/8 154/9 156/10 156/24 158/7
218/15 219/2
                                        William [2] 115/18 115/19               158/20 161/11 163/17 164/17 166/5
weren't [2] 206/7 220/19
                                        willing [1] 157/4                       166/6 166/7 167/1 167/13 167/15
West [3] 143/14 144/21 146/1
                                        win [1] 120/2                           167/18 168/18 169/11 170/25 171/1
Western [1] 122/23
                                        window [3] 131/15 131/16 199/16         171/11 171/17 171/18 171/19 171/22
what [130]
                                        windshield [1] 122/25                   172/10 172/13 172/17 172/23 172/23
what's [4] 141/4 188/14 192/13 198/19
                                        wire [1] 206/21                         172/25 173/1 173/17 178/10 178/12
whatever [8] 125/1 142/10 147/4
147/5 164/19 179/22 202/23 212/25       within [5] 161/5 161/24 168/14 174/10   178/17 182/20 183/16 184/13 184/23
                                        187/14                                  184/24 188/25 191/1 191/18 195/3
whatnot [1] 129/12
                                        without [2] 188/20 201/15               197/11 197/13 197/17 198/11 199/18
when [40] 118/4 129/10 137/1 141/15
142/7 142/11 142/17 143/6 144/5         witness [10] 122/19 131/12 134/5        200/3 200/15 201/20 202/3 202/7
                                        137/19 138/19 164/17 172/17 172/19      202/8 202/14 203/18 203/20 204/7
144/17 144/19 149/15 153/25 154/10
                                        183/21 199/12                           206/8 207/22 209/15 210/13 211/19
155/2 155/20 159/14 161/3 166/19
169/11 170/6 170/9 170/19 173/4         witnessed [3] 134/11 199/14 199/19      211/22 212/4 212/7 212/9 213/23
173/20 174/25 175/23 176/1 176/19       witnesses [5] 134/13 141/16 142/22      218/22
                                        157/3 164/19                            wouldn't [2] 144/4 156/23
179/11 183/18 184/20 185/8 187/2
187/18 192/21 200/1 217/3 217/15        woke [1] 134/6                          wrapped [1] 168/14
217/19                                  woman [1] 155/15                        write [3] 153/15 158/10 180/25
                                        woman's [1] 131/2                       written [3] 121/8 125/25 210/17
where [30] 120/4 121/10 121/15
123/24 128/11 131/1 133/17 136/1        wonder [1] 220/12                       wrong [1] 173/1
137/6 137/25 141/9 153/10 155/14        word [1] 175/5                          wrote [6] 157/10 158/5 165/13 182/6
157/12 157/25 167/19 168/3 168/3        words [1] 173/18                        190/8 218/1
                                        work [83] 123/20 124/3 124/3 126/10
170/11 171/23 179/21 180/2 183/13                                               Y
                                        129/24 137/6 137/12 137/25 138/12
193/18 194/12 198/22 209/3 210/13
                                        141/7 141/9 141/17 143/13 143/19        Yanukovych [2] 145/15 191/23
212/14 212/18
                                        144/6 149/9 150/9 151/20 153/22         yeah [10] 118/10 123/5 123/9 124/20
wherever [1] 221/19                                                              126/16 130/20 167/9 176/25 198/17
                                        153/22 155/13 155/15 156/18 157/2
whether [43] 122/18 124/15 124/16                                                211/7
                                        159/17 159/23 162/13 162/17 163/10
126/2 130/1 130/5 130/6 131/11
                                        163/15 164/2 164/15 165/14 165/15       year [10] 119/7 134/6 136/5 161/5
133/17 134/3 136/1 138/18 139/2
                                        166/9 167/4 167/5 167/8 168/7 170/9      168/12 169/9 170/6 170/24 217/5
140/13 141/2 149/2 150/21 154/20
                                        170/22 172/17 174/13 176/6 178/24        217/21
157/13 158/14 159/2 161/19 162/14
                                        181/12 189/1 189/4 189/7 189/14         years [31] 119/7 123/21 126/7 130/21
163/1 167/6 169/14 173/19 175/20
                                        189/19 189/23 189/25 190/10 192/12       130/22 130/22 131/14 137/15 141/6
182/7 182/15 185/12 188/15 190/9
                                        193/18 194/3 194/10 194/12 195/6         142/8 144/18 144/20 145/2 145/2
191/5 195/12 196/24 199/11 200/2
                                        195/21 195/23 198/10 199/7 202/2         146/8 151/2 154/24 154/25 157/18
203/17 205/18 207/19 212/9 215/3
                                        205/12 206/1 206/11 206/19 206/21        157/22 179/3 181/17 181/20 187/14
which [33] 121/14 128/24 135/2                                                   187/21 205/16 208/1 209/24 217/2
                                        207/3 207/18 209/21 212/10 212/13
135/25 137/9 145/8 145/13 148/12
                                        212/14 212/18 215/12 215/14 217/2        217/20 219/7
149/2 149/11 152/5 153/23 154/8
                                        220/1 220/2 220/3                       yelling [1] 199/16
155/23 160/20 163/7 164/2 164/6
                                        worked [55] 117/18 118/5 126/3          yes [101] 117/5 123/2 123/4 125/19
165/1 179/11 192/23 193/1 193/24
                                        126/13 133/18 136/2 137/5 137/9          126/4 126/24 127/18 130/13 130/17
199/18 201/13 204/5 204/25 205/1
                                        137/16 137/22 138/1 138/10 139/14        131/14 132/24 133/20 134/25 136/15
210/3 210/13 211/1 212/3 221/25
                                        140/14 141/5 143/13 144/1 144/19         136/22 137/20 138/15 138/17 139/10
while [5] 127/3 157/20 175/5 183/25                                              139/17 140/16 141/5 142/6 143/3
                                        146/9 150/6 150/14 150/15 152/3
184/1
                                        152/6 154/20 155/4 157/19 159/3          146/3 150/7 150/23 152/10 153/12
who [33] 117/21 129/18 133/2 137/15                                              154/4 154/13 154/21 155/19 159/1
                                        159/14 161/25 163/2 166/5 178/25
142/22 143/7 147/1 149/11 155/15
                                        179/21 180/3 180/4 182/7 182/16          160/2 160/16 161/21 164/5 165/3
157/2 157/2 157/3 157/19 159/4
                                        182/19 182/25 194/16 195/2 195/22        169/18 171/7 171/14 173/7 175/22
161/22 162/4 164/18 165/20 168/19
                                        198/12 205/18 206/16 212/11 215/4        176/1 176/1 176/13 177/7 177/19
179/12 180/4 185/8 185/17 186/19
                                        217/1 218/6 218/8 218/9 218/14 219/1     177/22 179/6 181/2 181/8 181/13
191/11 194/16 195/1 198/11 203/25
                                        219/5                                    182/9 183/5 184/3 184/7 185/15
211/9 211/18 218/3 218/25
                                        working [25] 118/9 122/2 126/11          185/18 186/9 187/11 187/21 188/1
who's [4] 182/12 184/20 184/23                                                   188/2 188/5 188/9 188/12 189/3
                                        136/12 136/25 141/12 142/7 150/13
207/11
                                        153/20 155/14 157/25 164/7 165/19        190/11 191/15 191/22 191/24 194/2
who've [1] 221/18                                                                195/13 195/16 195/21 197/5 197/14
                                        166/21 167/14 168/3 168/13 169/8
whole [1] 201/19                                                                 203/23 204/12 205/21 207/5 207/6
                                        170/13 181/16 193/15 199/5 215/1
whom [1] 184/1
Y      Case 1:19-cr-00125-ABJ Document 95 Filed 08/13/19 Page 127 of 127
yes... [17] 207/9 209/8 212/17 214/11
 215/17 216/1 216/4 216/6 216/14
 216/18 216/24 218/4 218/11 219/15
 219/18 219/22 219/23
you [657]
you'd [4] 121/11 150/1 206/24 207/19
you're [21] 136/19 146/12 152/8
 155/17 161/10 167/8 169/14 173/6
 173/24 176/20 183/18 183/19 184/17
 185/21 188/16 190/2 192/16 202/13
 203/16 203/16 203/25
you've [28] 119/3 121/7 122/19 124/11
 125/25 126/22 128/11 131/12 138/18
 157/10 158/12 166/16 171/5 175/19
 176/21 176/21 177/21 194/25 195/1
 195/12 199/11 199/21 208/24 208/25
 210/17 212/12 215/2 215/15
young [1] 122/23
younger [1] 142/11
your [151]
yourself [6] 160/15 171/10 201/9
 202/11 203/19 203/21
Z
Zuckerman [2] 115/20 116/3
